Exhibit 10.1








SECOND LIEN CREDIT AGREEMENT
dated as of September 17, 2015,
among
CPI INTERNATIONAL, INC.,
as Borrower,
CPI INTERNATIONAL HOLDING CORP.
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
CORPORATE CAPITAL TRUST, INC.,
as Lead Arranger and Sole Bookrunner
and
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent and Collateral Agent




--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section
 
Page
 
 
 
ARTICLE I.
 
 
 
DEFINITIONS
 
 
 
SECTION 1.01
Defined Terms.
1
SECTION 1.02
Classification of Loans and Borrowings.
41
SECTION 1.03
Terms Generally.
41
SECTION 1.04
Certain Calculations.
41
SECTION 1.05
Accounting Terms; GAAP.
43
SECTION 1.06
Resolution of Drafting Ambiguities.
43
 
 
 
ARTICLE II.
 
 
 
THE CREDITS
 
SECTION 2.01
Commitments.
43
SECTION 2.02
Loans.
43
SECTION 2.03
Borrowing Procedure.
45
SECTION 2.04
Evidence of Debt; Repayment of Loans.
46
SECTION 2.05
Fees.
46
SECTION 2.06
Interest on Loans.
47
SECTION 2.07
Termination of Commitments.
47
SECTION 2.08
Interest Elections.
47
SECTION 2.09
Repayment of Term Borrowings.
48
SECTION 2.10
Optional and Mandatory Prepayments of Loans.
49
SECTION 2.11
Alternate Rate of Interest.
52
SECTION 2.12
Yield Protection.
53
SECTION 2.13
Breakage Payments.
54
SECTION 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
55
SECTION 2.15
Taxes.
57
SECTION 2.16
Mitigation Obligations; Replacement of Lenders.
60
SECTION 2.17
[Reserved]
61
SECTION 2.18
[Reserved]
61
SECTION 2.19
[Reserved]
61
SECTION 2.20
Increase in Commitments
61
SECTION 2.21
Refinancing Amendments
63
SECTION 2.22
Amend and Extend Transactions
64
 
 
 
 
 
 
 






- i -

--------------------------------------------------------------------------------




ARTICLE III.
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 3.01
Organization; Powers
67
SECTION 3.02
Authorization; Enforceability
67
SECTION 3.03
No Conflicts
67
SECTION 3.04
Financial Statements; Projections
67
SECTION 3.05
Properties
68
SECTION 3.06
Intellectual Property
68
SECTION 3.07
Equity Interests and Subsidiaries
69
SECTION 3.08
Litigation; Compliance with Laws
69
SECTION 3.09
Agreements
70
SECTION 3.10
Federal Reserve Regulations
71
SECTION 3.11
Investment Company Act
71
SECTION 3.12
Use of Proceeds
71
SECTION 3.13
Taxes
71
SECTION 3.14
No Material Misstatements
72
SECTION 3.15
Labor Matters
72
SECTION 3.16
Solvency
72
SECTION 3.17
Employee Benefit Plans
73
SECTION 3.18
Environmental Matters.
73
SECTION 3.19
Insurance
74
SECTION 3.20
Security Documents
75
SECTION 3.21
[Reserved]
76
SECTION 3.22
Anti-Terrorism Laws
76
SECTION 3.23
No Conflict with Customs, International Trade and OFAC Laws
76
 
 
 
ARTICLE IV.
 
 
 
CONDITIONS TO CREDIT EXTENSIONS
 
 
 
SECTION 4.01
Conditions to Initial Credit Extension
77
SECTION 4.02
Conditions to All Credit Extensions.
79
 
 
 
ARTICLE V.
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
SECTION 5.01
Financial Statements, Reports, etc.
80
SECTION 5.02
Litigation and Other Notices
82
SECTION 5.03
Existence; Businesses and Properties
82
SECTION 5.04
Insurance
83
SECTION 5.05
Obligations and Taxes
84






- ii -

--------------------------------------------------------------------------------




SECTION 5.06
Employee Benefits
84
SECTION 5.07
Maintaining Records; Access to Properties and Inspections
85
SECTION 5.08
Use of Proceeds
85
SECTION 5.09
Compliance with Environmental Laws; Environmental Reports
85
SECTION 5.10
[Reserved]
86
SECTION 5.11
Additional Collateral; Additional Guarantors
86
SECTION 5.12
Security Interests; Further Assurances
88
SECTION 5.13
Information Regarding Collateral
88
SECTION 5.15
Compliance with Laws
89
SECTION 5.16
Post-Closing Matters
90
 
 
 
ARTICLE VI.
 
 
 
NEGATIVE COVENANTS
 
 
 
SECTION 6.01
Indebtedness
90
SECTION 6.02
Liens
94
SECTION 6.03
Sale and Leaseback Transactions
97
SECTION 6.04
Investment, Loan, Advances and Acquisition
97
SECTION 6.05
Mergers and Consolidations
99
SECTION 6.06
Asset Sales
100
SECTION 6.07
Dividends
101
SECTION 6.08
Transactions with Affiliates
103
SECTION 6.09
[Reserved]
104
SECTION 6.10
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.
104
SECTION 6.11
Limitation on Certain Restrictions on Restricted Subsidiaries
105
SECTION 6.12
Limitation on Issuance of Capital Stock.
106
SECTION 6.13
Limitation on Creation of Subsidiaries
106
SECTION 6.14
Business
107
SECTION 6.15
Limitation on Accounting Changes
107
SECTION 6.16
Fiscal Year
107
SECTION 6.17
No Further Negative Pledge
107
SECTION 6.18
Compliance with Anti-Terrorism Laws
108
 
 
 
ARTICLE VII.
 
 
 
GUARANTEE
 
 
 
SECTION 7.01
The Guarantee
108
SECTION 7.02
Obligations Unconditional
109
SECTION 7.03
Reinstatement
110
SECTION 7.04
Subrogation; Subordination
110
SECTION 7.05
Remedies
110






- iii -

--------------------------------------------------------------------------------




SECTION 7.06
Instrument for the Payment of Money
111
SECTION 7.07
Continuing Guarantee
111
SECTION 7.08
General Limitation on Guarantee Obligations
111
SECTION 7.09
Release of Guarantors
112
SECTION 7.10
Right of Contribution
112
SECTION 7.11
[Reserved]
113
 
 
 
ARTICLE VIII.
 
 
 
EVENTS OF DEFAULT
 
 
 
SECTION 8.01
Events of Default
113
SECTION 8.02
Application of Proceeds
116
 
 
 
ARTICLE IX.
 
 
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
 
 
SECTION 9.01
Appointment and Authority
117
SECTION 9.02
Rights as a Lender
117
SECTION 9.03
Exculpatory Provisions.
118
SECTION 9.04
Reliance by Agent.
119
SECTION 9.05
Delegation of Duties.
119
SECTION 9.06
Resignation of Agent.
119
SECTION 9.07
Non-Reliance on Agent and Other Lenders.
120
SECTION 9.08
Withholding Tax.
120
SECTION 9.09
No Other Duties, etc.
121
SECTION 9.10
Enforcement.
121
SECTION 9.11
Intercreditor Agreements.
121
 
 
 
ARTICLE X.
 
 
 
MISCELLANEOUS
 
 
 
SECTION 10.01
Notices.
122
SECTION 10.02
Waivers; Amendment.
126
SECTION 10.03
Expenses; Indemnity; Damage Waiver
130
SECTION 10.04
Successors and Assigns.
132
SECTION 10.05
Survival of Agreement.
136
SECTION 10.06
Counterparts; Integration; Effectiveness.
137
SECTION 10.07
Severability.
137
SECTION 10.08
Right of Setoff.
137
SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process.
137
SECTION 10.10
Waiver of Jury Trial.
138






- iv -

--------------------------------------------------------------------------------




SECTION 10.11
Headings.
139
SECTION 10.12
Treatment of Certain Information; Confidentiality.
139
SECTION 10.13
USA PATRIOT Act Notice and Customer Verification.
139
SECTION 10.14
Interest Rate Limitation.
140
SECTION 10.15
Lender Addendum.
140
SECTION 10.16
Obligations Absolute.
140
 
 
 
 
 
 
SCHEDULES
 
 
 
 
 
Schedule 1.01(b)
Subsidiary Guarantors
 
Schedule 3.03
Governmental Approvals; Compliance with Laws
 
Schedule 3.06(a)
Challenges to Validity or Effectiveness
 
Schedule 3.06(c)
Violations or Proceeding
 
Schedule 3.07(c)
Organizational Chart
 
Schedule 3.18
Environmental Matters
 
Schedule 3.19
Insurance
 
Schedule 3.23
Customs, International Trade and OFAC Disclosures
 
Schedule 5.13
Locations
 
Schedule 5.16
Post-Closing Matters
 
Schedule 6.01(b)
Existing Indebtedness
 
Schedule 6.02(c)
Existing Liens
 
Schedule 6.04(b)
Existing Investments
 
Schedule 6.04(l)
Investments in Non-Loan Parties
 
Schedule 6.10(c)
Contemplated Modification of Organizational Documents
 
 
 
 
 
 
 
EXHIBITS
 
 
Exhibit A
Form of Administrative Questionnaire
 
Exhibit B-1
Form of Assignment and Assumption
 
Exhibit B-2
[Reserved]
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Interest Election Request
 
Exhibit F
Form of Joinder Agreement
 
Exhibit G
[Reserved]
 
Exhibit H
[Reserved]
 
Exhibit I
Form of Lender Addendum
 
Exhibit J
[Reserved]
 
Exhibit K
Form of Term Note
 
Exhibit L-1
Form of Perfection Certificate
 
Exhibit L-2
Form of Perfection Certificate Supplement
 
Exhibit M
Form of Security Agreement
 
Exhibit N
[Reserved]
 






- v -

--------------------------------------------------------------------------------




Exhibit O
Form of Solvency Certificate
 
Exhibit P
Form of Intercompany Subordination Agreement
 
Exhibit Q
Form of Non-Bank Certificate
 










- vi -

--------------------------------------------------------------------------------




SECOND LIEN CREDIT AGREEMENT
This SECOND LIEN CREDIT AGREEMENT (this “Agreement”) dated as of September 17,
2015, among CPI INTERNATIONAL, INC., a Delaware corporation (“Borrower”), CPI
INTERNATIONAL HOLDING CORP., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, CORPORATE
CAPITAL TRUST, INC., as lead arranger (in such capacity, the “Arranger”) and as
sole bookrunner (in such capacity, the “Bookrunner”), CORTLAND CAPITAL MARKET
SERVICES LLC, as administrative agent (in such capacity, “Administrative Agent”)
for the Lenders and as collateral agent (in such capacity, “Collateral Agent”)
for the Secured Parties.
WITNESSETH:
WHEREAS, pursuant to the First Lien Credit Agreement, certain lenders extended
credit to Borrower in the form of (a) term loans on the First Lien Closing Date,
in an aggregate principal amount of $310,000,000, and (b) revolving loans at any
time and from time to time prior to the Revolving Maturity Date (as defined in
the First Lien Credit Agreement), in an aggregate principal amount at any time
outstanding not in excess of $30,000,000.
WHEREAS, Communications & Power Industries LLC, a Delaware limited liability
company and a wholly-owned subsidiary of Borrower, ASC Signal Holdings
Corporation (“ASC Holdings”) and The Resilience Fund II, L.P., a Delaware
limited partnership, in its capacity as a stockholder of ASC Holdings and as the
seller representative, and the other stockholders of ASC Holdings, along with
the optionholders and the warrantholder (collectively, the “Sellers”), have
entered into that certain Stock Purchase Agreement, dated as of the date hereof
(the “ASC Acquisition Agreement”), pursuant to which, Communications & Power
Industries LLC purchased from the Sellers all of the issued and outstanding
shares of capital stock of ASC Holdings as of the Closing (as defined therein)
on the terms set forth in the ASC Acquisition Agreement (the “ASC Acquisition”).
WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Initial Term Loans on the Closing Date, in an aggregate principal amount equal
to $28,000,000.
WHEREAS, the proceeds of the Loans are to be used in accordance with Section
3.12.
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:
ARTICLE I.


DEFINITIONS


SECTION 1.01Defined Terms.


As used in this Agreement, the following terms shall have the meanings specified
below:





--------------------------------------------------------------------------------




“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Acceptable Opinion” shall have the meaning assigned to such term in Section
5.01(a).
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Restricted Subsidiaries in exchange for, or as part of, or in connection with,
any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent either (i) the obligation to make such payment is required to
be reflected on the face of the balance sheet of Holdings or any of its
Restricted Subsidiaries or (ii) a reserve is required to be established in
respect thereof by Holdings or any of its Restricted Subsidiaries, in each case
under GAAP at the time of such Permitted Acquisition, but if and to the extent
that such contingency fails to occur in accordance with the terms of the
applicable documentation, no amount in respect thereof shall be included as part
of the Acquisition Consideration thereafter.
“Additional Refinancing Lender” shall have the meaning assigned to such term in
Section 2.21(a).
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing or
with respect to an ABR Borrowing (to the extent the Alternate Base Rate is then
determined pursuant to clause (c) of the definition thereof) for any Interest
Period, (i) an interest rate per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) determined by the Administrative Agent to be equal to the
LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period
divided by (ii) 1 minus the Statutory Reserves (if any) for such Eurodollar
Borrowing for such Interest Period; provided that, with respect to the Initial
Term Loans, the Adjusted LIBOR Rate shall not be less than 1.00% per annum;
provided, further, that the Adjusted LIBOR Rate shall not be less than zero.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and shall include each other person appointed as a successor
pursuant to Section 9.06(a).





- 2 -

--------------------------------------------------------------------------------




“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A, or such other form as may be reasonably
acceptable to the Administrative Agent.
“Advisory Agreement” shall mean the Advisory Agreement, dated as of February 11,
2011, by and between Borrower and Veritas Capital Fund Management, L.L.C., a
Delaware limited liability company.
“Affidavit of No Change to Survey” shall mean, with respect to a survey, an
affidavit stating that since the last date of such survey there have been no
additions, alterations of improvements of or to the land or to the exterior of
the improvements as depicted on the survey or providing language of similar
effect. Definition is used in the Post-Closing Schedule.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
“Aggregate Incremental Amount” has the meaning given in the First Lien Credit
Agreement.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a
LIBOR Rate or Base Rate floor or otherwise; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (e.g., 100 basis points of original issue discount equals 25
basis points of interest rate margin for a four-year average life to maturity);
and provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees and similar fees that are
in each case not paid or payable to all lenders generally with respect to such
Indebtedness in the primary syndication of such Indebtedness.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points; it being understood that, for the avoidance of doubt, the Base Rate
shall not be less than zero and, solely with respect to the Initial Term Loans,
the Alternate Base Rate shall be deemed to be not less than 2.00% per annum. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a





- 3 -

--------------------------------------------------------------------------------




change in the Base Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Base Rate or the Federal Funds
Effective Rate, respectively.
“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing, economic sanctions or money laundering, including 18 U.S.C. §§ 1956
and 1957; The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), and their implementing regulations;
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (50 U.S.C. §1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.
“Applicable Calculations” shall have the meaning assigned to such term in
Section 1.04(a).
“Applicable Margin” shall mean, for any day, with respect to any Initial Term
Loan that is (x) a Eurodollar Loan, 7.00% per annum and (y) an ABR Loan, 6.00%
per annum; provided that notwithstanding anything herein to the contrary, upon
the satisfaction of the Maturity Extension Condition, the “Applicable Margin”
with respect to any Initial Term Loan shall be increased by an amount equal to
150% of the difference in the coupon rate of the Senior Notes after the exchange
and the coupon rate of the Senior Notes prior to the exchange, to the extent
such difference is positive. The Applicable Margin with respect to Incremental
Term Loans shall be as set forth in the applicable Increase Joinder.
“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
“ASC” has the meaning assigned to such term in Section 1.05(b).
“ASC Acquisition” shall have the meaning assigned to such term in the recitals
hereto.
“ASC Acquisition Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, license,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
(excluding any sale of inventory or disposition of cash and Cash Equivalents, in
each case, in the ordinary course of business) by Holdings or any of its
Restricted Subsidiaries and (b) any issuance or sale of any Equity Interests of
any Restricted Subsidiary of Holdings, in the case of each of clause (a) and
(b), to any person other than a Company; provided that to the extent such a
sale, issuance, conveyance, lease, sublease, license, assignment, transfer or
other disposition of assets is made from a Loan Party to a Company that is not a
Loan Party, the Loan Party effectuating such sale, issuance conveyance, lease,
sublease, license, assignment, issuance, transfer or other disposition shall
receive assets





- 4 -

--------------------------------------------------------------------------------




in exchange therefor at least equal to the fair market value of the assets such
Loan Party so sold, conveyed, leased, subleased, licensed, issued, assigned,
transferred or otherwise disposed of.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B-1, or any other form approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the explicit or implicit interest rate under
the lease applicable to such Sale and Leaseback Transaction, or if there is
none, Borrower’s then-current weighted average cost of funds for borrowed money
as at the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction.
“Available Basket Amount” shall mean, at any time of calculation, (a) the sum of
(i) the Net Cash Proceeds received by Holdings after the Closing Date from any
issuance of Qualified Capital Stock of Holdings, to the extent such Net Cash
Proceeds are contributed in cash to Borrower’s common equity capital plus (ii)
the Cumulative Retained ECF Amount at such time minus (b) the aggregate amount
of Investments, Permitted Acquisitions, Dividends and prepayments, repurchases
or redemptions of Indebtedness (including, without limitation, amounts used to
prepay, repurchase, redeem, defease, extinguish or otherwise discharge Senior
Notes to satisfy the Maturity Extension Condition), in each case to the extent
made after the Closing Date (in whole or in part) in reliance on the Available
Basket Amount.
“Available Net Assets” shall have the meaning assigned to such term in Section
7.10.
“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time.
“Base Rate” shall mean, for any day, a rate per annum equal to the rate last
quoted by The Wall Street Journal as the “Prime Rate” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
“Bookrunner” shall have the meaning assigned to such term in the preamble
hereto.





- 5 -

--------------------------------------------------------------------------------




“Borrower” shall have the meaning assigned to such term in the preamble hereto.
“Borrowing” shall mean Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be reasonably approved by the Administrative Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Calculation Date” shall have the meaning assigned to such term in Section
1.04(c).
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
lease obligations on a balance sheet of such person under GAAP as in effect on
the date hereof, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the date
hereof.
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than 13 months from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 90 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, and in each case maturing not more than 13 months after the date of
acquisition by such person; (e) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (d) above; (f) demand deposit accounts maintained in the
ordinary course of business; and (g) investments by any Foreign Subsidiaries in
any foreign equivalents of the investments described in clauses (a) through (e)
above; provided that (i) investments described in this clause (g) by any Foreign
Subsidiary shall be limited to (1) securities issued by a country that is a
member nation of the Organization of Economic Cooperation and Development or by
issuers formed under the laws of such a country, or (2) in the case of Foreign
Subsidiaries operating in countries that are not member





- 6 -

--------------------------------------------------------------------------------




nations of the Organization of Economic Cooperation and Development, investments
customarily used by corporations for cash management purposes in such
jurisdictions in the ordinary course of business of such corporations and (ii)
in the case of investments equivalent to clause (a), the issuer has an
investment grade sovereign debt rating from S&P or Moody’s.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Restricted Subsidiaries. “Casualty Event” shall include but not be limited
to any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
“CFC” shall mean a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.
“CFC Holdco” shall mean a Domestic Subsidiary that has no material assets other
than Equity Interests of one or more CFCs.
A “Change in Control” shall be deemed to have occurred if:
(a)    Holdings at any time ceases to own directly 100% of the Equity Interests
of Borrower;
(b)    at any time a change of control occurs under the Senior Notes (or any
refinancing thereof) or the First Lien Credit Agreement;
(c)    prior to an IPO, the Permitted Holders (collectively) shall fail to own,
or to have the power, directly or indirectly, to vote or direct the voting of
Voting Stock of Holdings representing a majority of the voting power of the
total outstanding Voting Stock of Holdings; or
(d)    upon and following an IPO, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of Voting Stock of
Holdings representing more than both (i) 35% of the voting power of the total
outstanding Voting Stock of Holdings and (ii) the percentage of the voting power
of the total outstanding Voting Stock of Holdings that the Permitted Holders
(collectively) own or which they have the power, directly or indirectly, to vote
or direct the voting of.
For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.





- 7 -

--------------------------------------------------------------------------------




“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed introduced or adopted after the Closing Date.
“Charges” shall have the meaning assigned to such term in Section 10.14.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Term Loans or
Incremental Term Loans that have identical terms and conditions, Refinancing
Term Loans of a given Refinancing Series or Extended Term Loans and, when used
in reference to any Commitment, refers to whether such Commitment is an Initial
Term Loan Commitment or an Incremental Term Loan Commitment with respect to
Incremental Term Loans that have identical terms and conditions or Refinancing
Term Commitments of a given Refinancing Series, in each case, under this
Agreement as originally in effect or pursuant to Section 2.20, of which such
Loan, Borrowing or Commitment shall be a part.
“Closing Date” shall mean the date of the initial Credit Extension hereunder.
“Closing Date Intercreditor Agreement” shall mean the First Lien/Second Lien
Intercreditor Agreement, dated as of the Closing Date, among the Collateral
Agent, the First Lien Collateral Agent, Borrower and the Guarantors.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and shall include each other person appointed as a successor pursuant to
Section 9.06(a).
“Commitment” shall mean, with respect to any Lender, such Lender’s Initial Term
Loan Commitment, Incremental Term Loan Commitment or Refinancing Term Commitment
of a given Refinancing Series.
“common stock” or “common equity” shall mean, with respect to any person, any
and all “common” Equity Interests (however designated) of such person whether
now outstanding or issued after





- 8 -

--------------------------------------------------------------------------------




the Closing Date; provided that neither Preferred Stock nor Disqualified Capital
Stock shall constitute common stock.
“Communications” shall have the meaning assigned to such term in Section
10.01(b).
“Companies” shall mean the collective reference to Holdings and its Restricted
Subsidiaries, including Borrower; and “Company” shall mean any one of them.
“Competitor” shall mean any person whose primary business is microwave, RF,
power and control products for critical defense, communications, medical,
scientific and other applications, or developing, manufacturing and distributing
products used for generating, amplifying, transmitting and receiving
high-power/high-frequency microwave and RF signals and/or providing power and
control for various applications, or such other business conducted by Borrower
and its Restricted Subsidiaries in the normal course.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings and its Restricted Subsidiaries on a consolidated basis equal to:
(i)    Consolidated Net Income, plus, to the extent reducing (and not added back
to) such Consolidated Net Income (other than in the case of clause (f) hereof),
the sum, without duplication, of amounts (calculated on an after-tax basis where
appropriate) for (a) provision for taxes based on income or profit or capital,
including state, local and franchise taxes (or the non-U.S. equivalent thereof)
for such period (including tax expenses of Foreign Restricted Subsidiaries and
foreign withholding taxes paid or accrued for such period), (b) Consolidated
Interest Expense for such period, (c) the total amount of depreciation and
amortization expenses (including amortization of goodwill and other intangibles,
and all expenditures in respect of licensed or purchased software or internally
developed software and software enhancements that are, or are required to be
reflected as, capitalized costs, but excluding amortization of prepaid cash
expenses that were paid in a prior period) for such period, (d) to the extent
permitted to be made under Section 6.08(e), any management, monitoring,
consulting and advisory fees (including termination fees) and related
indemnities and expenses paid or accrued by Borrower in such period pursuant to
the terms of the Advisory Agreement, (e) any other non-cash charges, expenses or
losses reducing Consolidated Net Income for such period (provided that if any
such non-cash charges, expenses or losses represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof





- 9 -

--------------------------------------------------------------------------------




in such future period shall be subtracted from Consolidated Net Income to such
extent), but excluding amortization of a prepaid cash item that was paid in a
prior period, (f) cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated Net Income pursuant to clause (ii) below for any
previous period, (g) the amount of any minority interest expense consisting of
income of a Restricted Subsidiary attributable to minority equity interests of
third parties in any non-wholly owned Restricted Subsidiary deducted in such
period in calculating Consolidated Net Income, (h) any non-cash impairment
charge or asset write-off or write-down, including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or otherwise as a result of a Change
in Law (including the amortization of the consideration for any non-competition
agreements entered into in connection with acquisitions), (i) any net loss from
discontinued operations and any net loss on disposal of discontinued operations,
(j) non-cash charges and expenses relating to employee benefit or other
management compensation plans of any direct or indirect parent of Borrower (to
the extent such non-cash charges relate to plans of any direct or indirect
parent of Borrower for the benefit of members of the Board of Directors of
Borrower (in their capacity as such) or employees of Borrower and its Restricted
Subsidiaries), Borrower or any of its Restricted Subsidiaries or any non-cash
compensation charge and other non-cash expenses or charges arising from any
grant, issuance or repricing of stock appreciation or similar rights, stock,
stock options, restricted stock or other equity-based awards of any direct or
indirect parent of Borrower (to the extent such non-cash charges relate to plans
of any direct or indirect parent of Borrower for the benefit of members of the
Board of Directors of Borrower (in their capacity as such) or employees of
Borrower and its Restricted Subsidiaries), Borrower or any of its Restricted
Subsidiaries (excluding in each case any non-cash charge to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense incurred in a prior period), (k) any
losses attributable to the extinguishment of any (1) Indebtedness or (2) other
derivative instruments of Borrower or any of its Restricted Subsidiaries, (l)
any fees, expenses, costs or charges (including all transaction, restructuring
and transition costs, fees and expenses (including diligence costs, cash
severance costs, retention payments to employees, lease termination costs and
reserves)) or any amortization thereof, related to the Transactions or any
Subject Transaction (in each case including any such transaction undertaken but
not completed), including (1) such fees, expenses or charges related to the
Transactions and (2) any amendment or other modification hereof, (m) accruals
and reserves (other than fees, expenses, costs or charges relating to the
Transactions) that are established within twelve months after the Closing Date
that are so required to be established as a result of the Transactions; provided
that the aggregate amount under this clause (m) shall not exceed $5,000,000, (n)
any extraordinary losses during such period in accordance with GAAP and (o) any
non-recurring or unusual expenses, losses or charges; minus
(ii)    the sum, without duplication, of the following amounts (calculated on an
after-tax basis where appropriate) (a) non-cash gains increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expenses in a prior period after the Closing Date (which, for the
avoidance of doubt, shall be deducted from Consolidated Net Income pursuant to
clause (i)(e)





- 10 -

--------------------------------------------------------------------------------




above), and (2) the amortization of income and the accrual of revenue or income,
in each case, to the extent cash is not received in the current period, (b) any
net gain from discontinued operations or after-tax net gains from the disposal
of discontinued operations to the extent increasing Consolidated Net Income, (c)
any extraordinary, non-recurring or unusual gain to the extent increasing
Consolidated Net Income and (d) the amount of any minority interest income
consisting of Subsidiary Guarantor losses attributable to minority interests of
third parties in any non-wholly owned Subsidiary Guarantor.
In addition, to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated EBITDA shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Investment, any acquisition or any Asset Sale
(or other disposition) permitted hereunder. Furthermore, Consolidated EBITDA
shall be calculated without regard to (1) without duplication of Section
1.05(a), the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification of accounting policies during such
period, and (2) effects of adjustments pursuant to GAAP resulting from the
application of purchase accounting in relation to any acquisition or Permitted
Acquisition, including, without limitation, write-offs of acquired in-process
research and development, amortization of inventory write-ups and amortization
of acquisition-related intangibles.
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Holdings and its Restricted
Subsidiaries, but excluding letters of credit and Indebtedness permitted under
Sections 6.01(c), (d), (g), (h), (i), (j), (n), (o), (q) and (r), minus
unrestricted cash and Cash Equivalents on hand of Borrower and its Restricted
Subsidiaries as of such date.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense, whether paid or accrued (including that portion attributable to Capital
Lease Obligations in accordance with GAAP, Attributable Indebtedness and
capitalized interest), of Holdings and its Restricted Subsidiaries on a
consolidated basis for such period with respect to all outstanding Indebtedness
of Holdings and its Restricted Subsidiaries, including all amortization of Debt
Issuance costs and original issue discount and other financing fees and
expenses, non-cash interest payments, the interest component of any deferred
payment obligations, imputed interest on Capital Lease Obligations, Attributable
Indebtedness and, with respect to commissions, discounts and other fees and
charges owed with respect to letters of credit, cash contributions to any
employee stock ownership plan or similar trust to the extent such contributions
are used by such plan or trust to pay interest or fees to any person in
connection with Indebtedness incurred by such plan or trust for such period, and
net costs under Hedging Agreements in respect of interest rates, less interest
income of Holdings and its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the aggregate net income
of Holdings and its Restricted Subsidiaries for such period, on a consolidated
basis, determined in accordance with GAAP; provided that (a) the income of any
person (other than a Restricted Subsidiary of Holdings) in which any other
person (other than Holdings or any of its Restricted Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Restricted Subsidiaries by such person
during such period shall be excluded, (b) any gain (loss), together with any





- 11 -

--------------------------------------------------------------------------------




related provision for taxes on such gain (loss), realized in connection with any
Asset Sale or other asset disposition or abandonment (other than in the ordinary
course of business) and reserves relating thereto shall be excluded, (c) any net
unrealized gain (loss) (after any offset) resulting in such period from
obligations under any Hedging Agreement or other derivative instruments and the
application of ASC 815, in each case, shall be excluded, (d) any net unrealized
gain (loss) (after any offset) resulting in such period from currency
translation gains or losses including those related to currency re-measurements
of Indebtedness shall be excluded, (e) any gains (losses) resulting from the
return of surplus assets of any Plan shall be excluded, (f) any non-recurring
tax benefits resulting from the transactions contemplated by the Loan Documents
or the Senior Note Documents shall be excluded and (g) the income of any
Restricted Subsidiary of Holdings to the extent that the payment thereof to
Borrower or a Subsidiary Guarantor, whether by dividends or similar
distributions, intercompany loan repayments or otherwise, is not at the time
permitted for any reason other than by operation of any Requirement of Law
applicable to that Restricted Subsidiary shall be excluded; provided that, for
the avoidance of doubt, the sole fact that such a payment would result in
adverse tax consequences for any Company shall not cause such income to be
excluded pursuant to this clause (g).
“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the aggregate amount of all Consolidated Indebtedness of Holdings and its
Restricted Subsidiaries that is secured by any Lien on the Collateral as of such
date.
“Consolidated Total Assets” shall mean the consolidated total assets of Holdings
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of Holdings as of the most recent period for which financial statements were
required to have been delivered pursuant to Section 5.01(a) or (b); provided
that prior to the initial delivery of such financial statements, this definition
shall be based on the July 3, 2015 financial statements.
“Consolidated Working Capital” shall mean Consolidated Current Assets at such
date of determination minus Consolidated Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect





- 12 -

--------------------------------------------------------------------------------




thereof; provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or any product warranties. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable, whether singly or jointly, pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.
“Cortland” means Cortland Capital Market Services LLC, a Delaware limited
liability company.
“Cost Savings Certificate” shall have the meaning assigned to such term in the
definition of “Pro Forma Cost Savings”.
“Credit Agreement Refinancing Indebtedness” shall mean one or more additional
series of (a) unsecured notes or loans, (b) senior secured notes, bonds or
debentures (including any Registered Equivalent Notes) secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Secured Obligations, (c) secured notes, bonds or debentures (including any
Registered Equivalent Notes) or loans secured by the Collateral on a junior
priority basis to the liens securing the Secured Obligations or (d) Indebtedness
incurred pursuant to a Refinancing Amendment, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, an existing Class of Term Loans or any
then-existing Credit Agreement Refinancing Indebtedness or to finance the
purchase of Loans under Section 2.10 (“Refinanced Debt”); provided that (i) such
Indebtedness does not mature prior to the maturity date of the Refinanced Debt,
or have a shorter Weighted Average Life to Maturity than the Refinanced Debt as
of the date of determination, (ii) except to the extent otherwise permitted
under this Agreement (other than Section 6.01(u) or Section 6.02(y)), such
Indebtedness shall not have a greater original aggregate principal amount (or
accreted value, if applicable) than the aggregate principal amount (or accreted
value, if applicable) of the Refinanced Debt, in each case, including any unused
commitments in respect thereof as if it were fully drawn (plus any accrued but
unpaid interest, capitalized interest, premiums (if any) and fees payable by the
terms of such Indebtedness thereon and reasonable fees, expenses, original issue
discount and upfront fees incurred in connection with such refinancing), (iii)
the other terms and conditions of such Indebtedness shall reflect market terms
at the time of incurrence or issuance (it being understood that to the extent
any financial maintenance covenant is added for the benefit of such Refinancing
Term Loans or Credit Agreement Refinancing Indebtedness





- 13 -

--------------------------------------------------------------------------------




incurred in the form of notes, such financial maintenance covenant shall also be
added for the benefit of the Initial Term Loans remaining outstanding after the
incurrence or issuance of such Refinancing Term Loans or Credit Agreement
Refinancing Indebtedness incurred in the form of notes), (iv) none of the
obligors or guarantors with respect to such Indebtedness shall be a person that
is not a Loan Party; (v) (A) if such Indebtedness is secured by the Collateral
on a pari passu basis with the Secured Obligations, the holders of such
Indebtedness (or their Senior Representative) shall become party to the Closing
Date Intercreditor Agreement on terms reasonably acceptable to the Required
Lenders and (B) if such Indebtedness is secured by the Collateral on a junior
priority basis to the liens securing the Secured Obligations, Borrower, the
holders of such Indebtedness (or their Senior Representative) and the
Administrative Agent and/or Collateral Agent shall be party to a Junior Priority
Intercreditor Agreement on terms reasonably acceptable to the Required Lenders,
(vi) if such Indebtedness is secured, it shall not be secured by any property or
assets of Holdings, Borrower or any Restricted Subsidiary other than the
Collateral, and (vii) any Credit Agreement Refinancing Indebtedness which is in
the form of loans that is incurred outside of this Agreement will be unsecured
or may only be secured on a junior basis to the Liens on the Collateral securing
the Secured Obligations; provided that Credit Agreement Refinancing Indebtedness
may be incurred in the form of a bridge or other interim credit facility
intended to be refinanced with long-term Indebtedness (and such bridge or other
interim credit facility shall be deemed to satisfy clause (i) of the first
proviso in this definition so long as (x) such credit facility includes
customary “rollover” provisions which shall provide for the automatic extension,
conversion or exchange of such bridge loans or interim credit facility into
long-term Indebtedness without any conditions precedent to such extension,
conversion or exchange and (y) assuming such credit facility were to be so
extended, converted or exchanged pursuant to the “rollover” provisions described
in the immediately preceding clause (x), such extended credit facility would
comply with clause (i) above.
 
“Credit Extension” shall mean the making of a Loan by a Lender.
“Cumulative Retained ECF Amount” shall have the meaning set forth in the First
Lien Credit Agreement.
“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor that is a bona
fide debt fund or an investment vehicle that is primarily engaged in, or advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course of its business and whose
managers have fiduciary duties to the investors in such fund or investment
vehicle independent of, or in addition to, their duties to the Sponsor.
“Debt Issuance” shall mean the incurrence by Holdings or any of its Restricted
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
“Discharge of Senior Obligations” shall have the meaning assigned to such term
in the Closing Date Intercreditor Agreement.





- 14 -

--------------------------------------------------------------------------------




“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date (as of the date of the
issuance of such Disqualified Capital Stock), (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Final Maturity Date (as
of the date of the issuance of such Disqualified Capital Stock), or (c) contains
any repurchase obligation which may come into effect prior to payment in full of
all Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
are convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a Change in
Control or an asset sale occurring prior to the first anniversary of the Final
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations and the Senior Notes.
“Disqualified Institution” shall mean any Competitor of Borrower and its
Restricted Subsidiaries identified in writing by Borrower to the Administrative
Agent prior to the date hereof or from time to time thereafter; provided that
the Administrative Agent may post the same to the Lenders.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its or any
of its parent companies’ Equity Interests outstanding (or any options or
warrants issued by such person or any of its parent companies with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person or any of its
parent companies outstanding (or any options or warrants issued by such person
or any of its parent companies with respect to its Equity Interests).
“Dollars” or “$” shall mean lawful money of the United States.
“Domestic Subsidiary” shall mean any Restricted Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.
“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that, except as
set forth in Section 10.04(i), “Eligible Assignee” shall not include Borrower or
any of its Affiliates or Subsidiaries or, except as may be agreed by the
Administrative Agent and Borrower, any natural person.
“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s





- 15 -

--------------------------------------------------------------------------------




Office of Foreign Assets Control (“OFAC”), is a “designated national” pursuant
to OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), or resides, is
organized or chartered, or has a place of business in a country or territory
that is prohibited pursuant to the OFAC sanctions programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
“Environmental Claim” shall mean any written claim, notice, demand, order,
action, suit, proceeding or other communication alleging liability for or
obligation with respect to any investigation, remediation, removal, cleanup,
response, corrective action, damages to natural resources, personal injury,
property damage, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release of Hazardous
Materials at any location or (ii) any violation or alleged violation of any
Environmental Law, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Materials or alleged injury or threat of injury to health, safety
or the Environment.
“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
common law, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements of a Governmental
Authority, relating to pollution, protection of public health or the
Environment, Hazardous Materials, natural resources or natural resource damages,
or workplace safety or health as related to exposure to Hazardous Material, and
any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.





- 16 -

--------------------------------------------------------------------------------




“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c)
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (g) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan; (j) the making of any amendment
to any Plan which could result in the imposition of a lien or the posting of a
bond or other security; or (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to any Company.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Eurodollar Term Loan.
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10(g).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” shall mean (a) a Foreign Subsidiary, (b) a CFC Holdco, (c)
a Domestic Subsidiary that is a Subsidiary of a CFC, (d) an Immaterial
Subsidiary or (e) an Unrestricted Subsidiary.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by its overall net income or profits and
franchise Taxes imposed on it (in lieu of net income Taxes), however denominated
(and including, for the avoidance of doubt, any backup withholding in respect
thereof under Section 3406 of the Code), by a jurisdiction (i) as a result of
the recipient being organized or having its principal office or, in the case of
any





- 17 -

--------------------------------------------------------------------------------




Lender, its applicable lending office in such jurisdiction, or (ii) as a result
of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily from entering into,
being a party to, receiving any payment under, enforcing its rights under or
entering into any other transactions pursuant to this Agreement or any other
Loan Document), (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 2.16), any U.S. federal
withholding tax that is imposed on interest payments pursuant to any
Requirements of Law that are in effect at the time such Foreign Lender becomes a
party hereto, except to the extent that such Foreign Lender’s assignor, if any,
was entitled, immediately prior to such assignment, to receive additional
amounts or indemnity payments from a Loan Party with respect to such withholding
tax pursuant to Section 2.15; provided that this subclause (b) shall not apply
to any tax imposed on a Lender in connection with an interest or participation
in any Loan or other obligation that such Lender was required to acquire
pursuant to Section 2.14(d), (c) in the case of a Foreign Lender who designates
a new lending office, any U.S. federal withholding tax that is imposed on
interest payments pursuant to any Requirements of Law that are in effect at the
time of such change in lending office, except to the extent that such Foreign
Lender was entitled, immediately prior to such change in lending office, to
receive additional amounts or indemnity payments from a Loan Party with respect
to such withholding tax pursuant to Section 2.15, (d) any withholding tax that
is attributable to such Lender’s failure to comply with Section 2.15(e) or (e)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Extended Term Loans” shall mean any Class of Term Loans the maturity of which
shall have been extended pursuant to Section 2.22.
“Extension” has the meaning provided in Section 2.22(a).
“Extension Amendment” shall mean an amendment to this Agreement (which may, at
the option of the Administrative Agent with the written consent of Borrower, be
in the form of an amendment and restatement of this Agreement) providing for any
Extended Term Loans pursuant to Section 2.22, which shall be consistent with the
applicable provisions of this Agreement and otherwise satisfactory to the
parties thereto. Each Extension Amendment shall be executed by the
Administrative Agent, the Loan Parties and the other parties specified in
Section 2.22 (but not any other Lender).
“Extension Offer” has the meaning provided in Section 2.22(a).
“FATCA” shall mean current Sections 1471 through 1474 of the Code (including any
agreements entered into pursuant to current Section 1471(b)(1) of the Code) and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with, any regulations and official
interpretations thereof, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (or any law
implementing such an intergovernmental agreement).
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.





- 18 -

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letter” means the fee letter, dated as of the date hereof, between Borrower
and Cortland, as amended from time to time.
“Final Maturity Date” shall mean the latest Maturity Date applicable to any Loan
(or, if so specified, applicable to the specified Loans) hereunder at such time.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Lien Administrative Agent” shall mean UBS AG, Stamford Branch, in its
capacity as administrative agent under the First Lien Credit Agreement, and any
successors thereto in such capacity.
“First Lien Closing Date” shall mean April 7, 2014.
“First Lien Collateral Agent” shall mean UBS AG, Stamford Branch, in its
capacity as collateral agent under the First Lien Credit Agreement, and
successors thereto in such capacity.
“First Lien Credit Agreement” shall mean the Credit Agreement dated as of April
7, 2014, among Borrower, Holdings, the Subsidiary Guarantors (as defined
therein), the lenders party thereto, UBS Securities LLC and MCS Capital Markets,
LLC, as joint lead arrangers and as joint bookmanagers, UBS AG, Stamford Branch,
as Issuing Bank (as defined therein), Swingline Lender (as defined therein),
administrative agent and collateral agent, as such agreement may be amended,
amended and restated, waived, modified, refinanced, replaced, extended or
supplemented.
“First Lien Guarantees” shall mean the guarantees of Holdings and the Subsidiary
Guarantors pursuant to the First Lien Loan Documents.
“First Lien Indebtedness” means the Indebtedness of Borrower or any Guarantor
(including under the First Lien Loan Documents) that is secured by a Lien senior
to the Liens securing the Obligations.
“First Lien Loan Documents” shall mean the “Loan Documents,” as defined in the
First Lien Credit Agreement.
“First Lien Secured Parties” shall mean the “Secured Parties,” as defined in the
First Lien Credit Agreement.





- 19 -

--------------------------------------------------------------------------------




“First Lien Security Documents” shall mean “Security Documents” as defined in
the First Lien Credit Agreement.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect, or any successor statute thereto.
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, any state thereof or the District of Columbia, (iii) an estate
whose income is subject to U.S. federal income taxation regardless of its source
or (iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust,
or such trust has validly elected to be treated as a domestic trust. In
addition, solely for purposes of clauses (b) and (c) of the definition of
Excluded Taxes, a Foreign Lender shall include a partnership or other entity
treated as a partnership created or organized in or under the laws of the United
States, any state thereof or the District of Columbia, but only to the extent
the partners of such partnership (including indirect partners if the direct
partners are partnerships or other entities treated as partnerships for U.S.
federal income tax purposes created or organized in or under the laws of the
United States, any state thereof or the District of Columbia) are treated as
Foreign Lenders under the preceding sentence (in which event, the determination
of whether a U.S. federal withholding tax on interest payments was imposed
pursuant to any Requirements of Law in effect at the time such Foreign Lender
became a party hereto will be made by reference to the time when the applicable
direct or indirect partner became a direct or indirect partner of such Foreign
Lender, but only if such date is later than the date on which such Foreign
Lender became a party hereto).
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
“Foreign Restricted Subsidiary” shall mean a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia and that is a Restricted Subsidiary.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“Funding Guarantor” shall have the meaning assigned to such term in Section
7.10.





- 20 -

--------------------------------------------------------------------------------




“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis as in effect from time to time, together with
practices and financial reference periods used in the financial statements of
Holdings.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Property, facility, establishment or business to be
sold, leased, mortgaged, assigned or transferred.
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.
“Guarantor Obligations” shall have the meaning assigned to such term in Section
7.08(a).
“Guarantors” shall mean Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation pursuant to any
Environmental Law.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Holdings (other
than Borrower), which, together with its own Restricted Subsidiaries, as
consolidated in the consolidated financial





- 21 -

--------------------------------------------------------------------------------




statements of Holdings, accounts for (i) less than 5.0% of the consolidated
assets of Holdings and its Restricted Subsidiaries as of the last day of the
most recently ended fiscal quarter of Holdings and its Restricted Subsidiaries
for which financial information is available and (ii) less than 5.0% of
Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters of Holdings; provided that (x) all Immaterial Subsidiaries shall
not, in the aggregate, account for more than 10.0% of the consolidated assets of
Holdings as of such most recently ended fiscal quarter or for more than 10.0% of
the Consolidated EBITDA of Holdings and its Restricted Subsidiaries for such
most recently ended period of four consecutive fiscal quarters and (y) no
Subsidiary that is an obligor under the Senior Notes (or any refinancing
thereof) shall be an Immaterial Subsidiary.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.20(c).
“Incremental Cap” shall mean, as at the date of determination with all
Incremental Term Loans and Permitted Incremental Equivalent Debt established or
incurred at or prior to such date, an aggregate principal amount not to exceed
the sum of (x) $10,000,000 plus (y) the aggregate amount of all prepayments of
Term Loans made pursuant to Section 2.10(a) prior to or simultaneous with the
effectiveness of the applicable Increase Joinder (excluding any voluntary
prepayments of Term Loans that are funded with the proceeds of Indebtedness)
plus (z)(A) in the case of Permitted Incremental Equivalent Debt that is secured
by a Lien on the Collateral that is junior to the Liens securing the Secured
Obligations, the maximum amount of such Permitted Incremental Equivalent Debt at
such time that could be incurred without the Secured Leverage Ratio exceeding
4.50:1.00 as of such date of determination, and (C) in the case of Permitted
Incremental Equivalent Debt that is not secured by a Lien on the Collateral, the
maximum amount of such Permitted Incremental Equivalent Debt at such time that
could be incurred without the Total Leverage Ratio exceeding 6.00:1.00 as of
such date of determination, in each case of clauses (A) and (B), determined on
an Incremental Pro Forma Basis.
“Incremental Pro Forma Basis” shall mean, with respect to any financial ratio
test hereunder, that compliance with such test as at the date of determination
shall be determined (a) on a Pro Forma Basis giving effect to any Incremental
Term Loans or Permitted Incremental Equivalent Debt incurred at or prior to such
time and, subject to clause (b), the usage of the proceeds of such Indebtedness
and (b) excluding the cash proceeds of any borrowing under the Incremental Term
Loans or Permitted Incremental Equivalent Debt being incurred.
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.20(a). Each Incremental Term Loan shall be either an ABR Term Loan or a
Eurodollar Term Loan.
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.20(a).
“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.





- 22 -

--------------------------------------------------------------------------------




“Indebtedness” of any person shall mean, without duplication: (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business on normal trade terms and (ii) earnouts,
escrows, holdbacks and similar deferred payment obligations so long as they are
contingent or not yet fixed); (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited to the fair market value of such
property; (f) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such person; (g) all Hedging Obligations to the
extent required to be reflected on a balance sheet of such person; (h) all
Attributable Indebtedness of such person; (i) all obligations of such person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that the terms of such
Indebtedness expressly provide that such person is not liable therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
“Information” shall have the meaning assigned to such term in Section 10.12.
“Initial Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Initial Term Loan
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to Section 10.04, (ii) an
Increase Joinder, (iii) a Refinancing Amendment or (iv) an Extension Amendment.
The initial aggregate amount of the Lenders’ Initial Term Loan Commitments is
$28,000,000.
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
“Initial Term Loan Maturity Date” shall mean November 17, 2017; provided that if
the Maturity Extension Condition shall have been satisfied, the Initial Term
Loan Maturity Date shall be April 7, 2021.
“Initial Term Loans” shall mean the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a). Each Initial Term Loan shall be either an ABR Term
Loan or a Eurodollar Term Loan.





- 23 -

--------------------------------------------------------------------------------




“Intellectual Property” shall mean all U.S. and foreign intellectual property,
including all (a) patents, patent applications and registrations (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), (b) trademarks (including service marks),
logos, certification marks, trade dress, domain names, corporate names and trade
names and other identifiers of source, whether registered or unregistered, and
all registrations and applications for the foregoing (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), (c) copyrights (whether
statutory or common law, whether established or registered in the United States
or any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished), and all copyright
registrations and applications, and (d) trade secrets, know-how, technology,
inventions, data, databases and other confidential or proprietary information.
“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Security Agreement.
“Intercompany Subordination Agreement” shall mean the intercompany subordination
agreement substantially in the form of Exhibit P.
“Intercreditor Agreements” shall mean the Closing Date Intercreditor Agreement
and any Junior Priority Intercreditor Agreement.
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Term Borrowing in accordance with Section 2.08(b), substantially in
the form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Initial Term
Loan, the Initial Term Loan Maturity Date and (d) with respect to any
Refinancing Term Loans, Incremental Term Loans or Extended Term Loans, the
applicable Maturity Date thereof, as the case may be.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or twelve months if agreed to by all affected Lenders) thereafter, as Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such





- 24 -

--------------------------------------------------------------------------------




Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(e).
“Investments” shall have the meaning assigned to such term in Section 6.04. For
purposes of covenant compliance with respect to Investments in persons other
than Borrower or a Subsidiary Guarantor, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment; provided that the amount of any
Investment in a person that is not Borrower or a Subsidiary Guarantor shall be
deemed to be reduced by any cash returns on such Investment to Borrower or a
Subsidiary Guarantor.
“IPO” shall mean the first underwritten public offering by Holdings or a parent
entity of Holdings of its Equity Interests consisting of Voting Stock after the
Closing Date pursuant to a registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
“Junior Priority Intercreditor Agreement” shall mean a junior priority
intercreditor agreement, among the Administrative Agent, the Collateral Agent
and one or more representatives for holders of one or more Classes of applicable
Permitted Incremental Equivalent Debt incurred outside of this Agreement ranking
junior in right of security with the Secured Obligations, to be in such form and
substance as the Administrative Agent, Required Lenders and Borrower may
reasonably agree.
“JV Guarantor” shall mean a JV Subsidiary that is a Guarantor.
“JV Subsidiary” shall mean any Restricted Subsidiary of any Company which is not
a Wholly Owned Subsidiary and the business and management thereof is jointly
controlled by the holders of the Equity Interests therein pursuant to customary
joint venture arrangements; provided that such Subsidiary does not have and is
not liable in respect of any Indebtedness other than Non-Recourse Debt of such
JV Subsidiary and, only if such joint venture is a Guarantor, the Obligations
and the obligations under the First Lien Credit Agreement and the Senior Note
Documents.
“Laws” shall have the meaning assigned to such term in Section 5.15(a).
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.
“Lender Addendum” shall mean, with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.
“Lenders” shall mean (a) the persons (other than a natural person) that have
become a party hereto pursuant to a Lender Addendum and (b) any persons (other
than a natural person) that has become a party





- 25 -

--------------------------------------------------------------------------------




hereto pursuant to an Assignment and Assumption, other than, in each case, any
such person that has ceased to be a party hereto pursuant to an Assignment and
Assumption.
“LIBOR Rate” shall mean,
(a)with respect to any Eurodollar Borrowing for any Interest Period, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full London Business Day preceding the first day of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London, England time,
determined two London Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;
provided, if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period (or with
respect to an ABR Loan, that day) in same day funds in the approximate amount of
the Loan being made, continued or converted and with a term equivalent to such
Interest Period (or with respect to an ABR Loan, for a term of one month) would
be offered by a major bank (selected by the Administrative Agent) in the London
interbank eurodollar market at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period (or with respect to
an ABR Loan, that day);
provided further that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the LIBOR Rate for a certain Interest Period, the
provisions set forth in Section 2.11 of this Agreement shall apply.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, collateral assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property.
“Loan Documents” shall mean this Agreement, the Intercompany Subordination
Agreement, the Notes (if any), any Increase Joinder, any Refinancing Amendment,
any Extension Amendment, the Closing Date Intercreditor Agreement, the other
Intercreditor Agreements (if any), the Fee Letter and the Security Documents.





- 26 -

--------------------------------------------------------------------------------




“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.
“Loans” shall mean any Term Loan.
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and such Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans,
including for purposes of determining the Applicable Margin with respect
thereto.
“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
Alternate Base Rate for such day. Any change in the Market Disruption Rate shall
be effective as of the opening of business on the effective day of any change in
the Alternate Base Rate.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or financial condition of Holdings and
its Restricted Subsidiaries, taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under any Loan Document to which Borrower or any of the Loan Parties
is a party; or (c) a material impairment of the rights of or remedies available
to the Lenders or any Agent under any Loan Document.
“Material Subsidiary” shall mean any Restricted Subsidiary of Holdings that is
not an Immaterial Subsidiary.
“Maturity Date” means (i) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date and (ii) with respect to any Incremental Term Loans, the
final maturity date applicable thereto as specified in the applicable Increase
Joinder; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the immediately preceding Business Day.
“Maturity Extension Condition” has the meaning set forth in the First Lien
Credit Agreement.
“Maximum Available Net Assets” shall have the meaning assigned to such term in
Section 7.10.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.22(a).
“MNPI” shall have the meaning assigned to such term in Section 10.01(d).
“Moody’s” shall mean Moody’s Investor Service, Inc.





- 27 -

--------------------------------------------------------------------------------




“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be in form reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.
“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Closing Date
and (b) each owned Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(d), Section 5.12 or
Section 5.16.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Holdings or any of its Restricted
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Restricted Subsidiaries) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes actually paid or payable in connection with
such sale); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset Sale or (y) any other liabilities retained by Holdings or any of its
Restricted Subsidiaries associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 180 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 180 days of such Asset Sale,
such cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);
(b)    with respect to any Debt Issuance or issuance of Disqualified Capital
Stock by Holdings or any of its Restricted Subsidiaries or any other issuance or
sale of Equity Interests by Holdings or any of its Restricted Subsidiaries, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and





- 28 -

--------------------------------------------------------------------------------




(c)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.
“Non-Recourse Debt” shall mean Indebtedness of a JV Subsidiary: (a) as to which
no Company provides any guaranty or credit support of any kind or is directly or
indirectly liable (as a guarantor or otherwise), (b) which does not provide any
recourse against any of the assets of any Company (other than such JV
Subsidiary); and (c) no default with respect thereto would permit upon notice,
lapse of time or both any holder of any Indebtedness of any Company (other than
the Loans) of a Company (other than such JV Subsidiary) to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity. For the avoidance of doubt, customary
capital contribution requirements under the governing documents of a JV
Subsidiary that are entirely independent of any such Indebtedness and relate
solely to capital calls in the ordinary course of business of such JV Subsidiary
shall not invalidate the status of the Indebtedness of such JV Subsidiary
classified as Non-Recourse Debt pursuant to the terms of this definition.
“Notes” shall mean any notes evidencing the Term Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K.
“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents.
“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”
“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.
“OID” shall mean original issue discount.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the





- 29 -

--------------------------------------------------------------------------------




case of any limited liability company, the certificate of formation and
operating agreement (or similar documents) of such person, (iii) in the case of
any limited partnership, the certificate of formation and limited partnership
agreement (or similar documents) of such person, (iv) in the case of any general
partnership, the partnership agreement (or similar document) of such person and
(v) in any other case, the functional equivalent of the foregoing.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to tax or penalties applicable
thereto).
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form reasonably approved by the Collateral
Agent.
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct and indirect (a) acquisition of all or substantially
all of the property of any person, or of any business, division or unit of any
person; or (b) acquisition of all or substantially all of the Equity Interests
of any person, and otherwise causing such person to become a Restricted
Subsidiary (other than a JV Subsidiary); or (c) merger or consolidation or any
other combination with any person causing such person to become a Restricted
Subsidiary (other than a JV Subsidiary); provided that each of the following
conditions shall be met:
(i)    no Event of Default under Section 8.01(a), 8.01(b), 8.01(g) or 8.01(h)
then exists and is continuing or would result therefrom;
(ii)     to the extent required by Section 5.11, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary) shall become a Guarantor, in each case, in accordance with
Section 5.11;
(iii)     the aggregate amount of Acquisition Consideration used by the Borrower
or a Subsidiary Guarantor for all Permitted Acquisitions to purchase (x) Equity
Interests of persons that do not become Guarantors under Section 5.11 or (y)
assets (other than Equity Interests) that will not be held by the Borrower or a
Subsidiary Guarantor, shall not exceed (excluding any amount of Acquisition
Consideration funded pursuant to Section 6.04(o)), the greater of (x)
$25,000,000 and (y) 5.0% of the Consolidated Total Assets, or the foreign
currency equivalent thereof; and





- 30 -

--------------------------------------------------------------------------------




(iv)    with respect to any such transaction involving Acquisition Consideration
of more than $10,000,000, at least three Business Days prior to the proposed
date of consummation of the transaction, Borrower shall have delivered to the
Agents an Officers’ Certificate certifying that such transaction complies with
this definition (which shall have attached thereto reasonably detailed backup
data and calculations showing such compliance).
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
the Liens described in clauses (a), (b), (d), (e), (g) and (l) of Section 6.02
in addition to the Liens set forth on Schedule B to the respective Title Policy
delivered pursuant to Section 5.11, Section 5.12 or Section 5.16.
“Permitted Holders” shall mean (a) Sponsors and (b) their Controlled Investment
Affiliates.
“Permitted Incremental Equivalent Debt” shall mean any Indebtedness incurred by
one or more of the Loan Parties in the form of one or more series of secured or
unsecured debt securities or loans; provided that (i) the final maturity date of
any such Indebtedness shall not be earlier than the Final Maturity Date, (ii)
the terms of such Indebtedness shall not provide for any scheduled repayment,
mandatory redemption, sinking fund obligations or other payment (other than
periodic interest payments) prior to the Final Maturity Date, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default,
(iii) such Indebtedness shall be either (A) solely in the case of debt
securities, secured by the Collateral on a pari passu basis with the Secured
Obligations and shall not be secured by any property or assets of Borrower or
any Restricted Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the Closing Date Intercreditor Agreement reflecting the pari passu status of the
Liens securing such Indebtedness, (B) secured by the Collateral on a junior
basis (including with respect to the control of remedies) with the Secured
Obligations and shall not be secured by any property or assets of Borrower or
any Restricted Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Junior Priority Intercreditor
Agreement reflecting the more junior lien status of the Liens securing such
Indebtedness or (C) unsecured, (iv) none of the obligors or guarantors with
respect to such Indebtedness shall be a person that is not a Loan Party, and (v)
the terms and conditions (excluding any pricing, interest rate margins, fees,
discounts, rate floors and optional prepayment or redemption terms) of such
Indebtedness, are, taken as a whole, not materially more favorable (as
determined by the Board of Directors of Borrower in good faith and as evidenced
in a resolution of such Board of Directors), taken as a whole, to the lenders or
noteholders providing such Permitted Incremental Equivalent Debt than those
applicable to the then existing Loans, except for covenants or other provisions
applicable only to periods after the Final Maturity Date of the Loans existing
at the time of such incurrence of Permitted Incremental Equivalent Debt.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Subordinated Indebtedness” shall mean Subordinated Indebtedness the
sole obligor of which is Holdings that (i) will not mature prior to the 180th
day following the then Final Maturity Date at the time of incurrence of such
Subordinated Indebtedness, (ii) has no scheduled amortization of principal or
required or mandatory redemptions, or repurchases, sinking fund obligation or
payments of principal prior





- 31 -

--------------------------------------------------------------------------------




to the 180th day following the then Final Maturity Date at the time of
incurrence of such Subordinated Indebtedness, (iii) does not require any
payments of interest or amounts in respect of the principal thereof (other than
payments made through the increase of the principal amount thereof) prior to the
180th day following the then Final Maturity Date at the time of incurrence of
such Subordinated Indebtedness, (iv) that is contractually subordinate or junior
in right of payment (including as to “standstill” provisions) to the Obligations
on terms reasonably satisfactory to the Required Lenders, (v) contains
covenants, events of default and other material terms that are reasonably
satisfactory to the Required Lenders, and (vi) is not secured by any Lien.
“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrower (or another Restricted Subsidiary of Holdings) to Holdings (or its
direct or indirect parent) in order for Holdings (or its direct or indirect
parent) to pay the portion of its consolidated or combined U.S. federal, state
and local income taxes attributable to the income of Borrower and any of
Borrower’s Restricted Subsidiaries in an amount not to exceed the income tax
liabilities that would have been payable by Borrower and its Restricted
Subsidiaries on a stand-alone basis, reduced by any such income taxes paid or to
be paid directly by Borrower or its Restricted Subsidiaries; provided that the
amount of any such payments, dividends or distributions attributable to any
income of an Unrestricted Subsidiary shall be limited to the cash distributions
made by such Unrestricted Subsidiary to Borrower or its Restricted Subsidiaries
for such purpose. In determining the stand-alone income tax liability of
Borrower and its Subsidiaries for purposes of the preceding sentence, any
interest expense of Holdings shall be treated as an interest expense of
Borrower.
“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning set forth in Section 10.01(c).
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
“Prepayment Premium” shall have the meaning set forth in Section 2.10(i).
“primary obligations” or “primary obligor” have the meanings assigned to such
terms in the definition of “Contingent Obligations.
“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).
“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).





- 32 -

--------------------------------------------------------------------------------




“Pro Forma Basis” shall mean on a basis in accordance with Section 1.04.
“Pro Forma Cost Savings” shall mean, with respect to any period, the reduction
in net costs and related adjustments (which may include cost savings resulting
from head count reduction, closure of facilities and similar restructurings) (a)
that were directly attributable to a Subject Transaction that occurred during
the relevant Test Period or except as provided in Section 1.04(a), after the end
of the Test Period and on or prior to the applicable Calculation Date and
calculated on a basis that is consistent with Regulation S-X under the
Securities Act as in effect and applied as of the Closing Date and as
interpreted by the staff of the SEC, (b) that were actually implemented in
connection with a Subject Transaction during the relevant Test Period or except
as provided in Section 1.04(a), after the end of the Test Period and prior to
the applicable Calculation Date and are supportable and quantifiable by the
underlying accounting records, or (c) that relate to a Subject Transaction that
has occurred and that Borrower projects in good faith based upon specifically
identifiable actions taken or to be taken within 12 months of the date of
consummation of such Subject Transaction; provided that (1) the aggregate amount
of cost savings added in the calculation of Consolidated EBITDA in any period
pursuant to this definition shall not exceed 15% of Consolidated EBITDA for such
period, (2) in the case of clause (c) a duly completed certificate (the “Cost
Savings Certificate”) signed by a Responsible Officer of Borrower shall have
been delivered to the Administrative Agent, specifying the Subject Transaction
and the expected reduction in net costs and related adjustments in reasonable
detail and certifying that (i) Borrower projects such reduction in net costs and
related adjustments in good faith based upon the actions specifically identified
in such certificate, (ii) such actions are to be taken within (A) in the case of
any reduction in net costs and related adjustments in connection with the
Transactions, 12 months after the Closing Date and (B) in all other cases,
within 12 months after the consummation of the applicable Subject Transaction,
(3) no reduction in net costs and related adjustments shall be added pursuant to
this definition or Section 1.04 to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, or of the actual costs savings
realized, (4) reductions in net costs and related adjustments may no longer be
added in calculating Consolidated EBITDA pursuant to this definition or Section
1.04 for periods commencing more than 12 months after the applicable Subject
Transaction and (5) for each Test Period after the first Test Period for which
cost savings for a Subject Transaction are reflected, the amount of reduction in
net costs and related adjustments to be included in the calculation of
Consolidated EBITDA with respect to such Subject Transaction for such period
shall be reduced by 25% in the case of such Test Period immediately following
the first Test Period for which cost savings for a Subject Transaction are
reflected, and an additional 25% in the case of each of such other Test Periods,
of the total amount of such reduction in net costs and related adjustments in
respect thereof (in the case of clause (c) as specified in the Cost Savings
Certificate).
“Pro Forma Effect” shall mean with respect to any Subject Transaction, Permitted
Acquisition or other event, as applicable, giving effect to such Subject
Transaction, Permitted Acquisition or other event on a Pro Forma Basis.
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.





- 33 -

--------------------------------------------------------------------------------




“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of Credit Agreement Refinancing Indebtedness.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans incurred pursuant thereto, in accordance with
Section 2.21.
“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same interest margins,
interest rate floors, OID and upfront fees as determined by Borrower and the
Lenders of such Refinancing Series and, in the case of Refinancing Term Loans or
Refinancing Term Commitments, the same amortization schedule.
“Refinancing Term Commitments” shall mean one or more Classes of Term Loan
Commitments hereunder that are established to fund Refinancing Term Loans of the
applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” shall mean one or more Classes of Term Loans hereunder
that result from a Refinancing Amendment.
“Register” shall have the meaning assigned to such term in Section 10.04(c).





- 34 -

--------------------------------------------------------------------------------




“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.
“Remaining Loan Party” shall have the meaning assigned to such term in Section
7.10.
“Required Class Lenders” shall mean with respect to each Class of Term Loans,
Lenders having more than 50% of all Term Loans of such Class outstanding.
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or





- 35 -

--------------------------------------------------------------------------------




(iii) perform studies and investigations in connection with, or as a
precondition to, or to determine the necessity of the activities described in,
clause (i) or (ii) above.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.
“RF” shall mean radio frequency.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctions” shall have the meaning assigned to such term in Section 3.12(b).
“SEC” shall mean the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
“Secured Leverage Ratio” shall mean, at any date of determination, the ratio of
(a) Consolidated Secured Indebtedness on such date to (b) Consolidated EBITDA
for the Test Period then most recently ended.
“Secured Obligations” shall mean the Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent and the Lenders.
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or Canadian law to grant a valid, perfected security interest
in any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any





- 36 -

--------------------------------------------------------------------------------




Mortgage and any other document or instrument utilized to pledge or grant a
security interest or lien on any property as collateral for the Secured
Obligations.
“Senior Note Agreement” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof (after giving effect to the Supplemental Indenture) and
thereafter amended from time to time, to the extent permissible under this
Agreement.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement,
the Senior Note Guarantees, the Supplemental Indenture and all other documents
executed and delivered with respect to the Senior Notes or the Senior Note
Agreement.
“Senior Note Guarantees” shall mean the guarantees of Holdings and the
Subsidiary Guarantors pursuant to the Senior Note Agreement.
“Senior Notes” shall mean Borrower’s 8.00% Senior Notes due 2018 issued pursuant
to the Senior Note Agreement, as amended pursuant to the Supplemental Indenture.
“Senior Representative” shall mean, with respect to any Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Specified Person” shall have the meaning assigned to such term in
Section 3.23(a).
“Sponsors” shall, collectively, mean The Veritas Capital Fund III, L.P. and The
Veritas Capital Fund, IV, L.P., and each shall individually be a “Sponsor”.
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Subject Transaction” shall mean any of the Transactions, any future
acquisition, investment, disposition, issuance, incurrence or repayment of
Indebtedness, offering, issuance or disposition of Equity Interests,
recapitalization, merger, consolidation, disposed or discontinued operation,
multi-year strategic initiative or any other action specified in the Cost
Savings Certificate made by Borrower or any of its Restricted Subsidiaries,
including through mergers or consolidations, or any person or any of its
Restricted Subsidiaries acquired by Borrower or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries.





- 37 -

--------------------------------------------------------------------------------




“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, and (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent. Unless the context
requires otherwise, “Subsidiary” refers to a Subsidiary of Holdings.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement pursuant to Section 5.11; provided that, for the
avoidance of doubt, Borrower will not be deemed to be a Subsidiary Guarantor.
“Supplemental Indenture” shall mean that certain second supplemental indenture
to the indenture governing the Senior Notes, dated as of March 12, 2014, by and
among Borrower, the Subsidiary Guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Required Lenders) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and indicating the flood zone designation (with proper annotation
based on federal Flood Insurance Rate Maps or the state or local equivalent) and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Schedule 5.16 or
(b) otherwise reasonably acceptable to the Required Lenders.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.





- 38 -

--------------------------------------------------------------------------------




“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Loan Commitments” shall mean the Initial Term Loan Commitments, the
Incremental Term Loan Commitments and the Refinancing Term Commitments.
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
“Term Loans” shall mean the Initial Term Loans, the Incremental Term Loans, the
Refinancing Term Loans and the Extended Term Loans.
A “Test Period” at any time shall mean the period of four consecutive fiscal
quarters of Borrower ended on or prior to such time (taken as one accounting
period); provided that for purposes of making any determinations hereunder on a
Pro Forma Basis “Test Period” shall refer to the last four consecutive fiscal
quarter period for which consolidated financial statements of Holdings have been
(or were required to be) delivered pursuant to Section 5.01(a) or (b), as
applicable.
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Required Lenders.
“Title Policy” shall have the meaning assigned to such term in Schedule 5.16.
“Total Available Net Assets” shall have the meaning assigned to such term in
Section 7.08(a).
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
“Transaction Costs” shall mean the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries in connection with the Transactions.
“Transactions” shall mean, collectively, the following transactions: (a) the
execution, delivery and performance of the Loan Documents and the initial
borrowings hereunder; and (b) the payment of the Transaction Costs.
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.





- 39 -

--------------------------------------------------------------------------------




“United States” shall mean the United States of America.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of Holdings (other than
Borrower) that shall have been designated an Unrestricted Subsidiary by Holdings
in the manner provided below and (b) any Subsidiary of an Unrestricted
Subsidiary. Holdings may designate any Subsidiary (including any newly acquired
or newly formed Subsidiary) to be an Unrestricted Subsidiary if (i) neither such
Subsidiary nor any of its Subsidiaries owns any Equity Interests of, or holds
any Lien on any property of, Holdings, Borrower or any other Restricted
Subsidiary (other than a Restricted Subsidiary which is also concurrently
becoming an Unrestricted Subsidiary), (ii) after giving effect to such
designation, Holdings shall be in compliance with Section 6.04 (it being
understood that, for purposes of determining such compliance, all Investments
made (at the time of and following such designation) by Loan Parties in any
Subsidiary so designated, shall be deemed to be Investments in an Unrestricted
Subsidiary), and (iii) no Event of Default shall have occurred and be continuing
or would result therefrom. Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary if no Event of Default shall have occurred and be
continuing or would result therefrom. Holdings shall promptly notify the
Administrative Agent in writing of any such designation (and the Administrative
Agent shall notify the Lenders) and shall deliver to the Administrative Agent a
certificate signed by a Financial Officer of Borrower certifying that such
designation complied with the foregoing provisions together with reasonably
detailed calculations demonstrating satisfaction of the requirement set forth in
clause (iii) of the second sentence of this definition or in clause (ii) of the
third sentence of this definition, as applicable. For the avoidance of doubt,
the designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. As of the Closing Date, there
are no Unrestricted Subsidiaries.
“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being amended or
refinanced in determining compliance with a term or covenant hereof, the effects
of any amortization of or prepayments on such indebtedness prior to the date of
the applicable amendment or refinancing shall be disregarded.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares or the
functional equivalent thereof, or Equity Interests that are required to be held
by another person in order to satisfy a Requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such person
and/or one or more





- 40 -

--------------------------------------------------------------------------------




Wholly Owned Subsidiaries of such person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such person
and/or one or more Wholly Owned Subsidiaries of such person have a 100% equity
interest at such time.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02Classification of Loans and Borrowings.


For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Borrowing”).
SECTION 1.03Terms Generally.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein and in the other Loan Documents), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “on,” when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”
SECTION 1.04Certain Calculations.


a.For purposes of the calculation of the Secured Leverage Ratio and Total
Leverage Ratio (collectively, the “Applicable Calculations”), the following
shall apply.


b.If any Subject Transaction (other than Subject Transactions covered by Section
1.04(c)) shall have occurred during the applicable Test Period or subsequent to
such Test Period and on or prior to the applicable Calculation Date (as
hereinafter defined), the Applicable Calculations shall be calculated with
respect to such period giving Pro Forma Effect to such Subject Transaction,
including Pro Forma Cost





- 41 -

--------------------------------------------------------------------------------




Savings (and the change in any associated Consolidated EBITDA resulting
therefrom), as if they had occurred on the first day of the Test Period.


c.In the event that Borrower or any of its Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases, retires,
extinguishes or otherwise discharges any Indebtedness subsequent to the
commencement of the Test Period for which the Applicable Calculations are being
calculated and on or prior to the date on which the event for which the
Applicable Calculations are being calculated occurs or as of which the
calculation is otherwise made (the “Calculation Date”), then the Applicable
Calculations will be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance,
retirement, extinguishment or other discharge of Indebtedness (and any change in
Consolidated Interest Expense resulting therefrom), and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable Test
Period; provided that in calculating the Total Leverage Ratio and Secured
Leverage Ratio as of the Calculation Date or the last day of the Test Period,
the amount of outstanding Consolidated Secured Indebtedness and Consolidated
Indebtedness, respectively, shall be calculated based upon the amount
outstanding as of the Calculation Date or such last day of the Test Period, as
the case may be, giving Pro Forma Effect to the incurrence or repayment of any
such Indebtedness on such date.


d.If since the beginning of the Test Period any person (that subsequently became
a Restricted Subsidiary of Borrower or was merged with or into Borrower or any
Restricted Subsidiary of Borrower since the beginning of such period) shall have
made any transaction that would have required adjustment pursuant to this
Section 1.04, then the Applicable Calculations shall be calculated giving Pro
Forma Effect thereto for such period as if such transaction had occurred at the
beginning of the applicable Test Period.


e.In calculating the Applicable Calculations, any person that is a Restricted
Subsidiary of Borrower on the applicable Calculation Date will be deemed to have
been a Restricted Subsidiary of Borrower at all times during such Test Period.


f.In calculating the Applicable Calculations, any person that is not a
Restricted Subsidiary of Borrower on the applicable Calculation Date will be
deemed not to have been a Restricted Subsidiary of Borrower at any time during
such Test Period.


g.In calculating the Applicable Calculations, if any Indebtedness bears a
floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the applicable Calculation Date had been
the applicable rate for the entire period (after giving effect to the operation
of any Hedging Agreement applicable to such Indebtedness).


h.In calculating the Applicable Calculations for any period, interest on any
Indebtedness under a revolving credit facility shall be computed based upon the
average daily balance of such Indebtedness during the portion of the period
during which the Indebtedness was outstanding.


i.In calculating the Applicable Calculations, Unrestricted Subsidiaries shall be
disregarded.







- 42 -

--------------------------------------------------------------------------------




j.Calculations of ratios and tests for Pro Forma Basis shall be made for the
Test Period then in effect at such time.


SECTION 1.05Accounting Terms; GAAP.


a.Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.


b.Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature shall be construed without giving effect to any
election under FASB Accounting Standards Codification (“ASC”) 805, 810 or 825
(or any other part of FASB Accounting Standards Codification having a similar
result or effect) for all purposes, including to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value” or to include any gain or loss attributable thereto in the calculation of
net income (or loss) of any Loan Party or any Subsidiary of any Loan Party.


SECTION 1.06Resolution of Drafting Ambiguities.


Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
ARTICLE II.


THE CREDITS


SECTION 2.01Commitments.


Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make a term loan to Borrower on the Closing Date in the principal amount equal
to its Initial Term Loan Commitment. Amounts paid or prepaid in respect of Term
Loans may not be reborrowed.
SECTION 2.02Loans.


a.Each Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their applicable Commitments; provided that
the failure of any Lender to make its Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). ABR Loans comprising any
Borrowing shall be in an aggregate





- 43 -

--------------------------------------------------------------------------------




principal amount that is (i) an integral multiple of $500,000 and not less than
$500,000 or (ii) equal to the remaining available balance of the applicable
Commitments and (y) the Eurodollar Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.


b.Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement or
require any changes on the Register identifying the Lender. Borrowings of more
than one Type may be outstanding at the same time; provided that Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than eight Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.


c.Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account as
the Administrative Agent may designate not later than 2:00 p.m., New York City
time, and upon receipt of all such funds the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders. For the avoidance of doubt, if Administrative Agent does not
receive all funds required to completely fund the Loans, then it shall have no
obligation to fund the amounts actually received to the Borrower, and the
Administrative Agent may, at the written direction of the Lenders that have
funded their respective Loans, return said amounts to said Lenders.


d.Unless the Administrative Agent shall have received notice from a Lender prior
to the date (in the case of any Eurodollar Borrowing), and at least 2 hours
prior to the time (in the case of any ABR Borrowing), of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent at the time of such Borrowing
in accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If the Administrative Agent shall have made funds so
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and Borrower
severally agrees to repay to the Administrative Agent within one (1) Business
Day of demand therefor such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrower until the
date such amount is repaid to the Administrative Agent at (i) in the case of
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and Borrower’s obligation to repay the Administrative Agent such





- 44 -

--------------------------------------------------------------------------------




corresponding amount pursuant to this Section 2.02(d) shall cease. Nothing in
this Section 2.02(d) shall be deemed to release any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Lender as a result of any default by such Lender hereunder.


e.Notwithstanding any provision to the contrary contained herein, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.


SECTION 2.03Borrowing Procedure.


To request Loans, Borrower shall deliver, by hand delivery, e-mail through a
“pdf” copy (if arrangements for doing so have been approved by the
Administrative Agent) or facsimile, a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of Eurodollar Loans, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing (or such shorter period as the Administrative Agent is
willing to accommodate) or (ii) in the case of ABR Loans, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
a.whether the requested borrowing is to be a borrowing of Initial Term Loans,
Incremental Term Loans or Refinancing Term Loans;
b.the aggregate amount of such borrowing;
c.the date of such borrowing, which shall be a Business Day;
d.whether such borrowing is to be for ABR Loans or Eurodollar Loans;
e.in the case of Eurodollar Loans, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”;
f.the location and number of Borrower’s account to which funds are to be
disbursed; and
g.that the conditions set forth in Sections 4.02(b)-(c) (in the case of the
Initial Term Loans funded on the Closing Date) or the applicable Increase
Joinder or Refinancing Amendment (in the case of any Incremental Term Loan or
Refinancing Term Loans of any Class) have been satisfied as of the date of the
notice.
If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.





- 45 -

--------------------------------------------------------------------------------




SECTION 2.04Evidence of Debt; Repayment of Loans.


a.Promise to Repay. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, the principal amount of
each Loan of such Lender as provided in Section 2.09.
b.Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the records maintained by the Administrative Agent and each Lender pursuant to
this paragraph shall be prima facie evidence (absent manifest error) of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms. In the event of any conflict
between the records maintained by any Lender and the records of the
Administrative Agent in respect of such matters, the records of the
Administrative Agent shall control in the absence of manifest error.
c.Promissory Notes. Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit K, as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns. Upon the
request of Borrower after payment in full of all Obligations (other than
contingent indemnification obligations as to which no claim has been asserted),
each Lender that has received a promissory note pursuant to this Section 2.04(c)
shall deliver such promissory note to Borrower for cancellation.
SECTION 2.05Fees.
a.Administrative Agent Fees. Borrower agrees to pay to Cortland, for its own
account, the fees payable in the amounts and at the times set forth in the Fee
Letter (the “Administrative Agent Fees”).
b.Extension Fees. Upon the satisfaction of the Maturity Extension Condition,
(i) Borrower shall pay to the Initial Term Loan Lenders a fee equal to 2.00% of
the aggregate principal amount of the Initial Term Loans, (ii) Borrower shall
provide notice of the satisfaction of the Maturity Extension Condition to
Administrative Agent and (iii) the Borrower and the Required Lenders shall
provide to the Administrative Agent a written calculation of the new Applicable
Margin.





- 46 -

--------------------------------------------------------------------------------




SECTION 2.06Interest on Loans.
a.ABR Loans. Subject to the provisions of Section 2.06(c), the Loans comprising
each ABR Borrowing shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin in effect from time to time.
b.Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
c.Default Rate. Notwithstanding the foregoing, if there is an Event of Default
pursuant to Section 8.01(a), (b), (g) or (h), then the Obligations which are
overdue shall, to the extent permitted by applicable law, bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue amounts constituting principal on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 or (ii) in the case of any other overdue outstanding amount, 2% plus the
rate applicable to ABR Loans as provided in Section 2.06(a).
d.Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
e.Interest Calculation. All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
SECTION 2.07Termination of Commitments.
The Initial Term Loan Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Closing Date.
SECTION 2.08Interest Elections.
a.Generally. Each Term Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.08. Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably





- 47 -

--------------------------------------------------------------------------------




among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
b.Interest Election Notice. To make an election pursuant to this Section
2.08(b), Borrower shall deliver, by hand delivery or facsimile or e-mail, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting Loans of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:
i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
c.Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09Repayment of Term Borrowings.
To the extent not previously paid, all Term Loans shall be due and payable on
the Final Maturity Date.





- 48 -

--------------------------------------------------------------------------------




SECTION 2.10Optional and Mandatory Prepayments of Loans.
a.Optional Prepayments.
i.Subject to the Closing Date Intercreditor Agreement, Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, without premium or penalty, subject to the requirements of this
Section 2.10, including the payment of the Prepayment Premium pursuant to
Section 2.10(i), if applicable.
ii.[Reserved].
b.[Reserved].
c.Asset Sales. After the date upon which the Discharge of Senior Obligations
occurs, not later than five Business Days following the receipt of any Net Cash
Proceeds of any Asset Sale by Holdings or any of its Restricted Subsidiaries,
Borrower shall offer to make prepayments without premium or penalty in
accordance with Sections 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:
i.no such prepayment shall be required under this Section 2.10(c) with respect
to (A) any Asset Sale permitted by Section 6.06(a), (c), (d), (e), (f), (g),
(h), (j), (k) or (l), (B) the disposition of property which constitutes a
Casualty Event, or (C) any Asset Sales made by any Foreign Restricted Subsidiary
to the extent that (1) the Net Cash Proceeds of all such Asset Sales of all
Foreign Restricted Subsidiaries together with the Net Cash Proceeds of Casualty
Events described in Section 2.10(e)(i)(y)(A) do not exceed $20,000,000 in the
aggregate during the term of this Agreement, (2) local Requirements of Law
prohibit such Foreign Restricted Subsidiary from making payment of the Net Cash
Proceeds of such Asset Sale to the Loan Parties, whether through the repayment
of intercompany loans, dividends or otherwise (provided that to the extent any
such Requirements of Law permit such payments at a later time, such prepayment
shall be required within five Business Days thereafter) or (3) Borrower
determines in good faith that repatriation to the United States of any such Net
Cash Proceeds of an Asset Sale by a Foreign Restricted Subsidiary would have a
material adverse tax consequence with respect to such funds (provided that if
such funds are so repatriated by such Foreign Restricted Subsidiary, such
repatriated funds will be promptly applied (net of additional taxes payable or
reserved against as a result thereof) to the prepayment pursuant to Section
2.10(g)); and
ii.so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
such Net Cash Proceeds are expected to be reinvested, or committed to be
reinvested, in fixed or capital assets within 12 months following the date of
such Asset Sale; provided that if all or any portion of such Net Cash Proceeds
is not so reinvested within such 12-month period (or if the Loan Parties have
entered into binding contractual commitments for reinvestment within such
12-month period, not so reinvested within 18 months following the date of such
Asset Sale), such unused portion shall be applied on the last day of such period
as a mandatory prepayment as provided in this Section 2.10(c); provided,
further, that if the property subject to such Asset Sale constituted Collateral,
then all property





- 49 -

--------------------------------------------------------------------------------




purchased with the Net Cash Proceeds thereof pursuant to this subsection shall
be made subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12.
d.Debt Issuance or Disqualified Capital Stock Issuance. After the Final Maturity
Date (as defined in the First Lien Credit Agreement), not later than one
Business Day following the receipt of any Net Cash Proceeds of any Debt Issuance
(other than Indebtedness that is intended to constitute Credit Agreement
Refinancing Indebtedness) or issuance of Disqualified Capital Stock by Holdings
or any of its Restricted Subsidiaries, Borrower shall make prepayments without
premium or penalty in accordance with Sections 2.10(g) and (h) in an aggregate
amount equal to 100% of such Net Cash Proceeds.
e.Casualty Events. After the date upon which the Discharge of Senior Obligations
occurs, not later than five Business Days following the receipt of any Net Cash
Proceeds from a Casualty Event by Holdings or any of its Restricted
Subsidiaries, Borrower shall offer to make prepayments without premium or
penalty in accordance with Sections 2.10(g) and (h) in an aggregate amount equal
to 100% of such Net Cash Proceeds; provided that:
i.no such prepayment shall be required under this Section 2.10(e) with respect
to any Casualty Event (x) to the extent such Casualty Event (together with any
related Casualty Events) result in Net Cash Proceeds of $1,000,000 or less or
(y) with respect to an asset of any Foreign Restricted Subsidiary to the extent
that (A) the Net Cash Proceeds of all such Casualty Events of all Foreign
Restricted Subsidiaries together with the Net Cash Proceeds of Asset Sales
described in Section 2.10(c)(i)(C)(1) do not exceed $20,000,000 in the aggregate
during the term of this Agreement, (B) local Requirements of Law prohibit such
Foreign Restricted Subsidiary from making payment of the Net Cash Proceeds of
such Casualty Event to the Loan Parties, whether through the repayment of
intercompany loans, dividends or otherwise (provided that to the extent any such
Requirements of Law permit such payments at a later time, such prepayment shall
be required within five Business Days thereafter) or (C) Borrower determines in
good faith that repatriation to the United States of any such Net Cash Proceeds
of a Casualty Event of a Foreign Restricted Subsidiary would have a material
adverse tax consequence with respect to such funds (provided that if such funds
are so repatriated by such Foreign Restricted Subsidiary, such repatriated funds
will be promptly applied (net of additional taxes payable or reserved against as
a result thereof) to the prepayment pursuant to Section 2.10(g));
ii.so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that such
proceeds are expected to be used to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to be reinvested in other
fixed or capital assets to be used in Borrower’s business, or committed to be so
used or reinvested, no later than 12 months following the date of receipt of
such proceeds; provided that if all or any portion of such proceeds is not so
used or reinvested within such 12-month period (or if the Loan Parties have
entered into binding contractual commitments for reinvestment within such
12-month period, not so used or reinvested within 18 months following the date
of such Casualty Event), such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(e);
provided, further, that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then





- 50 -

--------------------------------------------------------------------------------




all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12; and
iii.if any portion of such Net Cash Proceeds shall not be so applied within such
12-month period (or if the Loan Parties have entered into binding contractual
commitments for such application within such 12-month period, shall not be so
applied within 18 months following the date of receipt of such proceeds), such
unused portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(e).
f.[Reserved].
g.Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(h), subject to the provisions of this Section 2.10(g). In the event
of any optional or mandatory prepayment of Term Borrowings made at a time when
Term Borrowings of more than one Class remain outstanding, the aggregate amount
of such prepayment shall be allocated between the Initial Term Loans and each
other Class of Incremental Term Loans pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class. Notwithstanding the
foregoing, any Term Loan Lender may elect, by written notice to the
Administrative Agent no later than noon (New York City time) one Business Day
prior to the prepayment date, to decline all or any portion of any mandatory
prepayment of its Term Loans, pursuant to this Section 2.10, in which case the
aggregate amount of the prepayment that would have been applied to prepay such
Term Loans, but was so declined shall be ratably offered to each Term Loan
Lender that initially accepted such mandatory prepayment, who shall have the
right to accept such additional prepayment by providing written notice to the
Administrative Agent no later than 10:00 am (New York City time) on the
prepayment date. Any amounts so rejected as provided for above shall be retained
by or repaid to Borrower subject to the requirements of the Closing Date
Intercreditor Agreement; provided, that if a Lender fails to deliver to
Administrative Agent such a notice of rejection or acceptance within the time
frame specified above, such failure will be deemed an acceptance of such
Lender’s pro rata share. In connection with any mandatory prepayments by
Borrower of the Term Loans pursuant to this Section 2.10, such prepayments shall
be applied on a pro rata basis to the then outstanding Term Loans being prepaid
irrespective of whether such outstanding Term Loans are ABR Term Loans or
Eurodollar Term Loans; provided that if no Lenders exercise the right to waive a
given mandatory prepayment of the Term Loans pursuant to this Section 2.10,
then, with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Term Loans to the
full extent thereof before application to Term Loans that are Eurodollar Term
Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.13.
Amounts to be applied pursuant to this Section 2.10 in connection with any
optional prepayment of Term Loans shall be applied first to reduce outstanding
ABR Term Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Term Loans in a manner that minimizes the amount of
any payments required to be made by Borrower pursuant to Section 2.13.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of





- 51 -

--------------------------------------------------------------------------------




the amount of the ABR Loans at the time outstanding (an “Excess Amount”), then,
at the election of Borrower only the portion of the amount of such prepayment as
is equal to the amount of such outstanding ABR Loans shall be immediately
prepaid and the Excess Amount shall be either (A) deposited in an escrow account
on terms reasonably satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while an Event of Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit to the payment of such Loans in
an amount equal to such Excess Amount or (B) prepaid immediately, together with
any amounts owing to the Lenders under Section 2.13.
h.Notice of Prepayment. Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, two Business
Days before the date of prepayment. Each such notice shall be irrevocable;
provided that a notice of prepayment delivered by Borrower may state that such
notice is conditioned upon the effectiveness of debt or equity financing, in
which case such notice may be revoked by Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
i.Prepayment Premium. In the event that Borrower makes any prepayment of the
Initial Term Loans pursuant to Section 2.10(a), Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
a prepayment premium (the “Prepayment Premium”) on the principal amount of the
Initial Term Loans prepaid, which Prepayment Premium shall be equal to:
(i)if the prepayment is made prior to and not including the date that is
eighteen months after the Closing Date, 2.00%; and
(ii)if the prepayment is made on or after the date that is eighteen months after
the Closing Date, 0%.
SECTION 2.11Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:





- 52 -

--------------------------------------------------------------------------------




a.the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
b.the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurodollar Borrowing requested to be made
on the first day of such Interest Period shall be made as a Market Disruption
Loan, (ii) any Borrowing that were to have been converted on the first day of
such Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market
Disruption Loan.
SECTION 2.12Yield Protection.
a.Increased Costs Generally. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);
ii.subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
indemnifiable under Section 2.15 and any Excluded Taxes); or
iii.impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered, it being
understood that to the extent duplicative of the provisions of Section 2.15,
this Section 2.12 shall not apply to Taxes.
b.Capital Requirements. If any Lender determines (in good faith, but in its sole
discretion) that any Change in Law affecting such Lender or any lending office
of such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a





- 53 -

--------------------------------------------------------------------------------




level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and capital requirements), then from time to time Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
c.Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the basis for its claim and the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.12 and delivered to Borrower shall be
prima facie evidence. Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.
d.Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
e.Notwithstanding the foregoing, a Lender will not be entitled to demand, and
Borrower will not be obligated to pay, any amount under this Section 2.12 unless
such Lender has a general policy of claiming such compensation from similarly
situated customers under agreements containing comparable gross-up provisions.
SECTION 2.13Breakage Payments.
In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, or (c) the assignment of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.16(b), then, in any such event,
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of anticipated profit related to any
interest margin on such amount). In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor, over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
shall be delivered to Borrower (with a





- 54 -

--------------------------------------------------------------------------------




copy to the Administrative Agent) and shall be prima facie evidence of the
amount thereof. Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
SECTION 2.14Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
a.Payments Generally. Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest,
fees, or of amounts payable under Section 2.12, 2.13, 2.15 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to [3:00] Company has requested this be kept at 3:00 pm to be consistent
with the first lien credit agreement. p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices, except
that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars, except as expressly specified
otherwise.
b.Pro Rata Treatment.
i.Each payment by Borrower of interest in respect of the Loans shall be applied
to the amounts of such obligations owing to the Lenders pro rata according to
the respective amounts then due and owing to the Lenders.
ii.Each payment on account of principal of the Initial Term Loans shall be
allocated among the Initial Term Loan Lenders pro rata based on the principal
amount of the Initial Term Loans held by the Initial Term Loan Lenders. Each
payment on account of principal of any Class of Incremental Term Loans shall be
allocated among the Incremental Term Loan Lenders for such Class pro rata based
on the principal amount of the Incremental Term Loans in such Class held by the
Incremental Term Loan Lenders.
c.Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate





- 55 -

--------------------------------------------------------------------------------




protection payments it receives on behalf of the Lenders to the Lenders in its
sole discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).
d.Sharing of Set-Off; Sharing of Proceeds. Subject to the terms of the Closing
Date Intercreditor Agreement, if any Lender shall, by exercising any right of
setoff or counterclaim, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
i.if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
ii.the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Holdings or any Subsidiary thereof (as to which the
provisions of this paragraph (d) shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which such Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
e.Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.





- 56 -

--------------------------------------------------------------------------------




SECTION 2.15Taxes.
a.Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of, and without reduction or withholding for, any Taxes
unless required by applicable Requirements of Law (as determined in the good
faith discretion of the applicable withholding agent); provided that if the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased by the Loan Parties as necessary so
that after all required deductions have been made (including deductions
applicable to additional sums payable under this Section 2.15) the Lender (or,
in the case of any payments made to the Administrative Agent for its own
account, the Administrative Agent), receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Requirements of Law.
b.Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
c.Indemnification by Borrower. Borrower shall indemnify the Administrative Agent
and each Lender, within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15) payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
d.Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
e.Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of any withholding tax with respect to any payments hereunder or under
any other Loan Document shall, to the extent it may lawfully do so, deliver to
Borrower and to the Administrative Agent, at the time or times reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law or
reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by Borrower or the Administrative Agent as will
enable Borrower or the Administrative Agent to determine





- 57 -

--------------------------------------------------------------------------------




whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the above
two sentences, in the case of any taxes other than U.S. federal withholding
taxes, the completion, execution and submission of documentation shall not be
required to the extent that, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it may lawfully do so, deliver to Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so) whichever of the following is applicable:
i.duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party,
ii.duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
iii.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of the applicable Exhibit Q, to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no interest payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business and (y) duly completed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),
iv.to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E, a certificate in substantially the form of the
applicable Exhibit Q, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a certificate, in substantially the form of the
applicable Exhibit Q, on behalf of such beneficial owner(s), or
v.any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed, together with such supplementary documentation as may be
prescribed by applicable Requirements of Law





- 58 -

--------------------------------------------------------------------------------




to permit Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
Each Foreign Lender shall, from time to time after the initial delivery by such
Foreign Lender of the forms described above, whenever a lapse in time or change
in such Foreign Lender’s circumstances renders such forms, certificates or other
evidence so delivered expired, obsolete or inaccurate, promptly (1) deliver to
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Foreign Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Foreign Lender’s status or that such Foreign Lender is
entitled to an exemption from or reduction in U.S. federal withholding tax or
(2) notify the Administrative Agent and Borrower in writing of its inability to
deliver any such forms, certificates or other evidence.
Any Lender that is not a Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
Requirements of Law or upon the request of Borrower or the Administrative
Agent), duly executed and properly completed copies of Internal Revenue Service
Form W-9, or any successor form(s), certifying that it is not subject to U.S.
federal backup withholding.
If a payment made to a Lender would be subject to withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or the Administrative Agent sufficient for the
Administrative Agent and Borrower to comply with their obligations under FATCA
and to determine whether such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.
f.Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.15, it shall promptly pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender or in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems





- 59 -

--------------------------------------------------------------------------------




confidential) to Borrower or any other person. Notwithstanding anything to the
contrary, in no event will the Administrative Agent or any Lender be required to
pay any amount to a Loan Party the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.
g.Payments. For purposes of this Section 2.15, (i) any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from a Loan Party on behalf of such Lender shall be treated as a payment
from such Loan Party to such Lender and (ii) if a Lender is treated as a
partnership by a jurisdiction imposing an Indemnified Tax, any withholding or
payment of such Indemnified Tax by the Lender in respect of any of such Lender’s
partners shall be considered a withholding or payment of such Indemnified Tax by
the applicable Loan Party.
h.FATCA. For all purposes of this Section 2.15, the term "Requirements of Law"
includes FATCA.
SECTION 2.16Mitigation Obligations; Replacement of Lenders.
a.Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.12, or requires Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous in any material respect to such Lender. Borrower hereby agrees
to pay all reasonable and documented out-of-pocket costs and expenses incurred
by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses in reasonable detail submitted
by such Lender to Borrower shall be conclusive absent manifest error.
b.Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
i.the processing and recordation fee specified in Section 10.04(b) shall have
been paid;





- 60 -

--------------------------------------------------------------------------------




ii.such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);
iii.in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and
iv.such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.16(b), it shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.
SECTION 2.17[Reserved].
SECTION 2.18[Reserved].
SECTION 2.19[Reserved].
SECTION 2.20Increase in Commitments.
a.Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new term loan commitments
(each, an “Incremental Term Loan Commitment” and the term loans made pursuant
thereto, the “Incremental Term Loans”) by an amount such that, after giving
effect to such Incremental Term Loans, the Aggregate Incremental Amount does not
exceed the Incremental Cap and in an amount not less than $5,000,000
individually. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days (or such shorter period as is acceptable to the Required Lenders)
after the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Eligible Assignee to whom Borrower proposes any
portion of such increased or new Commitments be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment; provided, further, that
each person who is not an existing Lender to which new Commitments are to be
allocated must be a bank,





- 61 -

--------------------------------------------------------------------------------




financial institution or other institution (other than Holdings or any
Subsidiary of Holdings) reasonably acceptable to the Required Lenders.
b.Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:
i.each of the conditions set forth in Sections 4.02(b)-(c) shall be satisfied;
provided that, to the extent such Incremental Term Loans are used to fund a
Permitted Acquisition, the availability of such Incremental Term Loans shall be
subject to customary “SunGard” or “certain funds” conditionality provisions, and
the representations and warranties required to be made shall be limited to
customary “specified representations” and “specified acquisition
representations”;
ii.no Default or Event of Default shall have occurred and be continuing or would
result from the borrowings to be made on the Increase Effective Date (provided
that, to the extent the Commitments established by this Section 2.20 are to be
used on the Increase Effective Date to fund a Permitted Acquisition, it shall
only be a condition that no Event of Default under clause (a), (b), (g) or (h)
of Section 8.01 shall have occurred and be continuing or would result
therefrom); and
iii.Borrower shall deliver or cause to be delivered documents reasonably
requested by the Administrative Agent in connection with any such transaction
(including, without limitation, (i) legal opinions, board resolutions and
officers’ certificates substantially consistent with those delivered on the
Closing Date and (ii) reaffirmation agreements and/or such amendments to the
Security Documents as may be reasonably requested by the Administrative Agent in
order to ensure that the Incremental Term Loans are provided with the benefit of
the applicable Loan Documents).
c.Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:
i.the Weighted Average Life to Maturity of any Incremental Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the existing Initial
Term Loans;
ii.the maturity date of Incremental Term Loans shall not be earlier than the
Final Maturity Date of any Term Loans outstanding at the time of incurrence of
such Incremental Term Loans;
iii.the All-In Yield applicable to the Incremental Term Loans of each Class
shall be determined by Borrower and the Lenders of the Incremental Term Loans
and shall be set forth in each applicable Increase Joinder; provided that, with
respect to any Incremental Term Loans made on or prior to the date that is 18
months after the Closing Date, in the event that the All-In Yield for any
Incremental Term Loans is greater than 50 basis points plus the All-In Yield for
the Initial Term Loans, then the Applicable Margins for the Initial Term Loans
established on the Closing Date shall be increased to the extent necessary so
that the All-In Yield for the Incremental Term Loans is equal to the All-In
Yield for the Initial Term Loans giving effect to such increase, minus 50 basis
points;





- 62 -

--------------------------------------------------------------------------------




iv.to the extent that the terms and provisions of Incremental Term Loans are not
identical to the Initial Term Loans (except to the extent permitted by clause
(ii), (iii), or (v) above) they shall be reasonably satisfactory to the
Administrative Agent; and
v.any Incremental Term Loans shall rank pari passu in right of payment in
respect of the Collateral and with the Secured Obligations in respect of the
Initial Term Loans.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance reasonably
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and Borrower, to effect the provisions of this Section 2.20
and to implement the terms of any such Increase Joinder, including any
amendments necessary to establish Incremental Term Loans as a new Class of Term
Loans and such other technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new Class, in each case on terms not
inconsistent with this Section 2.20). In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Term Loans or Initial Term
Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Term Loans that are Initial Term Loans made pursuant
to this Agreement.
d.Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to Borrower in an amount equal to its new Commitment.
e.Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Term Loans or any such new Commitments.
f.This Section 2.20 shall supersede any provisions in Section 2.14 or Section
10.02 to the contrary; provided that, notwithstanding the foregoing, the
provisions of Section 10.02(b)(xii) shall continue to inure to the benefit of
the Agents and no provision of any Increase Joinder may affect any rights or
obligations of any Agent without the consents that would be required thereby
with respect to any amendment to the rights of such Agent.
SECTION 2.21Refinancing Amendments.
a.Borrower may obtain, from any Lender or any other bank, financial institution
or other institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans





- 63 -

--------------------------------------------------------------------------------




or Refinancing Term Commitments pursuant to a Refinancing Amendment in
accordance with this Section 2.21 (each, an “Additional Refinancing Lender”)
(provided that the Administrative Agent shall have consented to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans, to the
extent such consent, if any, would be required under Section 10.04(b) for an
assignment of Term Loans to such Lender or Additional Refinancing Lender),
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
any Class of Term Loans then outstanding under this Agreement (which for
purposes of this clause (a) will be deemed to include any then outstanding
Refinancing Term Loans and/or Incremental Term Loans), in the form of
Refinancing Term Loans or Refinancing Term Commitments, in each case, pursuant
to a Refinancing Amendment.
b.The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates substantially consistent with those
delivered on the Closing Date and (ii) reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.
c.Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.21 shall be in an aggregate principal amount that is not less than
$10,000,000 and in the case of Refinancing Term Loans an integral multiple of
$1,000,000 in excess thereof.
d.Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans and/or
Refinancing Term Commitments) and (ii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and Borrower, to effect the
provisions of this Section 2.21, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.
e.This Section 2.21 shall supersede any provisions in Section 2.14 or Section
10.02 to the contrary; provided that, notwithstanding the foregoing, the
provisions of Section 10.02(b)(xii) shall continue to inure to the benefit of
the Agents and no provision of any Refinancing Amendment may affect any rights
or obligations of any Agent without the consents that would be required thereby
with respect to any amendment, to the rights of such Agent. No Lender shall be
under any obligation to provide any Refinancing Term Commitment unless such
Lender executes a Refinancing Amendment (which such Lender may decline to
execute in its sole discretion).
SECTION 2.22Amend and Extend Transactions.
(a)    Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity of all or a
portion of any Class of Term Loans to the





- 64 -

--------------------------------------------------------------------------------




extended maturity specified in such notice. Such notice shall set forth (i) the
amount of the applicable Class of Term Loans to be extended (it being agreed
that no Extension Offer (as defined below) is required to be in any minimum
amount or any minimum increment unless the Administrative Agent shall, acting
reasonably, require the same (such minimum amount not to be greater than
$5,000,000); provided that Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in Borrower’s sole discretion and may be waived by Borrower) of Term Loans of
any or all applicable tranches be tendered), (ii) the date on which such
Extension is requested to become effective (which shall be not less than 5
Business Days after the date of such Extension request (or such shorter period
as the Administrative Agent shall agree)) and (iii) identifying the relevant
Class of Term Loans to which the Extension request relates. Each Lender of the
applicable Class shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Class pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent. No Lender shall have
any obligation to agree to have any of its Term Loans of any existing Class
converted into Extended Term Loans. If the aggregate principal amount of Term
Loans (as calculated on the face amount thereof) in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans offered to be extended by Borrower
pursuant to such Extension Offer, then the Term Loans of Lenders of the
applicable Class shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer.
(b)    It shall be a condition precedent to the effectiveness of any Extension
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension, (ii)
the representations and warranties set forth in Article III and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Extension (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, (iii) the
terms of such Extended Term Loans shall comply with Section 2.22(c) and (iv) any
applicable Minimum Extension Condition shall be satisfied unless waived by
Borrower.
(c)    The terms of the Extended Term Loans shall be identical to the Term Loans
under the existing Class of Term Loan from which such Extended Term Loans are to
be amended, except that: (i) the interest margins, interest rate floors, OID and
upfront fees with respect to the Extended Term Loans may be different than the
interest margins, interest rate floors, OID and upfront fees for the Term Loans
of such existing Term Loan Class to the extent agreed to by Borrower and the
extending Lenders and provided in the applicable Extension Amendment,(ii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Final Maturity Date that is in effect on the effective
date of the applicable Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iii) Extended Term Loans may
have call protection as may be agreed upon by Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which all Term Loans with an earlier final stated maturity on the effective
date of the applicable Extension Amendment (including Term Loans under the
existing Term Loan Class from which they were amended)





- 65 -

--------------------------------------------------------------------------------




are repaid in full, unless such optional prepayment is accompanied by at least a
pro rata optional prepayment of such other Term Loans; provided, further, that
Extended Term Loans may provide for less than pro rata participation in any
prepayment required by Section 2.10(c) or (e) than any then existing Class of
Term Loans; provided, however, that (A) in no event shall the Final Maturity
Date of any Extended Term Loans of a given Class of Extended Term Loans at the
time of establishment thereof be earlier than the then Final Maturity Date of
any then existing Term Loans hereunder; and (B) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Class of Extended Term Loans at
the time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any existing Term Loan Class.
(d)    In connection with any Extension, Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably request (including, without limitation, (i) legal
opinions, board resolutions and officers’ certificates substantially consistent
with those delivered on the Closing Date and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that the Extended Term Loans are
provided with the benefit of the applicable Loan Documents). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Term Loans as a new Class of Term
Loans and such other technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and Borrower in connection
with the establishment of such new Class (including to preserve the pro rata
treatment of the extended and non-extended Classes), in each case on terms not
inconsistent with this Section 2.22).
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.22 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
(f)    This Section 2.22 shall supersede any provisions in Section 2.14 or
Section 10.02 to the contrary; provided that, notwithstanding the foregoing, the
provisions of Section 10.02(b)(xii) shall continue to inure to the benefit of
the Agents and no provision of any Extension Amendment may affect any rights or
obligations of any Agent without the consents that would be required thereby
with respect to any amendment, to the rights of such Agent.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:





- 66 -

--------------------------------------------------------------------------------




SECTION 3.01Organization; Powers.
Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, except, solely in the case of Companies that
are not Loan Parties, where the failure to be so duly organized and validly
existing could not reasonably be expected to result in a Material Adverse
Effect, (b) has all requisite power and authority to carry on its business as
now conducted and to own and lease its property, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.02Authorization; Enforceability.
The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03No Conflicts.
Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created and as
required by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate any
Requirement of Law, except for violations that could not reasonably be expected
to have a Material Adverse Effect, (d) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.
SECTION 3.04Financial Statements; Projections.
a.Historical Financial Statements. The publicly available consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries as of and for (i) the fiscal years ended on or
about September 30, 2012, 2013 and 2014, audited by and accompanied by the
unqualified opinion of KPMG LLP, independent public





- 67 -

--------------------------------------------------------------------------------




accountants and (ii) the three month periods ending on or about December 31,
2014, March 30, 2015 and June 30, 2015 and all financial statements delivered
pursuant to Sections 5.01(a), (b) and (c) have been prepared in accordance with
GAAP (except as otherwise provided in Sections 5.01(a), (b) and (c)) and present
(fairly in all material respects) the financial condition and results of
operations and cash flows of Holdings and its Subsidiaries as of the dates and
for the periods to which they relate.
b.No Liabilities. Except as set forth in the financial statements referred to in
Section 3.04(a), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, other than
liabilities under the Loan Documents, First Lien Loan Documents and the Senior
Note Documents and other Indebtedness permitted by Section 6.01. Since October
1, 2014, there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.
c.Forecasts. The forecasts of financial performance of Holdings and its
Subsidiaries furnished to the Lenders pursuant to Section 5.01(f) have been
prepared in good faith by Borrower and based on assumptions believed by Borrower
to be reasonable at the time furnished (it being understood by the parties that
forecasts by their nature are inherently uncertain and are not a guarantee of
financial performance and actual results may differ from forecasts and such
differences may be material).
SECTION 3.05Properties.
a.Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and other irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
in any material respect with the ability of the Companies, taken as a whole, to
conduct their business as currently conducted. The property of the Companies,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted), except to the extent that the failure to be in such
condition could not be reasonably expected to result in a Material Adverse
Effect and (ii) constitutes all the property which is required for the business
and operations of the Companies as presently conducted.
b.Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated the
Closing Date contain a true and complete list of each interest in Real Property
(i) owned by any Company as of the date hereof and describe the type of interest
therein held by such Company and (ii) leased, subleased or otherwise occupied or
utilized by any Company, as lessee, sublessee, franchisee or licensee, as of the
date hereof and describe the type of interest therein held by such Company and
whether such Lease requires the consent of the landlord thereunder, or other
party thereto, to the Transactions.
SECTION 3.06Intellectual Property.
a.Ownership/No Claims. Each Company owns, or is licensed to use, all
Intellectual Property required for the conduct of its business, except for those
the failure to own or license which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Except as set





- 68 -

--------------------------------------------------------------------------------




forth on Schedule 3.06(a), no claim has been asserted and is pending by any
person alleging that any Company or the conduct of its business has infringed or
is infringing the Intellectual Property rights of any third party or challenging
or questioning the validity or effectiveness of any such Intellectual Property
that is owned by any Company, nor does any Company know of any threatened or
anticipated claims, in each case, either individually or together with any of
the items set forth on Schedule 3.06(a), that could reasonably be expected to
result in a Material Adverse Effect. To the knowledge of Borrower (after due
inquiry), each Company’s business as presently conducted does not infringe the
rights of any person, except such infringements that individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
b.Registrations. Except pursuant to licenses and other user agreements entered
into by each Company in the ordinary course of business or that are listed in
Schedule 11(a) or 11(b) to the Perfection Certificate, on and as of the date
hereof (i) each Company owns and possesses the right to use, and has not
authorized or otherwise permitted any other person to use, each material
Copyright, Patent or Trademark (as such terms are defined in the Security
Agreement) listed in Schedule 11(a) or 11(b) to the Perfection Certificate and
(ii) all material registrations listed in Schedule 11(a) or 11(b) to the
Perfection Certificate are valid and in full force and effect.
c.No Violations or Proceedings. To each Company’s knowledge, on and as of the
date hereof, there is no material violation by others of any right of such
Company with respect to any copyright, patent or trademark listed in Schedule
11(a) or 11(b) to the Perfection Certificate, except as may be set forth on
Schedule 3.06(c).
SECTION 3.07Equity Interests and Subsidiaries.
a.Equity Interests. Schedules 1(a) and 9(a) to the Perfection Certificate dated
the Closing Date set forth a list of (i) all the Subsidiaries of Holdings and
their jurisdictions of organization as of the Closing Date and (ii) the number
of each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date. All Equity Interests of each Company are duly and validly issued and are
fully paid and non-assessable. All Equity Interests of Borrower are owned
directly by Holdings. Each Loan Party is the record and beneficial owner of, and
has good and marketable title to, the Equity Interests pledged by it under the
Security Agreement, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Security Agreement and
nonconsensual Liens permitted by Section 6.02, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests.
b.No Consent of Third Parties Required. No consent of any person, including any
other general or limited partner, any other member of a limited liability
company, any other shareholder, any other trust beneficiary or any issuer, is
necessary (from the perspective of a secured party) in connection with the
creation, perfection or second priority status of the security interest of the
Collateral Agent in any Equity Interests pledged to the Collateral Agent for the
benefit of the Secured Parties under the Security





- 69 -

--------------------------------------------------------------------------------




Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof.
c.Organizational Chart. An accurate organizational chart, showing the ownership
structure of Holdings, Borrower and each Subsidiary on the Closing Date, is set
forth on Schedule 3.07(c).
SECTION 3.08Litigation; Compliance with Laws.
(a)    There are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any Company (i) that challenges the enforceability or legality of
any Loan Document or (ii) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Except for matters
covered by Section 3.18, no Company or any of its property is in violation of,
nor will the continued operation of its property as currently conducted violate,
any Requirements of Law or any restrictions of record or agreements affecting
any Company’s Real Property or is in default with respect to any Requirement of
Law, where such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
(b)    No Loan Party nor any of its Restricted Subsidiaries nor any director,
officer or, to the knowledge of such Loan Party, agent, employee or Affiliate of
such Loan Party or Restricted Subsidiary, is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA and any applicable anti-corruption law of any Governmental Authority. Each
Loan Party, its Restricted Subsidiaries and their respective Affiliates have
conducted their businesses in compliance with, in all material respects,
applicable anti-corruption law of any Governmental Authority and the FCPA and
have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
SECTION 3.09Agreements.
No Company is in default in any manner under any provision of any agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound (other than any agreement or instrument evidencing Indebtedness),
and no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default, in each case where such default could
reasonably be expected to result in a Material Adverse Effect.





- 70 -

--------------------------------------------------------------------------------




SECTION 3.10.Federal Reserve Regulations.
No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X. The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.
SECTION 3.11.Investment Company Act.
No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
SECTION 3.12.Use of Proceeds.
(a)    Borrower will use the proceeds of (a) the Initial Term Loans made on the
Closing Date, along with cash on hand on Borrower’s balance sheet, to (i) pay
the consideration with respect to the ASC Acquisition, to refinance certain
existing Indebtedness of ASC Holdings and its Subsidiaries and pay related fees
and expenses in connection with the foregoing and (ii) pay the Transaction
Costs, (b) any Incremental Term Loans for the purposes specified in the
applicable Increase Joinder and (c) any Refinancing Term Loans for the purposes
specified in the applicable Refinancing Amendment.
(b)    Each Loan Party and its Subsidiaries will not, directly or indirectly,
use the proceeds of the Loans, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner, other Specified Person,
any other person or entity to fund any payment in violation of any applicable
anti-corruption law of any Governmental Authority or to fund any activities of
or business with any Specified Person, any other person or entity, or in any
other country or territory that, at the time of such funding, is the subject of
sanctions or embargoes under regulations imposed by the United Nations Security
Council, the European Union, OFAC, Her Majesty’s Treasury or other relevant
sanctions authority (collectively, “Sanctions”), or in any other manner that
will result in a violation by any Specified Person (including any Specified
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise), any other person or entity of Sanctions or any
applicable anti-corruption law of any Governmental Authority.
SECTION 3.13.Taxes.
Each Company has (a) timely filed or caused to be timely filed all material U.S.
federal Tax Returns and all material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects, (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all Taxes (whether or
not shown on any Tax Return) due and payable, collectible or remittable by it
and all assessments received by it in writing, except Taxes (i) which are being
contested in good faith by appropriate proceedings if such contest operates to
suspend collection of the contested Tax and such Company has set aside on its
books adequate reserves in accordance with GAAP or (ii) which could not,
individually or in the aggregate, have a Material Adverse





- 71 -

--------------------------------------------------------------------------------




Effect and (c) satisfied all of its Tax withholding obligations except for
failures that could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all material Taxes not yet due and
payable. Each Company is unaware of any proposed or pending Tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect. Except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect, no Company has ever “participated” in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4.
SECTION 3.14.No Material Misstatements.
No written information furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with any Credit Extension or
any other Loan Document (excluding for this purpose projections and
forward-looking statements), taken as a whole, contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified. The projections and forward-looking
statements contained in the materials referenced above are based upon good faith
estimates and assumptions believed by management of Borrower to be reasonable at
the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact, are by
their nature inherently uncertain and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein and such differences may be material.
SECTION 3.15.Labor Matters.
There are no strikes, lockouts or slowdowns against any Company pending or, to
the knowledge of any Company, threatened, which could reasonably be expected to
have a Material Adverse Effect. The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable federal, state, local or
foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect. All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Company except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Company is bound.
SECTION 3.16.Solvency.
Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the present fair saleable
value of the properties of Holdings (on a consolidated basis with its Restricted
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of Holdings (on a
consolidated basis with its Restricted Subsidiaries) will be greater than the
amount that will be required to pay the probable liability of its debts





- 72 -

--------------------------------------------------------------------------------




and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) Holdings (on a consolidated
basis with its Restricted Subsidiaries) has not incurred and does not intend to
incur or believe it will incur, debts and liabilities, subordinated, contingent
or otherwise, beyond its ability to pay such debts and liabilities as they
become due; and (d) Holdings (on a consolidated basis with its Restricted
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.
SECTION 3.17.Employee Benefit Plans.
Each Company and its Restricted Subsidiaries is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder as such provisions apply to any Plan or any employee
benefit plan of any Company or its Restricted Subsidiaries, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect; and no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect.
To the extent applicable, each Foreign Plan has been maintained in material
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities except where the failure to comply or be
maintained in good standing could not reasonably be expected to have a Material
Adverse Effect. No Company has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan that could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.18.Environmental Matters.
a.Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
i.the Companies and their businesses, operations and Real Property are in
compliance with, and to the knowledge of the Companies, the Companies have no
liability under, any applicable Environmental Law;
ii.the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
iii.there has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or to the knowledge of
the Companies formerly owned, leased or operated by the Companies that could
result in liability by the Companies under any applicable Environmental Law;
iv.there is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies or relating to the Real Property
currently or to the knowledge of the Companies formerly owned, leased or
operated by the Companies, or relating to the operations





- 73 -

--------------------------------------------------------------------------------




of the Companies and to the knowledge of the Companies there are no actions,
activities, circumstances, conditions, events or incidents that could form the
basis of such an Environmental Claim;
v.no person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation;
vi.no Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;
vii.no Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Companies, no Real Property or facility formerly owned,
operated or leased by the Companies is (i) listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority including any such list relating to
petroleum;
viii.to the knowledge of the Companies, no Lien has been recorded or threatened
in writing under any Environmental Law with respect to any Real Property or
other assets of the Companies; and
ix.the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law.
b.As of the Closing Date, the Companies have made available to the
Administrative Agent all material and non-privileged records and files in the
possession, custody or control of, or otherwise reasonably available to, the
Companies concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Property or facilities currently owned, operated, leased or
used by the Companies.
SECTION 3.19.Insurance.
Schedule 3.19 sets forth a true, complete and correct description of all
material insurance maintained by each Loan Party as of the Closing Date. All
insurance maintained by the Companies is in full force and effect, all premiums
have been duly paid, and no Company has, to their knowledge, received notice of
violation or cancellation thereof. Each Company has insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice for companies of a similar size in similar locations.





- 74 -

--------------------------------------------------------------------------------




SECTION 3.20.Security Documents.
a.Security Agreement. The Security Agreement is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are accepted by the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Agreement), the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Security Agreement Collateral (other than (1) such Security Agreement
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction and (2) the
Intellectual Property Collateral), in each case subject to no Liens other than
Permitted Liens.
b.PTO Filings, Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Copyright Office and the United
States Patent and Trademark Office in the manner prescribed by each office, the
Liens created by such Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Copyrights (as defined in such Security Agreement) registered
with the United States Copyright Office or Patents (as defined in the Security
Agreement) registered or applied for with the United States Patent and Trademark
Office, as the case may be, in each case subject to no Liens other than
Permitted Collateral Liens (it being understood that subsequent recordings in
the United States Copyright Office or the United States Patent and Trademark
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the grantors after the date hereof).
c.Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, valid and
enforceable second priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Required Lenders.
d.Valid Liens. Each Security Document delivered after the Closing Date pursuant
to Sections 5.11, 5.12 and 5.16 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are accepted by
the appropriate offices as may be required under the Loan Documents and
applicable law and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document), such Security Document will constitute fully perfected Liens on, and
security interests in, such Collateral in which a Loan Party has rights and in
which a security interest can be created and perfected under the UCC as in
effect at the relevant time and in the relevant jurisdiction, in each case
subject to no Liens other than the applicable Permitted Collateral Liens.





- 75 -

--------------------------------------------------------------------------------




SECTION 3.21.[Reserved]
SECTION 3.22.Anti-Terrorism Laws.
a.Except as otherwise disclosed on Schedule 3.23, no Loan Party nor any of its
Subsidiaries (i) has violated or is in violation of Anti-Terrorism Laws or (ii)
has engaged or engages in any transaction, investment, undertaking or activity
that violates the Anti-Terrorism Laws.
b.The funds used by the Loan Parties to pay the Lenders will not be derived from
activities that violate Anti-Terrorism Laws.
c.No Loan Party, nor any of its Subsidiaries, nor any of their respective
directors, officers or employees, acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.
d.Except as otherwise disclosed on Schedule 3.23, no Loan Party, nor any of its
Subsidiaries, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person or person subject to Sanctions, (ii) deals in, or otherwise engages in
any transaction related to, any property or interests in property blocked
pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate any Anti-Terrorism Law.
SECTION 3.23.No Conflict with Customs, International Trade and OFAC Laws.
a.No Loan Party nor any of its Subsidiaries, any director, officer, nor to the
knowledge of the Loan Parties after reasonable due diligence, any employee,
agent, Affiliate or representative of such Loan Party or Subsidiary (each, a
“Specified Person”) is an Embargoed Person or subject to Sanctions, nor is any
Loan Party or any of its Subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions.
b.Except as otherwise disclosed in Schedule 3.23, each of the Loan Parties and
its Subsidiaries has not committed any material violation in the five years
preceding the Closing Date and is in compliance with, in all material respects,
applicable law or regulation, permit, order or other decision or requirement
having the force or effect of law or regulation of any governmental entity
concerning the importation of products, the exportation or re-exportation of
products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, namely, as applicable, the Tariff Act of 1930, as amended, and other
laws, regulations and programs administered or enforced by U.S. Customs and
Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the President regarding embargoes and restrictions on
transactions with designated entities, the embargoes and restrictions
administered by OFAC, the anti-boycott Laws administered by the U.S. Department
of Commerce and the anti-boycott Laws administered by the U.S. Department of the
Treasury.





- 76 -

--------------------------------------------------------------------------------




ARTICLE IV.
CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01.Conditions to Initial Credit Extension.
The obligation of each Lender to fund the initial Credit Extension requested to
be made by it shall be subject to the prior or concurrent satisfaction of each
of the conditions precedent set forth in this Section 4.01.
a.Loan Documents. The Loan Documents shall be reasonably satisfactory to the
Administrative Agent and the Required Lenders. There shall have been delivered
to the Administrative Agent by the Loan Parties an executed counterpart of each
of the Loan Documents and the Perfection Certificate, except for Security
Documents not required to be delivered on the Closing Date and listed on
Schedule 5.16 (which documents will be required to be delivered within the time
limits specified on such schedule).
b.Corporate Documents. The Administrative Agent shall have received:
i.a certificate of the secretary or assistant secretary of each Loan Party dated
the Closing Date, certifying (A) that attached thereto is a true and complete
copy of each Organizational Document of such Loan Party certified (to the extent
applicable) as of a recent date by the Secretary of State (or other applicable
Governmental Authority) of the state of its organization, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or other applicable governing body), of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
person is a party and, in the case of Borrower, the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i)) and (D) with
respect to Borrower, that attached thereto is a true and complete copy of the
Advisory Agreement and that, as of the Closing Date, there have been no
amendments or modifications thereto; and
ii.a certificate as to the good standing of each Loan Party as of a recent date,
from such Secretary of State (or other applicable Governmental Authority).
c.Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of Borrower, confirming compliance with the
conditions precedent set forth in Section 4.01(d) and (p) and Section 4.02(b)
and (c).
d.ASC Acquisition, etc. The ASC Acquisition shall have been consummated or shall
be consummated substantially simultaneously on the Closing Date.





- 77 -

--------------------------------------------------------------------------------




e.[Reserved].
f.[Reserved].
g.Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders, a customary written
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the
Loan Parties, dated the Closing Date and addressed to the Agents and the
Lenders.
h.Solvency Certificate. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit O, dated the Closing Date and signed by the
chief financial officer of Borrower.
i.[Reserved].
j.[Reserved].
k.Fees. The Arranger, Administrative Agent, Collateral Agent and Lenders shall
have received the Administrative Agent Fees and all other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
and documented legal fees and expenses of Simpson Thacher & Bartlett LLP,
special counsel to the Lenders, the reasonable and documented legal fees and
expenses of Holland & Knight LLP, special counsel to the Agents, and the
reasonable and documented fees and expenses of any reasonably necessary local
counsel, appraisers, consultants and other advisors, in each case, retained
after consultation with Borrower) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document.
l.Personal Property Requirements. The Collateral Agent shall have received:
i.evidence acceptable to the Collateral Agent and the Required Lenders that the
First Lien Collateral Agent maintains all certificates, agreements or
instruments representing or evidencing the Securities Collateral accompanied by
instruments of transfer and stock powers undated and endorsed in blank;
ii.evidence acceptable to the Collateral Agent and the Required Lenders that the
First Lien Collateral Agent maintains promissory notes evidencing all
intercompany debt owed to any Loan Party executed by the applicable Companies,
accompanied by instruments of transfer undated and endorsed in blank;
iii.evidence acceptable to the Collateral Agent and the Required Lenders that
the First Lien Collateral Agent maintains all other certificates, agreements,
approvals or instruments necessary to perfect the Collateral Agent’s security
interest in all Chattel Paper, all Instruments, and all Investment Property of
each Loan Party (as each such term is defined in the Security Agreement and to
the extent required by the Security Agreement);
iv.UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as required by the Loan





- 78 -

--------------------------------------------------------------------------------




Documents and as may be necessary or appropriate or, in the opinion of the
Collateral Agent or the Required Lenders, desirable to perfect the Liens
created, or purported to be created, by the Security Documents;
v.certified copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, each of a recent date
listing all effective financing statements that name any Loan Party as debtor
and that are filed in those jurisdictions in which any Loan Party is organized
or maintains its chief executive office and such other searches that the
Collateral Agent or the Required Lenders deems necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Collateral Liens or any other Liens acceptable
to the Collateral Agent and the Required Lenders); and
vi.evidence acceptable to the Collateral Agent and the Required Lenders of
payment or arrangements for payment by the Loan Parties of all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
the Security Documents.
m.[Reserved]
n.[Reserved].
o.USA PATRIOT Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 10.13 that has been requested in
writing at least ten Business Days prior to the Closing Date.
p.Material Adverse Effect. Since October 1, 2014, there has been no event,
change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.
SECTION 4.02.Conditions to All Credit Extensions.
The obligation of each Lender to make any Credit Extension shall be subject to,
and to the satisfaction of, each of the conditions precedent set forth below.
a.Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.
b.No Default. At the time of and immediately after giving effect to such Credit
Extension and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing on such date.
c.Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit





- 79 -

--------------------------------------------------------------------------------




Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date.
ARTICLE V.
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender and each Agent that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts due and payable under any Loan Document shall have
been paid in full (other than contingent indemnification obligations for which
no claim has been asserted), unless the Required Lenders shall otherwise consent
in writing, each Loan Party will, and will cause each of its Restricted
Subsidiaries to:
SECTION 5.01Financial Statements, Reports, etc.
Furnish to the Administrative Agent:
a.Annual Reports. Within 90 days after the end of each fiscal year, beginning
with the fiscal year ending on or about September 30, 2015, (i) the consolidated
balance sheet of Holdings as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with GAAP and accompanied by an opinion of a “big four” accounting
firm or other independent public accountants of recognized national standing
reasonably satisfactory to the Required Lenders (which opinion shall not be
qualified as to scope or contain any going concern or other qualification, other
than a qualification related to the maturity of Loans or any other Indebtedness
of Holdings or any Restricted Subsidiary or potential non-compliance with any
financial covenant hereunder) stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings as of the dates and for the periods
specified in accordance with GAAP (such opinion, an “Acceptable Opinion”), (ii)
a management report in a form reasonably satisfactory to the Required Lenders
setting forth statement of income items and Consolidated EBITDA of Holdings for
such fiscal year, showing variance, by Dollar amount and percentage, from
amounts for the previous fiscal year and budgeted amounts and (iii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Required Lenders, of the financial condition and results of
operations of Holdings for such fiscal year, as compared to (1) amounts for the
previous fiscal year and (2) budgeted amounts (it being understood that the
requirements of clause (a)(i) and (a)(iii)(1) shall be deemed satisfied by the
filing of a Form 10-K of Holdings in respect of such fiscal year with the U.S.
Securities and Exchange Commission that contains all the information required by
clauses (a)(i) and (a)(iii)(1), so long as such Form 10-K (x) is publicly
available on the Internet without charge, (y) is filed on or before the 90th day
following the end of such fiscal year and (z) contains an Acceptable Opinion);
b.Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending on
or about December 31,





- 80 -

--------------------------------------------------------------------------------




2015, (i) the consolidated balance sheet of Holdings as of the end of such
fiscal quarter and related consolidated statements of income and cash flows for
such fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with GAAP and accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Holdings as of the date and for the periods specified in accordance
with GAAP consistently applied, and on a basis consistent with audited financial
statements for the fiscal year ended on or about September 30, 2014, subject to
normal year-end audit adjustments, (ii) a management report in a form reasonably
satisfactory to the Required Lenders setting forth statement of income items and
Consolidated EBITDA of Holdings for such fiscal quarter and for the then-elapsed
portion of the fiscal year, showing variance, by Dollar amount and percentage,
from amounts for the comparable periods in the previous fiscal year and budgeted
amounts, and (iii) a narrative report and management’s discussion and analysis,
in a form reasonably satisfactory to the Required Lenders, of the financial
condition and results of operations for such fiscal quarter and the then-elapsed
portion of the fiscal year, as compared to (1) the comparable periods in the
previous fiscal year and (2) budgeted amounts (it being understood that the
requirements of clauses (b)(i) and (b)(iii)(1) shall be deemed satisfied by the
filing of a Form 10-Q of Holdings in respect of such fiscal quarter with the
U.S. Securities and Exchange Commission that contains all of the information
required by clauses (b)(i) and (b)(iii)(1), so long as such Form 10-Q (x) is
publicly available on the Internet without charge and (y) is filed on or before
the 45th day following the end of such fiscal quarter);
c.Financial Officer’s Certificate. Concurrently with any delivery of financial
statements under Section 5.01(a) or (b), a Compliance Certificate (A) certifying
that no Default has occurred and is continuing or, if such a Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (B)
showing a reconciliation of Consolidated EBITDA to the net income set forth on
the statement of income;
d.Public Reports. Promptly after the same becomes publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange;
e.Management Letters. Promptly after the receipt thereof by any Company, a copy
of any “management letter” received by any such person from its certified public
accountants and the management’s responses thereto;
f.Budgets. Within 90 days after the beginning of each fiscal year commencing
with the fiscal year beginning on or about October 1, 2015, a budget for
Holdings in form reasonably satisfactory to the Required Lenders, but to include
balance sheets, statements of income and sources and uses of cash, for each
quarter of such fiscal year prepared in detail, with appropriate presentation
and discussion of the principal assumptions upon which such budget is based,
accompanied by the statement of a Financial Officer of Borrower to the effect
that the budget of





- 81 -

--------------------------------------------------------------------------------




Holdings is a reasonable estimate for the periods covered thereby and, promptly
when available, any significant revisions of such budget;
g.[Reserved];
h.[Reserved];
i.Unrestricted Subsidiaries. Simultaneously with the delivery of financial
statements referred to in Sections 5.01(a) and (b) above, if during any of the
periods covered by the statement of income contained therein Borrower shall have
one or more Unrestricted Subsidiaries, then such financial statements shall
contain a footnote with information in reasonable detail summarizing the
differences between the financial statements delivered pursuant to Sections
5.01(a) and (b) and the results of operations and financial condition of
Borrower and its Restricted Subsidiaries without giving effect to the results or
condition of any such Unrestricted Subsidiaries; and
j.Other Information. Promptly, from time to time, such other material
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.02Litigation and Other Notices.
Furnish to the Administrative Agent written notice of the following promptly
after any Responsible Officer of Holdings acquires knowledge thereof:
a.any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
b.the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company thereof that could reasonably be expected to result in a
Material Adverse Effect or (ii) with respect to any Loan Document;
c.any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect; and
d.the occurrence of a Casualty Event resulting in a loss exceeding $5,000,000.
SECTION 5.03Existence; Businesses and Properties.
a.Do or cause to be done all things necessary to preserve, renew and maintain in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Restricted
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.





- 82 -

--------------------------------------------------------------------------------




b.Do or cause to be done all things reasonably necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; pay and perform its
obligations under all Leases (except where the failure to pay or perform,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect); and except as could not reasonably be expected to
result in a Material Adverse Effect, at all times maintain, preserve and protect
all property material to the conduct of such business and keep such property in
good repair, working order and condition (other than wear and tear occurring in
the ordinary course of business) and from time to time make, or cause to be
made, all repairs, renewals, additions, improvements and replacements thereto
reasonably necessary in order that the business carried on in connection
therewith may be properly conducted at all times; provided that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving any Company in accordance with Section 6.05 or Section 6.06;
(ii) the withdrawal or failure by any Company of its qualification as a foreign
corporation in any jurisdiction where such withdrawal, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment or any other failure to obtain, preserve,
renew, extend or keep in full force and effect by any Company of any rights,
licenses, permits, privileges, franchises, authorizations, patents, copyrights,
trademarks or trade names that such person reasonably determines are not useful
to its business, no longer commercially desirable or within the ordinary course
of business.
SECTION 5.04Insurance.
a.Generally. Maintain such insurance, with financially sound and reputable
insurers, in such amounts, to such extent and against such risks as is customary
for companies in the same or similar businesses operating in the same or similar
locations.
b.Requirements of Insurance. All such insurance with respect to Collateral shall
name the Collateral Agent as mortgagee (in the case of real property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.
c.Notice to Agents. (i) Notify the Administrative Agent and the Collateral Agent
promptly whenever any material separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, (ii) use commercially reasonable efforts to provide 30 days'
notice to the Administrative Agent prior to cancellation of any insurance
coverage with respect to the Collateral by any Loan Party and (iii) provide
prompt written notice after the date of such cancellation in the event of
cancellation of any insurance coverage with respect to the Collateral by an
insurer.
d.Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply





- 83 -

--------------------------------------------------------------------------------




with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent, including, without limitation, evidence of annual renewals of such
insurance.
e.Mortgaged Properties. Maintain with financially sound and reputable insurance
companies insurance on the Mortgaged Property in at least such amounts and
against at least such risks (but including in any event, errors and omissions,
professional liability, public liability, all-risks casualty and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
SECTION 5.05Obligations and Taxes.
a.Payment of Obligations. Pay its material obligations (other than Indebtedness
obligations) promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such obligation, Tax, assessment, charge,
levy or claim so long as (x)(i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP and (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and (y) the failure
to pay could not reasonably be expected to, individually or in the aggregate, to
result in a Material Adverse Effect.
b.Filing of Returns. Timely and correctly file all material Tax Returns required
to be filed by it and withhold, collect and remit all Taxes that it is required
to collect, withhold or remit.
SECTION 5.06Employee Benefits.
a.Furnish to the Administrative Agent (x) as soon as possible after, and in any
event within 15 days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in either liability of the Companies or any of their ERISA
Affiliates in an aggregate amount for all of the Companies and their ERISA
Affiliates exceeding $1,000,000 or in the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto and
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Plan; (ii) the most recent actuarial valuation report for each Plan;
(iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan (or employee benefit plan sponsored or contributed to by any
Company) as the Administrative Agent shall reasonably request and (z) promptly
following any





- 84 -

--------------------------------------------------------------------------------




request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
SECTION 5.07Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account (i) in which full, true and correct
entries are made in all material respects in conformity with all Requirements of
Law, (ii) in form permitting financial statements conforming with GAAP to be
derived therefrom and (iii) in which all material dealings and transactions in
relation to its business and activities are recorded. Each Company will permit
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the property of such Company upon
reasonable notice at reasonable times during normal business hours and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of such Company with the officers
of such Company and advisors for such Company (including independent
accountants); provided, however, that (a) (x) unless an Event of Default has
occurred and is continuing (A) only the Administrative Agent on behalf of the
Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.07 and (B) the Administrative Agent shall exercise such
rights no more than one time in each fiscal year (but it is understood that the
Lenders or the Administrative Agent may also have a reasonable number of
telephone conferences to have such discussions regarding such topics without
reference to the foregoing limitation) and (y) if an Event of Default has
occurred and is continuing, the expenses associated therewith shall be
reasonable, (b) the Administrative Agent shall cooperate so that such visit does
not materially disrupt the normal operations of the Companies, (c) the
Administrative Agent shall conduct each such inspection in compliance with all
reasonable safety and security requirements of the Companies and (d) the
Companies shall have the opportunity to participate in any discussions with
advisors. The Companies shall have no obligation to disclose (i) materials that
are protected by attorney-client privilege or similar privilege or constitute
attorney work product or the disclosure of which would violate applicable law or
any confidentiality obligations of the Companies or (ii) trade secrets or
proprietary information.
SECTION 5.08Use of Proceeds.
Use the proceeds of the Loans only for the purposes set forth in Section 3.12.
SECTION 5.09Compliance with Environmental Laws; Environmental Reports.
a.Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and use commercially reasonable efforts to
cause all lessees and other persons occupying Real Property owned, operated or
leased by any Company to comply, in all material respects with all Environmental
Laws and Environmental Permits applicable to its operations and Real Property;





- 85 -

--------------------------------------------------------------------------------




use commercially reasonable efforts to obtain and renew all material
Environmental Permits applicable to its operations and Real Property; and
conduct all Responses required by, and in accordance with, Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
b.If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 90 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an
environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.
SECTION 5.10[Reserved].
SECTION 5.11Additional Collateral; Additional Guarantors.
a.Subject to the Closing Date Intercreditor Agreement and this Section 5.11,
with respect to any property acquired after the Closing Date by any Loan Party
that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 60 days after
the acquisition thereof or such longer period as may be approved in writing by
the Administrative Agent as directed by the Required Lenders) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem reasonably necessary or
advisable to grant to the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties, a Lien on such property subject to no Liens other
than Permitted Collateral Liens, and (ii) take all actions reasonably necessary
to cause such Lien to be duly perfected to the extent required by such Security
Document in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent. Borrower shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents on
such after-acquired properties; provided that notwithstanding anything to the
contrary herein or in any Loan Document, the Loan Parties shall not have any
obligation to perfect any security interest under any Loan Document in any
Intellectual Property Collateral included in the Collateral in any jurisdiction
outside of the United States.
b.Subject to the terms of the Closing Date Intercreditor Agreement, with respect
to any person that is or becomes a Subsidiary of a Loan Party after the Closing
Date or any Subsidiary that ceases to be an Excluded Subsidiary or a JV
Subsidiary (to the extent such JV Subsidiary would not then otherwise be an
Excluded Subsidiary), promptly (and in any event within 60 days after such
person becomes a Subsidiary of a Loan Party or so ceases to be an Excluded
Subsidiary or a JV Subsidiary (or such longer period as may be approved in
writing by the Administrative Agent as directed by the Required Lenders)) (i)





- 86 -

--------------------------------------------------------------------------------




deliver to the Collateral Agent the certificates, if any, representing all of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party (other than
secured intercompany notes owed by any Foreign Subsidiary to any Domestic
Subsidiary) together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (other than (x) a JV Subsidiary unless required by Section 5.11(c) or
(y) an Excluded Subsidiary) (A) to execute a Joinder Agreement or such
comparable documentation to become a Subsidiary Guarantor and a joinder
agreement to the applicable Security Agreement, substantially in the form
annexed thereto and (B) to take all actions reasonably necessary or advisable to
cause the Lien created by the applicable Security Agreement to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent. Notwithstanding the foregoing, the Equity Interests required
to be delivered to the Collateral Agent pursuant to clause (i) of this Section
5.11(b) shall not include any Equity Interests of a Foreign Subsidiary; provided
that this exception shall not apply to (A) Voting Stock of any Subsidiary which
is a first-tier CFC representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.11(b).
c.Notwithstanding the foregoing, but subject to the last sentence of Section
5.11(b), Borrower shall use its commercially reasonable efforts (A) to grant to
the Collateral Agent a security interest in the Equity Interest of any
newly-formed or after-acquired JV Subsidiary owned directly by any Loan Party
and (B) in the case of any JV Subsidiary in which any Loan Party directly or
indirectly owns at least 80% of the voting or economic interest, to cause such
JV Subsidiary to (i) become a Subsidiary Guarantor, (ii) execute a Joinder
Agreement or such comparable documentation to become a Subsidiary Guarantor and
a joinder agreement to the applicable Security Agreement, substantially in the
form annexed thereto and, in the case of a Foreign Subsidiary, at the request of
the Administrative Agent, execute a security agreement compatible with the laws
of such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Administrative Agent, and (iii) take all actions reasonably
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Security Agreement
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent (in each case, it being understood that such efforts
shall not require any material economic or other significant concessions or
result in any material adverse tax consequences with respect the terms or
structure of such joint venture arrangements).
d.Subject to the terms of the Closing Date Intercreditor Agreement, promptly
grant to the Collateral Agent, within 90 days of the acquisition thereof (or
such longer period as may be approved by the Administrative Agent in its
reasonable discretion in writing), a security interest in and Mortgage on each
Real Property owned in fee by such Loan Party as is acquired by such Loan Party
after the Closing Date and that, together with any improvements thereon, has a
purchase price of at least $5,000,000, as





- 87 -

--------------------------------------------------------------------------------




additional security for the Secured Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 6.02).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such Loan
Party shall otherwise take such reasonable actions and execute and/or deliver to
the Collateral Agent such reasonable documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a Title Policy, a Survey
and local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).
SECTION 5.12Security Interests; Further Assurances.
Subject to the terms of the Closing Date Intercreditor Agreement, promptly, upon
the reasonable request of the Required Lenders, at Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Required Lenders reasonably necessary for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby subject to no other
Liens except Permitted Liens, or obtain any consents or waivers as may be
reasonably necessary or appropriate in connection therewith (as may be obtained
using commercially reasonable efforts). Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Required Lenders as the Required
Lenders shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority, execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Lender may reasonably require. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by a
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Loan Party constituting Collateral, Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance reasonably satisfactory to the Required Lenders.
SECTION 5.13Information Regarding Collateral.
a.Except as disclosed on Schedule 5.13, no Loan Party will effect any change
(i) in any Loan Party’s legal name, (ii) in any Loan Party’s identity or
organizational structure, (iii) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or
(iv) in any Loan Party’s jurisdiction of organization (in each case, including
by merging with or into any other entity,





- 88 -

--------------------------------------------------------------------------------




reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Collateral Agent and the
Administrative Agent not less than ten days’ prior written notice (in the form
of an Officers’ Certificate), or such lesser notice period agreed to by the
Collateral Agent, of its intention to do so, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request, and (B) it shall have taken
all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified Organizational
Documents reflecting any of the changes described in the preceding sentence.
b.Concurrently with the delivery of financial statements pursuant to Section
5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement (provided that in the case that there has been
no change in the information provided or required to be provided under the
Perfection Certificate since the date of the Perfection Certificate or latest
Perfection Certificate Supplement, then delivery of such Perfection Certificate
Supplement shall not be required) and a certificate of a Financial Officer of
Borrower certifying that the Perfection Certificate Supplement sets forth any
changes to the information provided or required to be provided under the
Perfection Certificate since the date of the Perfection Certificate or latest
Perfection Certificate Supplement or confirming that there has been no change to
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement.
SECTION 5.14[Reserved].
SECTION 5.15Compliance with Laws.
(a)     Comply in all material respects with the requirements of all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority (“Laws”) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by Borrower, its Subsidiaries and their respective directors,
officers and employees with any applicable anti-corruption law of any
Governmental Authority and applicable Sanctions; comply in all material respects
with the applicable laws, regulations and executive orders referred to in
Section 3.23, including, but not limited, to OFAC, the anti-boycott Laws
administered by the U.S. Department of Commerce and the anti-boycott Laws
administered by the U.S. Department of the Treasury.





- 89 -

--------------------------------------------------------------------------------




SECTION 5.16Post-Closing Matters.
Execute and deliver the documents and complete the tasks set forth on Schedule
5.16, in each case within the time specified on such schedule or such longer
period as may be approved by the Required Lenders in writing in its reasonable
discretion.
ARTICLE VI.
NEGATIVE COVENANTS
Each Loan Party covenants and agrees with each Lender and each Agent that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts due and payable under any Loan Document have been paid
in full (other than contingent indemnification obligations for which no claim
has been asserted), unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Restricted
Subsidiaries to:
SECTION 6.01Indebtedness.
Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
a.Indebtedness incurred under this Agreement and the other Loan Documents;
b.(i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b), (ii) First Lien Indebtedness, (iii) the Senior Notes issued on
the Closing Date and related Senior Note Guarantees thereof by the Guarantors;
and (iv) refinancings, refundings, renewals, exchanges or extensions of any or
all Indebtedness described in clause (i) to (iii); provided that (A) any such
refinancing, refunding, renewal, exchange or extension Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed, refinanced, refunded, exchanged or extended plus
accrued but unpaid interest thereon, the amount of any premiums required to be
paid thereon and reasonable fees and expenses associated therewith, (B) such
refinancing, refunding, renewal, exchange or extension Indebtedness has a later
or equal final maturity and longer or equal Weighted Average Life to Maturity
than the Indebtedness being renewed or refinanced, (C) the covenants and events
of default shall be, in the aggregate, no less favorable to the Lenders than
those contained in the Indebtedness being renewed, refinanced, refunded,
exchanged or extended (as determined by the Board of Directors of Borrower in
good faith and as evidenced in a resolution of such Board of Directors), (D) a
Restricted Subsidiary that is not a Subsidiary Guarantor may not be an obligor
with respect to such refinancing, refunding, renewal, exchange or extension
Indebtedness and (E) if not already a party thereto, the collateral agent with
respect to any such refinancing of the First Lien Credit Agreement shall have
entered into the Closing Date Intercreditor Agreement with the Collateral Agent
(or any substantially equivalent intercreditor agreement with respect to any
such refinancing);





- 90 -

--------------------------------------------------------------------------------




c.Indebtedness under Hedging Obligations with respect to interest rates, foreign
currency exchange rates or commodity prices, in each case not entered into for
speculative purposes;
d.Indebtedness permitted by Sections 6.04(f), (l) and (o);
e.Indebtedness in respect of Purchase Money Obligations, Capital Lease
Obligations and Attributable Indebtedness, and refinancings, refundings,
renewals, exchanges or extensions thereof, in an aggregate principal amount for
all Companies not to exceed $16,500,000 at any time outstanding;
f.Indebtedness incurred by Foreign Restricted Subsidiaries owed to a third party
(other than a Loan Party or a Restricted Subsidiary of a Loan Party ) in an
aggregate principal amount for all Foreign Restricted Subsidiaries not to exceed
$16,500,000 at any time outstanding;
g.Indebtedness in respect of stay, customs, appeal, statutory, bid, performance
or surety bonds, workers’ compensation obligations, self-insurance obligations,
bank guarantees and bankers acceptances issued for the account of any Company in
the ordinary course of business, including guarantees or obligations of any
Company with respect to letters of credit supporting such stay, customs, appeal,
statutory, bid, performance or surety bonds, workers’ compensation obligations,
self-insurance obligations, bank guarantees and bankers acceptances (in each
case other than for an obligation for money borrowed);
h.Contingent Obligations of (i) any Loan Party in respect of Indebtedness of
another Loan Party otherwise permitted under this Section 6.01 (other than
Section 6.01(m)), (ii) any Loan Party in respect of Indebtedness of any Company
that is not a Loan Party, provided, that the Investment resulting from the
incurrence thereof (equal to the principal amount of the guaranteed
Indebtedness) is permissible under Section 6.04(l) and (o) or (iii) any Company
that is not a Loan Party in respect of Indebtedness of any other Company that is
not a Loan Party;
i.Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten Business Days of incurrence;
j.Indebtedness arising in connection with endorsement of instruments for deposit
in the ordinary course of business;
k.Indebtedness of a person acquired in a Permitted Acquisition or assumed in
connection with a Permitted Acquisition (provided that such Indebtedness exists
at the time such Permitted Acquisition is consummated and is not created in
anticipation of such Permitted Acquisition) and any refinancings, refundings,
renewals, exchanges or extensions thereof provided that (A) any such
refinancing, refunding, renewal, exchange or extension Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed, refinanced, refunded, exchanged or extended plus
accrued but unpaid interest





- 91 -

--------------------------------------------------------------------------------




thereon, the amount of any premiums required to be paid thereon and reasonable
fees and expenses associated therewith, (B) such refinancing, refunding,
renewal, exchange or extension Indebtedness has a later or equal final maturity
and longer or equal Weighted Average Life to Maturity than the Indebtedness
being renewed or refinanced and (C) if any of Holdings or a Restricted
Subsidiary is not an obligor with respect to such Indebtedness, Holdings and/or
such Restricted Subsidiary shall not be an obligor with respect to such
refinancing, refunding, renewal, exchange or extension Indebtedness;
l.Indebtedness owing to a vendor in connection with an acquisition in an
aggregate principal amount for all Companies not to exceed $22,000,000 at any
time outstanding;
m.Permitted Subordinated Indebtedness of Holdings so long as the proceeds
thereof are promptly contributed to Borrower as common equity and any
refinancing, refunding, renewals, exchanges or extension of such Permitted
Subordinated Indebtedness (so long as Holdings is the only obligor on such
refinancing, refunding, renewal, exchange or extension Indebtedness); provided
that (A) any such refinancing, refunding, renewal, exchange or extension
Indebtedness permitted under this Section 6.01(m) shall have a later or equal
final maturity and longer or equal Weighted Average Life to Maturity than the
Indebtedness being refinanced, refunded, renewed, exchanged or extended; and
(B) the covenants, events of default and subordination provisions of such
refinancing, refunding, renewal, exchange or extension Indebtedness shall be, in
the aggregate, no less favorable to the Lenders than those contained in the
Permitted Subordinated Indebtedness being renewed or refinanced (as determined
by the Board of Directors of Borrower in good faith as evidenced in a resolution
of such Board of Directors);
n.unsecured Indebtedness of Borrower (and any related unsecured guarantee by any
Guarantor) that (i) will not mature prior to the 180th day following the Initial
Term Loan Maturity Date, (ii) has no (A) scheduled amortization of principal or
(B) required or mandatory redemptions, repurchases, sinking fund obligations or
payments of principal prior to the 180th day following the Initial Term Loan
Maturity Date (other than, in the case of this clause (B), those that are no
less favorable, taken as a whole, than those that are customary for high yield
notes), (iii) contains covenants and events of default that are no less
favorable to Holdings and its Restricted Subsidiaries than the terms of this
Agreement as of the Closing Date (with respect to clauses (ii)(B) and (iii), as
determined by the Board of Directors of Borrower in good faith as evidenced in a
resolution of such Board of Directors); provided that no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
unsecured Indebtedness or would result therefrom;
o.Indebtedness of any Loan Party arising from agreements providing for earnouts,
escrows, holdbacks and other, similar unsecured deferred payment obligations,
indemnification, adjustment of purchase price or other similar obligations, in
each case, that are Contingent Obligations (provided that, to the extent such
obligations become due and payable, and are not subject to a good faith dispute,
they shall be paid within 30 days of the date on which they are due);
p.Non-Recourse Debt of a JV Subsidiary in an aggregate principal amount for all
JV Subsidiaries not to exceed $5,500,000 at any time outstanding;





- 92 -

--------------------------------------------------------------------------------




q.Indebtedness incurred by Borrower or any of its Restricted Subsidiaries to
finance the payment of insurance premiums of Borrower or its Restricted
Subsidiaries in the ordinary course of business;
r.Contingent Obligations in respect of Indebtedness of directors, officers and
employees of Holdings or any of its Restricted Subsidiaries in respect of
expenses of such persons in connection with relocations and other bona fide
business purposes, in an aggregate amount for all such Indebtedness incurred
under this Section 6.01(r) not to exceed $1,100,000 at any one time outstanding;
s.Indebtedness of Holdings (that is not guaranteed or given any other credit
support by any other Company) evidenced by promissory notes issued to former or
current management, directors, officers, consultants or employees (or their
transferees, estates or beneficiaries under their estates) of Holdings or any of
its Restricted Subsidiaries in lieu of any cash payment permitted to be made
under Section 6.07(b); provided that all such Indebtedness shall be unsecured
and expressly subordinated to the prior payment in full in cash of all
Obligations on terms that are reasonably satisfactory to the Required Lenders;
t.Indebtedness of one or more Companies in an aggregate principal amount not to
exceed $33,000,000 for all Companies at any time outstanding;
u.Credit Agreement Refinancing Indebtedness; and
v.(i) Permitted Incremental Equivalent Debt; provided that it shall be a
condition precedent to the effectiveness of any Permitted Incremental Equivalent
Debt that (x) after giving effect thereto, the Aggregate Incremental Amount does
not exceed the Incremental Cap and (y) no Default or Event of Default shall have
occurred and be continuing immediately prior to or immediately after giving
effect to such Permitted Incremental Equivalent Debt (or, to the extent such
Permitted Incremental Equivalent Debt is used to fund a Permitted Acquisition,
no Event of Default under Section 8.01(a), 8.01(b), 8.01(g) or 8.01(h) shall
have occurred and be continuing prior to or immediately after giving effect to
such Permitted Incremental Equivalent Debt) and (ii) refinancings, refundings,
renewals, exchanges or extensions of any or all Permitted Incremental Equivalent
Debt; provided that (A) any such refinancing, refunding, renewal, exchange or
extension Indebtedness is in an aggregate principal amount not greater than the
aggregate principal amount of the Permitted Incremental Equivalent Debt being
renewed, refinanced, refunded, exchanged or extended plus accrued but unpaid
interest thereon, the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing,
refunding, renewal, exchange or extension Indebtedness has a later or equal
final maturity and longer or equal Weighted Average Life to Maturity than the
Permitted Incremental Equivalent Debt being renewed or refinanced, (C) the
covenants and events of default shall be, in the aggregate, no less favorable to
the Lenders than those contained in the Permitted Incremental Equivalent Debt
being renewed, refinanced, refunded, exchanged or extended (as determined by the
Board of Directors of Borrower in good faith and as evidenced in a resolution of
such Board of Directors), (D) such refinancing, refunding, renewal, exchange or
extension Indebtedness does not have a Lien of greater priority than the Liens
securing the Permitted Incremental Equivalent Debt being renewed, refinanced,





- 93 -

--------------------------------------------------------------------------------




refunded, exchanged or extended and (F) such refinancing, refunding, renewal,
exchange or extension Indebtedness may not be (x) guaranteed or incurred by any
Restricted Subsidiary that is not a Loan Party or (y) secured by any property or
assets that do not constitute Collateral.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories above, Borrower may, in its sole discretion, at the time
of incurrence, divide or classify such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant; provided that
Indebtedness incurred pursuant to Section 6.01(a) or (u) may not be so divided
or classified in another such clause.
SECTION 6.02Liens.
Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any rights in respect
of any thereof, except the following (collectively, the “Permitted Liens”):
a.inchoate Liens for Taxes not yet due and payable or delinquent and Liens for
Taxes, assessments or governmental charges which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;
b.Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as liens arising under Environmental Laws,
carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’,
repairmen’s and mechanics’ Liens and other similar Liens arising in the ordinary
course of business, and (i) which do not in the aggregate materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 45 days are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;
c.any Lien in existence on the Closing Date and set forth on Schedule 6.02(c),
any modification, renewal or extension thereof and any Lien granted as a
replacement or substitute therefor; provided that any such modification,
renewal, extension or replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(iv)(A), does not secure any Indebtedness other than the
Indebtedness secured on the Closing Date (plus the amount of accrued and unpaid
interest, any premiums required to be paid with respect thereto and reasonable
fees and expenses associated therewith) and (ii) does not encumber any property
other than the property subject thereto on the Closing Date other than
improvements thereon or proceeds from the disposition of such property (any such
Lien, an “Existing Lien”);





- 94 -

--------------------------------------------------------------------------------




d.easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and other title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies (taken as a whole);
e.Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;
f.Liens (other than any Lien imposed by ERISA) (w) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (x) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money), (y) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or (z) on cash
collateral to secure reimbursement obligations under letters of credit provided
to support any of the obligations described in the preceding clauses;
g.leases, subleases, licenses or sublicenses of the properties of any Company
granted by such Company to third parties, in each case so long as such Leases
and subleases do not, individually or in the aggregate, interfere in any
material respect with the ordinary conduct of the business of the Companies;
h.Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any Company in the ordinary
course of business;
i.Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company (other than
improvements thereon and accessions thereto); it being understood that
individual financings of equipment of any Company pursuant to Section 6.01(e)
may be cross-collateralized to other financings of equipment of other Companies
pursuant to Section 6.01(e) by such lender;
j.bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business or arising by operation of law in favor of the bank or banks with which
such accounts are maintained, securing amounts owing to such bank with respect
to cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;





- 95 -

--------------------------------------------------------------------------------




k.Liens on property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Company to the extent such
acquisition, merger or consolidation is permitted hereunder (and not created in
anticipation or contemplation thereof); provided that such Liens do not extend
to property not subject to such Liens at the time of acquisition (other than
improvements thereon and accessions thereto);
l.Liens granted pursuant to the Security Documents, the First Lien Security
Documents, other security documents securing Indebtedness permitted by Section
6.01(b)(iv);
m.Licenses or sublicenses of Intellectual Property granted by any Company and
not interfering in any material respect with the ordinary conduct of business of
the Companies;
n.the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;
o.Liens securing Indebtedness incurred pursuant to Section 6.01(f) or 6.01(t);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property of the
Foreign Subsidiaries; and
p.Liens attached to cash earnest money deposits made by a Company in connection
with any letter of intent or purchase agreement entered into by a Loan Party;
q.Liens incurred securing Indebtedness or obligations that are not prohibited
from being incurred hereunder not to exceed for all such Indebtedness and
obligations so secured an aggregate amount of $33,000,000 at any one time
outstanding;
r.Liens on the assets of any JV Subsidiary securing Non-Recourse Debt of a JV
Subsidiary permitted under Section 6.01(p) so long as the Secured Parties have a
Lien on the assets of any JV Guarantor subject to such Liens permitted under
this Section 6.02(r) and such Liens on assets of any JV Guarantor permitted
under this Section 6.02(r) are junior to the Liens granted pursuant to the
Security Documents;
s.the existence of the “equal and ratable” clause in the Senior Note Documents
(not any security interests granted pursuant thereto);
t.Liens in favor of any Loan Party (other than Holdings) to secure intercompany
Indebtedness; provided that, if such Liens are on Collateral, such Liens are
subordinated to the Liens securing the Secured Obligations on terms reasonably
satisfactory to the Required Lenders;
u.Liens deemed to exist in connection with Investments in repurchase agreements
for Cash Equivalents permitted under Section 6.06;
v.Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto to the extent permitted under Section 6.01(q);





- 96 -

--------------------------------------------------------------------------------




w.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
x.Liens upon specific items of inventory or other goods and proceeds of any
person securing such person’s obligations in respect of bankers’ acceptances
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;
y.Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness; provided that any such Liens securing any permitted
refinancings, refundings, renewals, exchanges or extensions in respect of such
secured Credit Agreement Refinancing Indebtedness shall be subject to the
Closing Date Intercreditor Agreement or a Junior Priority Intercreditor
Agreement, as applicable; and
z.Liens on Collateral securing Indebtedness permitted by Section 6.01(v);
provided that any such Liens are subject to an Intercreditor Agreement.
SECTION 6.03Sale and Leaseback Transactions.
Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and substantially
contemporaneously therewith rent or lease such property or other property which
it intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is permitted by Section 6.06 and (ii) any Attributable
Indebtedness and any Liens arising in connection with such transaction or its
use of such property are permitted by Sections 6.01 and 6.02 respectively.
SECTION 6.04Investment, Loan, Advances and Acquisition.
Directly or indirectly, lend money or credit (by way of guarantee or otherwise)
or make advances to any other person, or purchase or acquire any Equity
Interests, bonds, notes, debentures, guarantees or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person or any
business or division of any other person (all of the foregoing, collectively,
“Investments”), except that the following shall be permitted:
a.[reserved];
b.any Investment outstanding on the Closing Date and identified on Schedule
6.04(b) and any modification, replacement, renewal or extension thereof which
does not involve an additional Investment;
c.the Companies may (i) acquire and hold accounts receivable owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease,





- 97 -

--------------------------------------------------------------------------------




utility and other similar deposits in the ordinary course of business including
any such deposits permitted under Section 6.02;
d.Hedging Obligations permitted to be incurred under Section 6.01(c);
e.loans and advances to directors, employees and officers of Holdings and the
Restricted Subsidiaries (x) for bona fide business purposes (including travel,
entertainment and relocation expenses relating to such person’s activities with
respect to Borrower and the Restricted Subsidiaries) in an aggregate amount for
all such loans and advances made by any of the Companies pursuant to this
Section 6.04(e)(x) not to exceed $1,650,000 at any time outstanding and (y) to
purchase Equity Interests of Holdings (other than Disqualified Capital Stock),
so long as, in the case of this Section 6.04(e)(y), a cash amount equal to such
loans or advances is immediately reinvested in Borrower;
f.Investments (i) by any Company in Borrower or any Subsidiary Guarantor and
(ii) by a Restricted Subsidiary that is not a Subsidiary Guarantor in any other
Restricted Subsidiary that is not a Subsidiary Guarantor; provided that (A) any
Investment by or in a Loan Party in the form of a loan or advance shall be
evidenced by a promissory note which shall be pledged by such Loan Party as
Collateral pursuant to the Security Documents and (B) any Investment in the form
of a loan or advance in a Company that is not a Loan Party shall be subject to
the Intercompany Subordination Agreement;
g.Investments in securities of trade creditors or customers received upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;
h.Permitted Acquisitions;
i.mergers and consolidations in compliance with Section 6.05;
j.Investments made by Borrower or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
k.Investments by any Company in a JV Subsidiary in an aggregate amount for all
Companies not exceeding $11,000,000 at any time outstanding;
l.Investments made by any Loan Party in a Restricted Subsidiary that is not a
Loan Party (i) set forth in Schedule 6.04(l) and (ii) in an aggregate amount at
any time outstanding (excluding the Investments set forth in Schedule 6.04(l))
for all Loan Parties not to exceed the sum of (A) $22,000,000, or the foreign
currency equivalent thereof, plus (B) any offsetting cash returns actually
received after the Closing Date by the relevant Loan Party in respect of any
Investment set forth on Schedule 6.04(l), plus (C) the Available Basket Amount;
m.Guarantees of Indebtedness permitted under Section 6.01(h)(i);





- 98 -

--------------------------------------------------------------------------------




n.Loans and advances by Borrower to Holdings to permit Holdings, to repurchase
or redeem Qualified Capital Stock of Holdings held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company, upon their death,
disability, retirement, severance or termination of employment or service, in an
amount not to exceed in any fiscal year, when aggregated with all Dividends in
such fiscal year permitted under Section 6.07(b), the amount permitted by
Section 6.07(b) provided that any such loans or advances shall be evidenced by a
promissory note and shall be subject to the Intercompany Subordination Agreement
and pledged by Borrower as Collateral pursuant to the Security Documents;
o.Investments in Restricted Subsidiaries organized under the laws of Canada or
any province thereof made in the form of an intercompany loan from a Loan Party
used solely to effect Permitted Acquisitions, in amount not to exceed
$55,000,000 at any time outstanding; provided that such intercompany loan is
evidenced by an intercompany note pledged to the Collateral Agent as security
for the Obligations;
p.any Investment held by any person in existence at the time such person becomes
a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such person becoming a Restricted Subsidiary
and any modification, replacement, renewal or extension of such Investment which
does not involve an additional Investment;
q.the establishment, creation or acquisition of Subsidiaries to the extent
permitted by Section 6.13 (provided that the making of any Investment in such
Subsidiaries shall require the usage of another exception under this Section
6.04);
r.Investments in an amount not to exceed the Available Basket Amount at the time
of such Investment;
s.other Investments (other than in a JV Subsidiary) in an aggregate amount for
all Companies not to exceed $33,000,000 at any time outstanding; and
t.Investments in Restricted Subsidiaries to the extent made to effectuate a
substantially contemporaneous Permitted Acquisition otherwise permitted
hereunder.
SECTION 6.05Mergers and Consolidations.
Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, except that the following shall be permitted:
a.acquisitions in compliance with Section 6.04;
b.any Company may merge or consolidate with or into Borrower or any Subsidiary
Guarantor (as long as Borrower is the surviving person in the case of any merger
or consolidation involving Borrower and a Subsidiary Guarantor is the surviving
person and remains a Wholly Owned Subsidiary of Holdings in any other case);
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security





- 99 -

--------------------------------------------------------------------------------




Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable;
c.any Restricted Subsidiary that is not a Loan Party may merge or consolidate
with or into any other Restricted Subsidiary that is not a Loan Party; and
d.any Restricted Subsidiary (other than Borrower) may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, automatically and without further action by any person,
and, so long as Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Agents shall take all actions they deem
necessary in order to effect the foregoing.
SECTION 6.06Asset Sales.
Effect any Asset Sale, except that the following shall be permitted:
a.dispositions of used, worn out, damaged, obsolete or surplus property by any
Company in the ordinary course of business and the assignment, cancellation,
abandonment or other disposition of Intellectual Property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of the Companies taken as a whole;
b.Asset Sales at fair market value; provided that (i) at the time of such Asset
Sale, no Default shall exist or would result from such Asset Sale, (ii) the
aggregate fair market value of assets disposed in respect of all Asset Sales of
all Companies pursuant to this clause (b) during the term of this Agreement
shall not exceed $82,500,000 and (iii) at least 75% of the purchase price for
all property subject to such Asset Sale shall be paid to Holdings or such
Restricted Subsidiary in cash and Cash Equivalents;
c.Leases and subleases of property of any Company permitted by Section 6.02(g);
d.mergers and consolidations in compliance with Section 6.05;
e.licenses or sublicenses of Intellectual Property permitted by Section 6.02(m);
f.dispositions, by means of trade in, of equipment;
g.the sale or disposition, within 365 days after the date of a Permitted
Acquisition, of (i) any portion of a business or operations acquired in a
Permitted Acquisition, that is, in the judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of





- 100 -

--------------------------------------------------------------------------------




the business of the Companies taken as a whole or (ii) solely to the extent
required by any Governmental Authority pursuant to applicable anti-trust law or
other similar Requirements of Law in connection with any Permitted Acquisition,
any other portion of a business or operations of the Companies, in each case,
provided that (x) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the Board of Directors of Borrower) and (y) no Default or any Event of
Default has occurred and is continuing or would result from such disposition and
(z) at least 75% of the purchase price for all property subject to such Asset
Sale shall be paid to Holdings or any Restricted Subsidiary solely in cash and
Cash Equivalents;
h.sales and dispositions of property resulting in no more than $1,100,000 in Net
Cash Proceeds for any individual transaction and no more than $3,300,000 in Net
Cash Proceeds of all Asset Sales of all Companies in the aggregate in any fiscal
year;
i.any disposition of any JV Subsidiaries’ Equity Interests in accordance with
the applicable joint venture agreement related thereto;
j.Investments to the extent permitted by Section 6.04;
k.the issuance of Equity Interests to the extent permitted by Section 6.12; and
l.sales, forgiveness or other dispositions of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, automatically and without any further action by any
person, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.06, the Agents shall take all actions
necessary in order to effect the foregoing. For purposes of Section 6.06(b)(iii)
and 6.06(g)(z), the following shall be deemed to be cash: (a) the assumption of
any liabilities of Holdings or any Restricted Subsidiary with respect to, and
the release of Holdings or such Restricted Subsidiary from all liability in
respect of, any Indebtedness of Holdings or the Restricted Subsidiaries
permitted hereunder (in the amount of such Indebtedness) that is due and payable
within one year of the consummation of such Asset Sale and (b) securities
received by Holdings or any Restricted Subsidiary from the transferee that are
converted into cash within 365 days after receipt.
SECTION 6.07Dividends.
Effectuate, directly or indirectly, any Dividends with respect to any Company,
except that the following shall be permitted:
a.Dividends by any Restricted Subsidiary of Borrower pro rata to the holders of
its Equity Interests;





- 101 -

--------------------------------------------------------------------------------




b.so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments to Holdings to permit Holdings or
any parent entity of Holdings, and the subsequent use of such payments by
Holdings or such parent entity, to repurchase or redeem Qualified Capital Stock
of Holdings or such parent entity held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of any Company; provided that the aggregate
cash consideration paid for all such redemptions and payments together with the
aggregate amount of all Investments made pursuant to Section 6.04(n) shall not
exceed in the aggregate, $1,100,000 in any fiscal year; provided, further, that
any Company may carry over and make in subsequent fiscal years, in addition to
the amounts permitted for such fiscal year, the amount of such purchases,
redemptions or other acquisitions or retirements for value permitted to have
been made but not made in any preceding fiscal year; provided, further, that
such maximum amount in any fiscal year may be increased by an amount not to
exceed (i) the Available Basket Amount plus (ii) the net cash proceeds of key
man life insurance policies received by Borrower after the Closing Date less any
amounts previously applied to the payment of Dividends pursuant to this clause
(b);
c.(A) to the extent actually used by Holdings (or any direct or indirect parent
of Holdings) to pay such taxes, costs and expenses, payments by Borrower to or
on behalf of Holdings (and by Holdings to or on behalf of such direct or
indirect parent of Holdings) in an amount sufficient to pay franchise taxes and
other fees required to maintain the legal existence of Holdings or that are
otherwise attributable to the ownership or operation of Borrower and
(B) payments by Borrower to or on behalf of Holdings in an amount sufficient to
pay out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings (including
premiums for directors and officers insurance), in the case of clauses (A) and
(B), in an aggregate amount not to exceed $1,100,000 in any fiscal year of
Borrower;
d.any additional Dividends in an aggregate amount not to exceed $22,000,000 plus
the Available Basket Amount; provided that no Default or Event of Default has
occurred and is continuing at the time of any such Dividend or would result
therefrom;
e.any JV Subsidiary may pay Dividends required or permitted to be made pursuant
to the terms of the joint venture arrangements to holders of its Equity
Interests;
f.Dividends to Holdings of Qualified Capital Stock of Holdings to the extent
such Qualified Capital Stock of Holdings is acquired by Borrower as a result of
a foreclosure action following a default on an advance, loan and/or other
extension of credit permitted pursuant to Section 6.04(n);
g.payments resulting from the cashless exercise of options and warrants on the
Equity Interests of any Company permitted hereunder;
h.cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in Holdings, in an aggregate amount for all
such payments pursuant to this Section 6.07(h) not to exceed $1,100,000;





- 102 -

--------------------------------------------------------------------------------




i.to the extent such proceeds or contribution do not increase the Available
Basket Amount, the making of any payment in exchange for or out of the Net Cash
Proceeds of, a contribution to the common equity of Holdings or a substantially
concurrent sale of Qualified Capital Stock of Holdings; and
j.Permitted Tax Distributions by Borrower to Holdings, and by Holdings to a
direct or indirect parent so long as Holdings or such parent uses such
distributions to pay its U.S. federal, state or local income taxes.
SECTION 6.08Transactions with Affiliates.
Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among the Companies), other than
any transaction or series of related transactions on terms and conditions
substantially as favorable to such Company as would reasonably be obtained by
such Company at that time in a comparable arm’s-length transaction with a person
other than an Affiliate, except that the following shall be permitted:
a.Dividends permitted by Section 6.07;
b.Indebtedness pursuant to Section 6.01(d), (h), (p), (r) or (s) and Investments
pursuant to Section 6.04(a), (f), (k), (l), (m), (n), (o) or (p);
c.reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and commercially reasonable arrangements, in each case approved by the
Board of Directors of Holdings;
d.transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
e.payments to (i) so long as no Event of Default under Section 8.01(a), (b), (g)
or (h) then exists or would result therefrom, any Sponsor and its respective
affiliates of fees in the amounts and at the times specified in, and in
accordance with the other terms of, the Advisory Agreement, as such agreement is
in effect with respect to such fees and amounts on the Closing Date, (including
the “Acquisition Fee”, the “Advisory Fees”, and the “Transaction Fees”, as
defined in the Advisory Agreement), and (ii) the Sponsors in respect of
reasonable out-of-pocket expenses (including indemnification obligations)
incurred in connection with providing or obtaining management, consulting,
monitoring, financial advisory, accounting or other services to or for the
benefit of the Companies, as set forth in the Advisory Agreement;
f.sales and other issuances of Qualified Capital Stock of Holdings to Affiliates
of Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;





- 103 -

--------------------------------------------------------------------------------




g.any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings; and
h.entry into a tax sharing agreement with any direct or indirect parent of
Borrower providing for (in each case subject to compliance with Section 6.07)
the payments of Taxes (including interest and penalties) and expenses, control
of tax filings and contests, and other normal, usual and customary provisions.
SECTION 6.09[Reserved]
SECTION 6.10Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
Directly or indirectly:
a.make any payment or prepayment of principal of, or redemption or acquisition
for value of any principal of, or any prepayment of principal or redemption of
principal as a result of any asset sale, change of control or similar event of,
any Indebtedness outstanding under the Senior Note Documents (or any
refinancing, refunding, renewal, exchange or extension of the Senior Notes), any
Subordinated Indebtedness or any Permitted Incremental Equivalent Debt that is
not secured by a Lien on the Collateral which ranks on a pari passu basis with
the Secured Obligations, except (i) in connection with (A) a refinancing,
refunding, renewal, exchange or extension of the Senior Notes permitted by
Section 6.01(b)(iii), (B) a refinancing, refunding, renewal, exchange or
extension of the Permitted Subordinated Indebtedness of Holdings permitted by
Section 6.01(m), (C) a refinancing, refunding, renewal, exchange or extension of
the Permitted Incremental Equivalent Debt permitted by Section 6.01(v), (D) a
refinancing, refunding, renewal, exchange or extension of Indebtedness incurred
pursuant to Section 6.01(m) with other Indebtedness incurred pursuant to Section
6.01(m) (provided that this clause (D) shall not permit a refinancing,
refunding, renewal, exchange or extension of Subordinated Indebtedness with
Indebtedness that is not Subordinated Indebtedness), (ii) prepayments,
redemptions or acquisitions of such Indebtedness not in excess of the Available
Basket Amount, (iii) the conversion or exchange of such Indebtedness into
Qualified Capital Stock of Holdings, (iv) payments expressly permitted by any
subordination agreement relating to such Subordinated Indebtedness including in
the case of intercompany loans permitted as Investments under Section 6.04(l),
the Intercompany Subordination Agreement and (v) payments of regularly scheduled
principal on the maturity date thereof;
b.amend or modify, or permit the amendment or modification of, any provision of
any Senior Note Document in order to accelerate the dates that principal
payments are due thereon; or
c.terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than substantially
concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to





- 104 -

--------------------------------------------------------------------------------




its Equity Interests, other than (i) such terminations, amendments and
modifications set forth on Schedule 6.10(c) or (ii) any such amendments or
modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Holdings may issue such
Equity Interests, so long as such issuance is not prohibited by Section 6.12 or
any other provision of this Agreement, and may amend or modify its
Organizational Documents to authorize any such Equity Interests.
SECTION 6.11Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to Holdings or a
Restricted Subsidiary, (b) make loans or advances to Holdings or any Restricted
Subsidiary or (c) transfer any of its properties to Holdings or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) applicable Requirements of Law; (ii) this Agreement and the other
Loan Documents; (iii) the First Lien Loan Documents and any refinancing thereof;
(iv) the Senior Note Documents; (v) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of a Restricted
Subsidiary; (vi) customary provisions restricting assignment of any agreement
entered into by a Restricted Subsidiary in the ordinary course of business;
(vii) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (viii) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (ix) any agreement in effect
at the time such Restricted Subsidiary becomes a Restricted Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Restricted Subsidiary of Borrower;
(x) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (xi) restrictions on cash or other deposits
or net worth imposed by customers, suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xiii) in the case of any joint venture and in respect of
any matters referred to in clauses (b) and (c) above, the Organizational
Documents or the joint venture agreement or stockholders agreements solely to
the extent affecting the Equity Interests of or property held in the subject
joint venture; (xiv) Indebtedness of any Foreign Restricted Subsidiary (to the
extent such restrictions or encumbrances are applicable to such Foreign
Restricted Subsidiary); (xv) restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing
Indebtedness incurred after the Closing Date in accordance with the provisions
of this Agreement; (xvi) documents evidencing any Permitted Incremental
Equivalent Debt or any Credit Agreement Refinancing Indebtedness; and (xvii) any
encumbrances or restrictions imposed by any amendments or refinancings,
refundings, renewals or extensions that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clauses
(iv), (ix), (xii) or (xvi) above; provided that such amendments or refinancings,
refundings, renewals





- 105 -

--------------------------------------------------------------------------------




or extensions are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.
SECTION 6.12Limitation on Issuance of Capital Stock.
a.With respect to Holdings, issue any Equity Interest that is not Qualified
Capital Stock.
b.With respect to Borrower or any Restricted Subsidiary of Borrower (other than
a JV Subsidiary), issue any Equity Interest (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests by a Restricted
Subsidiary which do not decrease the percentage ownership of Borrower or any
Restricted Subsidiaries in any class of the Equity Interest of such Restricted
Subsidiary; (ii) Restricted Subsidiaries of Borrower may issue Equity Interests
to Borrower or any Restricted Subsidiary of Borrower (provided that no
Subsidiary Guarantor shall issue Equity Interests (or any such options, warrants
or convertible securities) to a Non-Guarantor Subsidiary), (iii) Borrower may
issue common stock that is Qualified Capital Stock to Holdings; and (iv) any
Restricted Subsidiary may issue a de minimis amount of Equity Interests to a
third party to comply with Requirements of Law. All Equity Interests issued in
accordance with this Section 6.12(b) shall, to the extent required by
Sections 5.11 and 5.12 or any Security Agreement or if such Equity Interests are
issued by Borrower, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.
SECTION 6.13Limitation on Creation of Subsidiaries.
Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
Borrower and its Subsidiaries may (i) establish or create one or more Wholly
Owned Subsidiaries, (ii) establish, create or acquire one or more Subsidiaries
in connection with an Investment made pursuant to Section 6.04 or (iii) acquire
one or more Subsidiaries in connection with a Permitted Acquisition, so long as,
in each case, Section 5.11(b) shall be complied with.
SECTION 6.14Business.
a.With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Borrower, (ii) ownership of Equity Interest in Subsidiaries (other than
Borrower) that are not material to the assets and operations of the Companies,
(iii) obligations under the Loan Documents, the First Lien Loan Documents to
which it is a party and the Senior Note Documents and, in each case, any
permitted refinancings thereunder, (iv) issuances of Equity Interests and other
activities otherwise expressly permitted by this Agreement, (v) issuances of
guarantees of Indebtedness of Borrower, to the extent such Indebtedness is
otherwise permitted by this Agreement, (vi) activities related to the
maintenance of its corporate existence, (vii) liabilities and activities to
comply with applicable law, (viii) the maintenance of stock option and ownership
plans, (ix) receipt and payment of Dividends otherwise permitted under this
Agreement, (x) compliance with its obligations with respect to Indebtedness
otherwise permitted under this Agreement (and any related documents), (xi)
participating in tax, accounting and other administrative activities as a member
of the consolidated group of companies that includes the Loan Parties, (xii) the
incurrence of Indebtedness permitted to be incurred by Holdings pursuant to
Section 6.01, (xiii) the consummation of any Permitted Acquisition or Investment
so long as





- 106 -

--------------------------------------------------------------------------------




any assets acquired in connection with such Permitted Acquisition or Investment
are owned by Borrower or a Subsidiary Guarantor (or other Restricted Subsidiary
to the extent permitted by Section 6.04) of Borrower immediately following such
Permitted Acquisition or Investment, (xiv) Dividends permitted to be made or
received by Holdings under Section 6.07, (xv) consummation of an initial public
offering or other issuance of Equity Interests, (xvi) the provision of
management and administrative services and the employment and secondment of
employees, (xvii) any transaction that Holdings is expressly permitted or
contemplated to enter into or consummate under this Article 6, and (xviii)
activities and properties incidental to the foregoing clauses (i) through
(xvii).
b.With respect to Borrower and the other Restricted Subsidiaries, engage
(directly or indirectly) in any business other than those businesses in which
Borrower and its Restricted Subsidiaries are engaged on the Closing Date (or
which are similar, complementary, reasonably related thereto or are reasonable
extensions thereof).
SECTION 6.15Limitation on Accounting Changes.
Make or permit any material change in accounting policies or reporting
practices, without the consent of the Required Lenders, which consent shall not
be unreasonably withheld, except changes that are required by GAAP or
recommended by its independent public accountants.
SECTION 6.16Fiscal Year.
Change its fiscal year-end to a date other than the Friday nearest to September
30.
SECTION 6.17No Further Negative Pledge.
Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Liens on or pledge of any property of such Loan Party (or any income or revenues
therefrom) securing the Secured Obligations or which would require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party (or
any income or revenues therefrom) to secure the Secured Obligations other than
(a) any prohibition or limitation that restricts subletting or assignment of any
lease governing a leasehold interest of Borrower or a Restricted Subsidiary, (b)
any agreement in effect at the time such Restricted Subsidiary becomes a
Subsidiary of Borrower, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary, (c) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale, (d) any
prohibition or limitation existing in an agreement relating to Indebtedness
permitted under Section 6.01(e) or the First Lien Loan Documents, (e) any
prohibition or limitation contained in agreements which effect Permitted
Incremental Equivalent Debt or Credit Agreement Refinancing Indebtedness and (f)
any prohibition or limitation under an agreement relating to Indebtedness of any
Foreign Restricted Subsidiary.





- 107 -

--------------------------------------------------------------------------------




SECTION 6.18Compliance with Anti-Terrorism Laws.
a.In connection with the Loans, knowingly (after reasonable due diligence) (i)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Embargoed Person, (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any Anti-Terrorism Law.
b.In connection with the Loans, knowingly (after reasonable due diligence) cause
or permit any of the funds of such Loan Party that are used to repay the Loans
to be derived from any unlawful activity with the result that the making of the
Loans would be in violation of any Anti-Terrorism Law.
c.Knowingly (after reasonable due diligence) cause or permit (i) an Embargoed
Person to have any interest in or benefit of any nature whatsoever in the Loan
Parties or (ii) any of the funds or properties of the Loan Parties that are used
to repay the Loans to constitute property of, or be beneficially owned directly
or indirectly by, an Embargoed Person.
d.Request any Borrowing, and Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers and employees shall
not use, the proceeds of any Borrowing in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any person in violation of any applicable anti-corruption law
of any Governmental Authority.
e.The Loan Parties shall deliver to the Lenders any certification reasonably
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18.
ARTICLE VII.
GUARANTEE
SECTION 7.01The Guarantee.
The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if Borrower or other Guarantor(s) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will





- 108 -

--------------------------------------------------------------------------------




promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
SECTION 7.02Obligations Unconditional.
The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of Borrower under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
i.at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
ii.any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
iii.the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
iv.any Lien or security interest granted to, or in favor of any Lender or Agent
as security for any of the Guaranteed Obligations shall fail to be perfected; or
v.the release of any other Guarantor pursuant to Section 7.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them shall conclusively be deemed to have
been created, contracted or incurred in





- 109 -

--------------------------------------------------------------------------------




reliance upon this Guarantee, and all dealings between Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.
SECTION 7.03Reinstatement.
The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
SECTION 7.04Subrogation; Subordination.
Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Guaranteed Obligations (other than
Contingent Obligations for which no claim has been made) and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
assert any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Section
6.01(d) shall be subordinated to such Loan Party’s Secured Obligations in the
manner set forth in the Intercompany Subordination Agreement.
SECTION 7.05Remedies.
Subject to the terms of the Closing Date Intercreditor Agreement, the Guarantors
jointly and severally agree that, as between the Guarantors and the Lenders, the
obligations of Borrower under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Section 8.01 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.01) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Guarantors
for purposes of Section 7.01.





- 110 -

--------------------------------------------------------------------------------




SECTION 7.06Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
SECTION 7.07Continuing Guarantee.
The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
SECTION 7.08General Limitation on Guarantee Obligations.
It being understood that the intent of the Secured Parties is to obtain a
guaranty from each Guarantor, and the intent of each Guarantor is to incur
guarantee obligations, in an amount no greater than the largest amount that
would not render such obligations subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, it is hereby agreed that:
a.If (i) the sum of the obligations of the Guarantors hereunder (the “Guarantor
Obligations”) exceeds (ii) the sum (the “Total Available Net Assets”) of the
Maximum Available Net Assets (as defined in Section 7.10) of each Guarantor and
Borrower, in the aggregate, then the Guarantor Obligations of each Guarantor
shall be limited to the greater of (x) the Total Available Net Assets and (y)
the value received by such Guarantor in connection with the incurrence of the
Guarantor Obligations to the greatest extent such value can be determined; and
b.if, but for the operation of this Section 7.08(b) and notwithstanding Section
7.08(a), the Guarantor Obligations of any Guarantor hereunder otherwise would be
subject to avoidance under Section 548 of the Bankruptcy Code or any applicable
state law relating to fraudulent conveyances or fraudulent transfers, taking
into consideration such Guarantor's (i) rights of contribution, reimbursement
and indemnity from Borrower and the other Guarantors with respect to amounts
paid by such Guarantor in respect of the Obligations (including pursuant to
Section 7.10) (calculated so as to reasonably maximize the total amount of
obligations able to be incurred hereunder), and (ii) rights of subrogation to
the rights of the Secured Parties, then the Guarantor Obligations of such
Guarantor shall be the largest amount, if any, that would not leave such
Guarantor, after the incurrence of such obligations, insolvent or with
unreasonable small capital within the meaning of Section 548 of the Bankruptcy
Code or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, or otherwise make such obligations subject to such
avoidance.
Any person asserting that the Guarantor Obligations of such Guarantor are
subject to Section 7.08(a) or are avoidable as referenced in Section 7.08(b)
shall have the burden (including the burden of production and of persuasion) of
proving (a) the extent to which such Guarantor Obligations, by operation of
Section 7.08(a), are less than the Obligations of Borrower owed to the Secured
Parties or (b) that,





- 111 -

--------------------------------------------------------------------------------




without giving effect to Section 7.08(b), such Guarantor's Guarantor Obligations
hereunder would be avoidable and the extent to which such Guarantor Obligations,
by operation of Section 7.08(b), are less than such Obligations of Borrower, as
the case may be.
SECTION 7.09Release of Guarantors.
If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests of any Subsidiary Guarantor (a
“Transferred Guarantor”) are sold or otherwise transferred to a person or
persons, none of which is Borrower or a Guarantor or a Subsidiary Guarantor is
designated as an Unrestricted Subsidiary in accordance with the terms of this
Agreement, such Transferred Guarantor shall, upon the consummation of such sale,
transfer or designation be automatically released from its obligations under
this Agreement (including under Section 10.03 hereof) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Document
without further action by any person and in the case of a sale or transfer of
all or substantially all the Equity Interests of the Transferred Guarantor to a
person or persons, none of which is Borrower or a Guarantor, the pledge of such
Equity Interests to the Collateral Agent pursuant to the Security Agreements
shall be automatically released without further action by any person, and the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Agreement; provided that such Guarantor is also
released from its obligations under the First Lien Loan Documents and the Senior
Note Documents on the same terms.
SECTION 7.10Right of Contribution.
In order to provide for just and equitable contribution, indemnity and
reimbursement among the Guarantors and any other Loan Parties, including
Borrower, in connection with the execution of this Agreement, the Loan Parties
have agreed among themselves that if any Guarantor satisfies some or all of the
Guaranteed Obligations (a “Funding Guarantor”), the Funding Guarantor shall be
entitled to contribution, indemnity or reimbursement, as applicable, from the
other Loan Parties that have positive Maximum Available Net Assets (as defined
below) for all payments made by the Funding Guarantor in satisfying the
Guaranteed Obligations, so that each Loan Party that remains obligated under
this Article VII or any other guaranty or otherwise for the Obligations at the
time that a Funding Guarantor makes such payment, without regard to the making
of such payment (a “Remaining Loan Party”), and has a positive Maximum Available
Net Assets shall bear a portion of such payment equal to the percentage that
such Remaining Loan Party’s Maximum Available Net Assets bears to the aggregate
Maximum Available Net Assets of all Loan Parties that have positive Maximum
Available Net Assets; provided that no Remaining Loan Party’s obligation to make
such contribution, indemnity or reimbursement payments hereunder shall exceed an
amount equal to the Maximum Available Net Assets of such Remaining Loan Party.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 7.04.
As used herein,
“Available Net Assets” shall mean, with respect to any Loan Party, the amount,
as of the respective date of calculation, by which the sum of a person's assets
(including subrogation,





- 112 -

--------------------------------------------------------------------------------




indemnity, contribution, reimbursement and similar rights that the Loan Party
may have, but excluding any such rights in respect of the Guarantor Obligations,
the First Lien Indebtedness and the Senior Note Guarantees), determined on the
basis of a “fair valuation” or their “fair saleable value” (whichever is the
applicable test under Section 548 and other relevant provisions of the
Bankruptcy Code and the relevant state fraudulent conveyance or transfer laws),
is greater than the amount that will be required to pay all of such person's
debts, in each case matured or unmatured, contingent or otherwise, as of the
date of calculation, but excluding liabilities arising under Article VII and
excluding, to the maximum extent permitted by the Requirements of Law with the
objective of avoiding rendering such person insolvent, liabilities subordinated
to the Obligations or Guarantor Obligations arising under the First Lien
Guarantees, the Senior Note Guarantees or out of loans or advances made to such
Loan Party by any other person, and
“Maximum Available Net Assets” shall mean, with respect to any Loan Party, the
greatest of the Available Net Assets of such Loan Party calculated as of the
following dates: (A) the date on which such person becomes a Loan Party and
becomes obligated under the First Lien Loan Documents, the First Lien
Guarantees, any Senior Note or Senior Note Guarantee, and (B) each date on which
such Loan Party expressly reaffirms its Guarantee under Article VII, its First
Lien Guarantee and its Senior Note Guarantee.
Each Guarantor shall be deemed to expressly reaffirm its Guarantee and its First
Lien Guarantee and Senior Note Guarantee upon each borrowing of a Loan. The
meaning of the terms “fair valuation” and “fair saleable value” and the
calculation of assets and liabilities shall be determined and made in accordance
with the relevant provisions of the Bankruptcy Code and applicable state
fraudulent conveyance or transfer laws.
SECTION 7.11[Reserved].
ARTICLE VIII.
EVENTS OF DEFAULT
SECTION 8.01Events of Default.
Upon the occurrence and during the continuance of the following events, (each an
“Event of Default”):
a.default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
b.default shall be made in the payment of any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;





- 113 -

--------------------------------------------------------------------------------




c.any representation or warranty made in writing or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
provided that with respect to the representations or warranties made on the
Closing Date (i) the breach of which, individually and in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect (disregarding,
for this purpose, any materiality or Material Adverse Effect qualifier in any
such representation or warranty) and (ii) which are reasonably capable of cure
within such period, such breach shall continue unremedied or shall not be waived
for a period of 30 days.
d.default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02(a), 5.03(a) or
5.08 or in Article VI;
e.default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or the Required
Lenders to Borrower;
f.any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice) to cause, such Indebtedness to become due prior to its stated
maturity or become subject to a mandatory offer purchase by the obligor;
provided that (A) other than in the case of the First Lien Indebtedness, it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness for all Companies referred to in
clauses (i) and (ii) exceeds $22,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
amount payable by all Companies if such Hedging Obligations were terminated at
such time) and (B) an “Event of Default” under, and as defined in, the First
Lien Credit Agreement (or any Refinancing thereof), shall not constitute an
Event of Default under this clause (f) unless the Indebtedness under the First
Lien Credit Agreement (or any refinancing thereof) has been accelerated (and
only for so long as such acceleration has not been rescinded);
g.an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings, Borrower or any Material Subsidiary, or of a substantial part of the
property of Holdings, Borrower or any Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Borrower or any Material Subsidiary or for a
substantial part of the property of Holdings, Borrower or any





- 114 -

--------------------------------------------------------------------------------




Material Subsidiary; or (iii) the winding-up or liquidation of Holdings,
Borrower or any Material Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
h.Holdings, Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
Borrower or any Material Subsidiary or for a substantial part of the property of
Holdings, Borrower or any Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) other than as permitted pursuant to Section 6.05, wind up or liquidate;
i.one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $22,000,000 (except to the extent covered by
insurance for which the carrier has not denied liability) shall be rendered
against any Company or any combination thereof and the same shall remain
undischarged, unvacated or unbonded for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon properties of any Company to enforce
any such judgment;
j.one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events to the extent that there are any unsatisfied
liabilities with respect thereto, could reasonably be expected to result in a
Material Adverse Effect;
k.any security interest and Lien on Collateral with a value in excess of
$1,100,000 purported to be created by any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Document (including a
perfected second priority security interest in and Lien on all of the Collateral
thereunder (except as otherwise expressly provided in such Security Document or
except to the extent any loss of perfection or priority results from the failure
of the Collateral Agent to file UCC continuation statements or maintain
possession of certificates actually delivered to it representing the securities
pledged to it under the Security Agreement)) in favor of the Collateral Agent,
or shall be asserted by Borrower or any other Loan Party not to be a valid,
perfected, second priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby, in each case, for any reason, other than action or
inaction of any Agent or Lender and other than as a result of any termination or
release in accordance with the terms of this Agreement;





- 115 -

--------------------------------------------------------------------------------




l.any Loan Document or any material provisions thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by any Loan Party or any other person, or by
any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or
m.there shall have occurred a Change in Control;
then, and in every such event (other than an Event of Default with respect to
Holdings or Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other Obligations of
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Borrower and the
Guarantors to the extent permitted by Requirements of Law, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event, with respect to Holdings or Borrower described in paragraph (g) or (h)
above, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued fees and all other Obligations of Borrower accrued hereunder and under
any other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors to the extent permitted
by Requirements of Law, anything contained herein or in any other Loan Document
to the contrary notwithstanding.
SECTION 8.02Application of Proceeds.
Subject to the Closing Date Intercreditor Agreement, the proceeds received by
the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
a.First, to the payment of all out-of-pocket costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to each Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by each Agent in connection therewith
and all amounts for which an Agent is entitled to indemnification pursuant to
the provisions of any Loan Document, together with interest on each such amount
at the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;





- 116 -

--------------------------------------------------------------------------------




b.Second, to the payment of all other out-of-pocket costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
c.Third, [reserved];
d.Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon and any breakage and
any interest accrued thereon; and
e.Fifth, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency. Each Loan Party
acknowledges the relative rights, priorities and agreements of the Secured
Parties and the First Lien Secured Parties, as set forth in the Closing Date
Intercreditor Agreement and this Agreement, including as set forth in this
Section 8.02.
ARTICLE IX.
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 9.01Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Cortland to act on its behalf as
the Administrative Agent and the Collateral Agent hereunder and under the other
Loan Documents and authorizes such Agents to take such actions on its behalf and
to exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
SECTION 9.02Rights as a Lender.
Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.





- 117 -

--------------------------------------------------------------------------------




SECTION 9.03Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:
i.shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
ii.shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that such Agent shall not be
required to take any action that, in its reasonable judgment or the reasonable
judgment of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Requirements of Law; and
iii.shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until written notice describing such Default is given to such Agent by Borrower
or a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming





- 118 -

--------------------------------------------------------------------------------




lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.
SECTION 9.04Reliance by Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.
SECTION 9.05Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub‑agents appointed by such
Agent. Each Agent and any such sub‑agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of each Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent. An
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
SECTION 9.06Resignation of Agent.
a.Each Agent may at any time give notice of its resignation to the Lenders and
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, to the extent no Default or Event of Default
has occurred and is continuing at such time, Borrower must consent to such
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above (including, to the extent required above, the consent of Borrower to
such successor); provided that if the Agent shall notify Borrower and the
Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become





- 119 -

--------------------------------------------------------------------------------




effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Section 10.03 shall continue in effect for
the benefit of such retiring Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.
SECTION 9.07Non-Reliance on Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has had the
opportunity to review each document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
SECTION 9.08Withholding Tax.
To the extent required by any applicable Requirements of Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting the provisions of Section 2.15(a)
or (c), each Lender shall, and does hereby, indemnify the Administrative Agent,
and shall make payable in respect thereof within 30 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) (i) incurred by or asserted against the Administrative
Agent by the Internal Revenue Service or any other Governmental Authority as a
result of the failure of the Administrative Agent to properly withhold tax from
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective) and (ii) attributable to such Lender’s failure
to comply with the provisions of Section 10.04 relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered





- 120 -

--------------------------------------------------------------------------------




to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 9.08. The agreements in this Section 9.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
SECTION 9.09No Other Duties, etc.
Anything herein to the contrary notwithstanding, neither the Bookrunner nor
Arranger, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent or a Lender hereunder and its signature, in its capacity as such, shall
not be required for any action to be effective under any Loan Document,
including any waiver, consent or amendment or any payoff, termination or release
letter or agreement.
SECTION 9.10Enforcement.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement, or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or insolvency law.
SECTION 9.11Intercreditor Agreements.
The Administrative Agent and Collateral Agent are hereby authorized to enter
into the Closing Date Intercreditor Agreement (and to the extent contemplated by
the terms hereof, any Junior Priority Intercreditor Agreement), and the parties
hereto acknowledge that the Closing Date Intercreditor Agreement is binding upon
them. Each Lender (a) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements and (b)
hereby authorizes and instructs the Administrative Agent and Collateral Agent to
enter into any Intercreditor Agreement and to subject the Liens on the
Collateral securing the Secured Obligations to the provisions thereof. In
addition, each Lender hereby authorizes the Administrative Agent and the
Collateral Agent to enter into (i) any amendments to any Intercreditor
Agreements, and (ii) any other intercreditor arrangements, in the case of
clauses (i) and (ii) to the extent required to give effect to the establishment
of intercreditor rights and privileges as contemplated and required by Section
6.02 of this Agreement. Each Lender acknowledges and agrees that the Collateral
Agent (or one or more of its respective Affiliates) may (but is not obligated
to) act as the “Senior Representative” or like term for the holders of
Refinancing Term Loans under the





- 121 -

--------------------------------------------------------------------------------




security agreements with respect thereto and/or under the Closing Date
Intercreditor Agreement. Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against the Administrative Agent and Collateral Agent or any of their
affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto. In the event of any conflict between this Agreement
and the Closing Date Intercreditor Agreement, the provisions of the Closing Date
Intercreditor Agreement shall govern and control.
ARTICLE X.
MISCELLANEOUS
SECTION 10.01Notices.
a.Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile (or e-mail (provided if a
document is otherwise required to be manually signed it will still be manually
signed)) as follows:
i.if to any Loan Party, to Borrower at:
CPI International, Inc.
607 Hansen Way
Palo Alto, CA 94304-1015
Attention: Joel A. Littman
Facsimile No.: (650) 846-3276
E-mail: joel.littman@cpii.com
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: David Almroth
Facsimile No.: (917) 777-2294
E-mail: david.almroth@skadden.com





- 122 -

--------------------------------------------------------------------------------






ii.if to the Administrative Agent or the Collateral Agent to it at:
Cortland Capital Market Services LLC
225 W. Washington Street, 21st Floor
Chicago, Illinois 60606
Attention: Aslam Azeem and Legal Department
Facsimile No.: (312) 376-0751
Email: aslam.azeem@cortlandglobal.com and legal@cortlandglobal.com
with a copy to:
Holland & Knight LLP
131 S. Dearborn Street, 30th Floor
Chicago, Illinois 60603
Attention: Joshua M. Spencer
Facsimile No.: (312) 578-6666
Email: joshua.spencer@hklaw.com
iii.if to a Lender, to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or facsimile number or
email for notices and other communications hereunder by written notice to
Borrower and the Agents.
b.Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to the provisions of this Section 10.01) be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic





- 123 -

--------------------------------------------------------------------------------




communication. The Administrative Agent, the Collateral Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including pursuant to the provisions of this Section 10.01); provided that
approval of such procedures may be limited to particular notices or
communications.
Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es) as
may be provided to Borrower from time to time or in such other form as the
Administrative Agent shall require. In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form as
the Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent shall require.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
c.Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-





- 124 -

--------------------------------------------------------------------------------




infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent in connection with the Communications or the
Platform. In no event shall any Agent or any of its Related Parties have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or such Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.
d.Public/Private. Each Loan Party hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications, including any Communication
that Borrower identifies in writing is to be distributed to Private Siders only
(“Private Side Communications”), and (ii) to Public Siders all Communications
other than any Private Side Communication. Borrower represents and warrants that
no Communication (other than Private Side Communications) contains any MNPI.
Borrower agrees to designate as Private Side Communications only those
Communications or portions thereof that it reasonably believes in good faith
include MNPI. Notwithstanding the foregoing, the following Communication shall
be deemed not to be Private Side Communications: (A) the Loan Documents; (B)
notification of changes in the terms of the Loan Documents and (C) all
information delivered pursuant to Section 5.01(a), (b), (c) or (d). Holdings and
its Subsidiaries do not have any publicly traded securities outstanding as of
the date hereof. At all times thereafter, Borrower agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.01(a), (b) and (c) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to Borrower’s or its
affiliates’ securities or loans. “MNPI” shall mean material non-public
information (within the meaning of United States federal securities laws) with
respect to Borrower, its affiliates and any of their respective securities that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.





- 125 -

--------------------------------------------------------------------------------




Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.
SECTION 10.02Waivers; Amendment.
a.Generally. No failure or delay by any Agent, or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be given in
accordance with this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether any Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.
b.Required Consents. Subject to Section 10.02(c) and (d), neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
i.increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
ii.reduce the principal amount of any Loan (except in connection with a payment
contemplated by clause (viii) below) or reduce the rate of interest thereon (or
the amount of any interest payment) including by modification of any provision
establishing a minimum rate (other than interest pursuant to Section 2.06(c)),
or reduce any premiums or fees payable hereunder, or change the form or currency
of payment of any Obligation, without the written consent of the Lender to whom
such principal, premium, interest or fee is owed (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(ii));





- 126 -

--------------------------------------------------------------------------------




iii.(A) postpone the scheduled final maturity of any Loan, (B) postpone the date
for payment of any interest, premium or fees payable hereunder or (C) postpone
the scheduled date of expiration of any Commitment without the written consent
of the Lender to whom such principal, premium, interest or fee is owed;
iv.[Reserved];
v.[Reserved];
vi.release all or substantially all of the value of the Guarantees (except as
expressly provided in Article VII or pursuant to the Closing Date Intercreditor
Agreement), without the written consent of each Lender;
vii.except pursuant to the Closing Date Intercreditor Agreement, release all or
substantially all of the value of the Collateral from the Liens of the Security
Documents without the written consent of each Lender;
viii.change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), without the
written consent of each Lender directly affected thereby; provided that this
clause (viii) shall not apply to any change made to any of such Section 2.14(b),
(c) or (d) or any such other provision that allows Holdings or any Subsidiary to
make payments (as consideration for an assignment, sale or participation or
otherwise) on Initial Term Loans or any Class of Incremental Term Loans without
any Loan Party, the payor or the recipient of such payments complying with the
pro rata sharing of payments and setoffs required by such Sections or
provisions, so long as such change requires that (x) Holdings and its
Subsidiaries offer to make such payments to all Initial Term Loan Lenders or
Incremental Term Loan Lenders holding such Class of Incremental Term Loans, as
applicable, on a pro rata basis based on the aggregate principal amount of
Initial Term Loans or Incremental Term Loans in such Class, as applicable, then
outstanding, (y) such payments are actually allocated to the Initial Term Loans
or Incremental Term Loans in such Class, as applicable, whose holders have
elected to make them subject to such offer on a pro rata basis based on the
aggregate principal amount of all Initial Term Loans or Incremental Term Loans
in such Class, as applicable, that have been made so subject to such offer and
(z) all Initial Term Loans or Incremental Term Loans in such Class that are paid
in any such offer are deemed fully repaid and extinguished for all purposes and
may not be reborrowed;
ix.change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans pursuant to Section 2.20 or consented to by the
Required Lenders);
x.change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders” or any other provision of any Loan Document (including
this Section 10.02) specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend





- 127 -

--------------------------------------------------------------------------------




or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
xi.change the application of prepayments as among or between Classes under
Section 2.10(g) or 8.02, without the written consent of the Required Class
Lenders of each Class that is being allocated a lesser prepayment as a result
thereof (it being understood that (x) the Required Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment that is still required to be made is not changed
and, (y) if additional Classes of Term Loans under this Agreement pursuant to
Section 2.20 or consented to by the Required Lenders are made, such new Term
Loans may be included on a pro rata basis in the various prepayments required
pursuant to Section 2.10(g), in which case such additional Term Loans may be
included in the definition of “Required Class Lenders” in respect of the
reference to “each Class of Term Loans,” in each case of this clause (y) without
the consent of the Required Lenders or the Required Class Lenders); or
xii.change or waive any provision of Article X as the same applies to any Agent,
or any other provision hereof as the same applies to the rights or obligations
of any Agent, in each case without the written consent of such Agent;
provided, further, that any waiver, amendment or modification of the Closing
Date Intercreditor Agreement (and any related definitions) may be effected by an
agreement or agreements in writing entered into by and among the Collateral
Agent, the Administrative Agent, the First Lien Collateral Agent and the First
Lien Administrative Agent (with the consent of the Required Lenders but without
the consent of any Loan Party, so long as such amendment, waiver or modification
does not impose any additional duties or obligations on the Loan Parties or
alter or impair any right of any Loan Party under the Loan Documents).
Notwithstanding anything to the contrary herein:
(I)    [reserved];
(II)    any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent (without the consent of any Lender) solely to cure a
defect, error, ambiguity or inconsistency or to grant a new Lien for the benefit
of the Secured Parties or extend an Existing Lien over additional property;
(III)    this Agreement may be amended as provided in Section 2.20, 2.21 or 2.22
with the consent of Borrower and the Administrative Agent without the consent of
any Lender; and
(IV)    without limiting clause (III), Borrower may enter into Increase Joinders
in accordance with Section 2.20, Refinancing Amendments in accordance with
Section 2.21, Extension Amendments in accordance with Section 2.22 and joinder
agreements with respect





- 128 -

--------------------------------------------------------------------------------




thereto in accordance with such sections, and such Increase Joinders,
Refinancing Amendments, Extension Amendments and joinder agreements may effect
such amendments to the Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent and Borrower, to give effect to the
existence and the terms of any Incremental Term Loans, Refinancing Term Loans,
Refinancing Term Commitments or any Extensions or any modifications to Loans or
Commitments pursuant to Section 2.22, as applicable, and will be effective to
amend the terms of this Agreement and the other applicable Loan Documents
(including to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other applicable Loan Documents with
the other Term Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders or Required Class Lenders), in each case,
without any further action or consent of any other party to any Loan Document.
c.Collateral. Without the consent of any other person, the applicable Loan Party
or Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.
d.Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16(b) so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination. Each Lender agrees that if it
is replaced pursuant to this Section 10.02(d), it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase; provided that the failure of any Lender replaced pursuant to this
Section 10.02(d) to execute an Assignment and Assumption shall not render such
sale and purchase (and the corresponding assignment) invalid.
e.Other Amendments. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, Borrower and the Administrative Agent may enter into
any Increase Joinder in accordance with Section 2.20, Refinancing Amendment in
accordance with Section 2.21 and Extension Amendment in accordance with Section
2.22, and such amendments shall be effective to amend the terms of this
Agreement and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document.
f.Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Intercreditor Agreement or arrangement permitted
under this Agreement that is for the purpose of adding the holders of Credit
Agreement Refinancing Indebtedness, as expressly contemplated





- 129 -

--------------------------------------------------------------------------------




by the terms of such Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent and Borrower, are required to effectuate the foregoing
and provided that such other changes are not adverse, in any material respect,
to the interests of the Lenders); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
SECTION 10.03Expenses; Indemnity; Damage Waiver.
a.Costs and Expenses. Borrower shall pay (i) all reasonable and invoiced
out‑of‑pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Lenders and their respective Affiliates (including the reasonable
fees, charges and disbursements of one primary counsel and any reasonably
necessary local and foreign counsel (retained after consultation with Borrower;
provided that the consent of Borrower shall not be required, and such
consultation shall not be required if an Event of Default described in Section
8.01(g) or 8.01(h) has occurred and is continuing) for the Administrative Agent
and the Collateral Agent and the reasonable fees, charges and disbursements of
one primary counsel and any reasonably necessary local and foreign counsel
(retained after consultation with Borrower; provided that the consent of
Borrower shall not be required, and such consultation shall not be required if
an Event of Default described in Section 8.01(g) or 8.01(h) has occurred and is
continuing) for the Lenders and the reasonable and invoiced expenses incurred by
the Lenders and/or the Agents in connection with due diligence and travel,
courier, reproduction, printing and delivery expenses) in connection with the
syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (whether or not any such
amendment, amendment and restatement, modification or waiver is consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any costs and
expenses of the service provider referred to in Section 9.03 and (ii) all
reasonable and invoiced out‑of‑pocket expenses incurred by the Administrative
Agent, the Collateral Agent or any Lender (including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and the
Collateral Agent and one counsel for the Lenders), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.03, or
(B) in connection with the Loans made hereunder, including all such reasonable
and invoiced out‑of‑pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans.
b.Indemnification by Borrower. Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), the Collateral Agent (and any sub-agent thereof),
each Lender and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket and invoiced expenses (including the reasonable out-of-pocket and
invoiced fees, charges and disbursements of one counsel for any Indemnitee, plus
local and specialty or regulatory counsel and, in the





- 130 -

--------------------------------------------------------------------------------




case of a conflict of interest, an additional counsel to each affected
Indemnitee (plus local and specialty or regulatory counsel for such Indemnitee))
incurred by any Indemnitee or asserted against any Indemnitee by any party
hereto or any third party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threatened Release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by any Company at any time, or any Environmental Claim related in any
way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) result from a claim brought
by Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) arise from any dispute solely among indemnified persons other than any
invoiced claims against the Arranger, Administrative Agent or any of their
affiliates in its capacity or in fulfilling its role as Administrative Agent or
Arranger and other than any claims arising out of any act or omission on the
part of Borrower or its Affiliates if Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. For the avoidance of doubt, this
Section 10.03(b) shall not apply to Taxes other than Taxes that represent
losses, claims, damages, etc. in respect of a non-Tax claim.
c.Reimbursement by Lenders. To the extent that Borrower for any reason fails to
timely indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or the Collateral Agent (or any sub-agent thereof) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any sub-agent thereof) in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.14.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the outstanding Term Loans at the time, or if all Term
Loans have been repaid, then based upon its share of the sum of the outstanding
Term Loans immediately before the final payment thereof.





- 131 -

--------------------------------------------------------------------------------




d.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law (but not in derogation of any indemnification
obligations set forth in Section 10.03(b)), no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are caused by the gross negligence or willful misconduct of
such Indemnitee.
e.Payments. All amounts due under this Section 10.03 shall be payable not later
than ten Business Days after demand therefor.
SECTION 10.04Successors and Assigns.
a.Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent and each
Lender (and any other attempted assignment or transfer by Borrower shall be null
and void), and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.04(b) and (A) in the case of any assignee that is
Holdings or any of its Subsidiaries, Section 10.04(i) or (B) in the case of any
assignee that, immediately prior to or upon giving effect to such assignment, is
a Debt Fund Affiliate, Sections 10.04(j), (ii) by way of participation in
accordance with the provisions of Section 10.04(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.04(f) (and any other attempted assignment or transfer by Lender shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.04(d) and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
b.Assignments by Lenders.
i.Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
at any time assign to (A) any person that is an Affiliate of such Lender, a
Related Fund or an Approved Fund, (B) Holdings or any of its Subsidiaries or (C)
a Debt Fund Affiliate, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
1.Borrower; and





- 132 -

--------------------------------------------------------------------------------




2.the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.
ii.Assignments shall be subject to the following additional conditions:
1.except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000, in the case of
any assignment in respect of Term Loans and/or Term Loan Commitments, unless
each of the Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed);
2.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned; except that this clause (ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis; and
3.the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (unless such fee is waived or reduced by the Administrative Agent
(acting in its sole discretion)); provided that if an assignment by a Lender is
made to an assignee(s) that are not Related Funds of such assignor Lender, but
is concurrently made to one or more Related Funds of such assignee, then only
one assignment fee of $3,500 shall be due in connection with such assignment,
and each such assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
4.in no event shall any Lender assign any of its rights and obligations under
this Agreement to a Disqualified Institution.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.04(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of and be subject to the obligations under
Sections 2.12, 2.13, 2.15 and 10.03 with respect to facts and circumstances
occurring prior to the effective date of such Assignment and Assumption. Any
assignment or transfer by a Lender of rights or obligations





- 133 -

--------------------------------------------------------------------------------




under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).
c.Register. The Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and Borrower, the Administrative Agent and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower, the Collateral Agent, and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice. The requirements of this Section 10.04(c) are intended to result in any
and all Loans being in “registered” form for purposes of Section 871, Section
881 and any other applicable provision of the Code, and shall be interpreted and
applied in a manner consistent therewith.
d.Participations. Any Lender may at any time, without the consent of, or notice
to, Borrower or the Administrative Agent sell participations to any person that
is an Affiliate of such Lender, a Related Fund or an Approved Fund (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to Section 10.04(e), Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15 (subject to
the limitations and requirements of those Sections and Section 2.16 as though
such Participant were a Lender; provided that any documentation required under
Section 2.15(e) shall be delivered by the Participant to the applicable
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.04(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the





- 134 -

--------------------------------------------------------------------------------




owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. Any such Participant Register shall be confidential,
except to the extent the relevant parties, acting reasonably and in good faith,
determine that such disclosure is necessary to establish that such Commitment,
Loan or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or disclosure is otherwise required by
applicable Requirements of Law.
e.Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent (not to be
unreasonably withheld or delayed), or except to the extent such entitlement to a
greater payment results from a change in any Requirement of Law after the
Participant became a Participant.
f.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
g.Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
h.[Reserved].
i.Assignments to Holdings and its Subsidiaries. Any Lender may, so long as no
Default or Event of Default has occurred and is continuing, at any time, assign
all or a portion of its rights and obligations with respect to Term Loans under
this Agreement to Holdings, Borrower or any of their respective Subsidiaries
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures of the type described in Section 2.10(a)(ii) or (y)
notwithstanding Section 2.14 or any other provision in this Agreement, open
market purchase on a non-pro rata basis; provided, that:
(i)    if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to Borrower; and





- 135 -

--------------------------------------------------------------------------------




(ii)    if the assignee is Borrower or its Subsidiary (including through
contributions or transfers set forth in clause (i) above), (a) the principal
amount of such Term Loans, along with all accrued and unpaid interest thereon,
so contributed, assigned or transferred to Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and extinguishing
of the Term Loans then held by Borrower and (c) Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.
j.Debt Fund Affiliates. Notwithstanding anything in Section 10.02 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Debt Fund Affiliates may not account for more
than 49.9% (pro rata among such Debt Fund Affiliates) of the Term Loans of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.02.
k.Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans in connection with a
primary syndication of such Term Loans relating to any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to cashless settlement mechanisms approved by Borrower, the
Administrative Agent, the assignor Lender and the assignee of such Lender.
SECTION 10.05Survival of Agreement.
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15 and Article X (other than Section 10.12)
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.





- 136 -

--------------------------------------------------------------------------------




SECTION 10.06Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 10.07Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 10.08Right of Setoff.
Subject to the Closing Date Intercreditor Agreement, if an Event of Default
shall have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of Borrower or any other Loan Party against any and all of
the obligations of Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender and their respective Affiliates
under this Section are in addition to other rights and remedies that such Lender
or their respective Affiliates may have. Each Lender agrees to notify Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 10.09Governing Law; Jurisdiction; Consent to Service of Process.
a.Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the





- 137 -

--------------------------------------------------------------------------------




laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.
b.Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
c.Venue. Each party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Requirements of Law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
d.Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
SECTION 10.10Waiver of Jury Trial.
EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (AND WHETHER
BASED ON CONTRACT, TORT OR OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





- 138 -

--------------------------------------------------------------------------------




SECTION 10.11Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. Unless otherwise specified, to the extent a notice, payment or other
action is required by the terms hereof to be delivered or made on a day which is
not a Business Day, such action shall be deemed to have been taken on such day
as long as the action is taken on the next succeeding Business Day.
SECTION 10.12Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the Administrative Agent or the Lenders, as
applicable, shall, to the extent permitted by applicable Requirements of Law and
except with respect to any audit or examination conducted by bank accountants or
any government bank authority exercising examination or regulatory authority,
inform Borrower promptly of such disclosure), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process, (d)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (e)
subject to an agreement containing provisions substantially the same as those of
this Section 10.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and its obligations or (iii)
any rating agency for the purpose of obtaining a credit rating applicable to any
Lender, (f) with the consent of Borrower or (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than Borrower. For purposes of this Section 10.12, “Information” means all
information received from Borrower or any of its Subsidiaries relating to
Borrower or any of its Subsidiaries or any of their respective businesses;
provided that, in the case of information received from Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
SECTION 10.13USA PATRIOT Act Notice and Customer Verification.
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act, they are required to obtain, verify and record





- 139 -

--------------------------------------------------------------------------------




information that identifies each Loan Party, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent, as applicable, to verify the
identity of each Loan Party in accordance with the USA PATRIOT Act. This
information must be delivered to the Lenders and the Administrative Agent no
later than five (5) days prior to the Closing Date and thereafter promptly upon
request. This notice is given in accordance with the requirements of the USA
PATRIOT Act and is effective as to the Lenders and the Administrative Agent.
SECTION 10.14Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.14 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 10.15Lender Addendum.
Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrower and the Administrative Agent.
SECTION 10.16Obligations Absolute.
To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
a.any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
b.any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
c.any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
d.any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;





- 140 -

--------------------------------------------------------------------------------




e.any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
f.any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.
[Signature Pages Follow]





- 141 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CPI INTERNATIONAL, INC.


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Chief Financial Officer, Treasurer and
Secretary




CPI INTERNATIONAL HOLDING CORP.


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Chief Financial Officer, Treasurer and
Secretary




COMMUNICATIONS & POWER INDUSTRIES LLC


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Chief Financial Officer, Treasurer and
Secretary




CPI ECONCO DIVISION


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary and Treasurer




CPI MALIBU DIVISION


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary and Chief Financial Officer







[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CPI SUBSIDIARY HOLDINGS LLC


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary




COMMUNICATIONS & POWER INDUSTRIES INTERNATIONAL INC.


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary




COMMUNICATIONS & POWER INDUSTRIES ASIA INC.


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary and Treasurer




CPI LOCUS MICROWAVE, INC.


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary and Treasurer




CPI RADANT TECHNOLOGIES DIVISION INC.


By:
/s/ JOEL A. LITTMAN    

Name: Joel A. Littman
Title: Secretary







[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and Collateral
Agent


By:
/s/ EMILY ERGANG PAPPAS

Name: Emily Ergang Pappas
Title: Associate Counsel





















[Signature Page to Credit Agreement]